Exhibit 10.1
EXECUTION COPY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT
dated as of February 4, 2011
among
SOUTHWEST GEORGIA ETHANOL, LLC
as Borrower,
THE LENDERS REFERRED TO HEREIN,
WESTLB AG, NEW YORK BRANCH,
as Issuing Bank,
WESTLB AG, NEW YORK BRANCH,
as Administrative Agent for the Lenders,
and
WESTLB AG, NEW YORK BRANCH,
as Collateral Agent for the Senior Secured Parties

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS AND INTERPRETATION
    1  
 
       
Section 1.01 Defined Terms
    1  
Section 1.02 Principles of Interpretation
    1  
Section 1.03 UCC Terms
    2  
Section 1.04 Accounting and Financial Determinations
    2  
 
       
ARTICLE II COMMITMENTS AND FUNDING
    3  
 
       
Section 2.01 Loans
    3  
Section 2.02 Notice of Fundings
    3  
Section 2.03 Funding of Loans
    4  
Section 2.04 Evidence of Indebtedness
    5  
Section 2.05 Termination or Reduction of Commitments
    5  
Section 2.06 Letters of Credit
    5  
Section 2.07 Defaulting Lenders
    7  
Section 2.08 Security Interest
    8  
Section 2.09 Super-Priority Nature of Obligations
    8  
Section 2.10 Payment of Obligations
    9  
Section 2.11 Liens
    9  
Section 2.12 No Discharge; Survival of Claims
    9  
Section 2.13 Release
    10  
Section 2.14 Waiver of Priming Rights
    10  
 
       
ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
    11  
 
       
Section 3.01 Repayment of Loans
    11  
Section 3.02 Interest Payment Dates
    11  
Section 3.03 Interest Rates
    11  
Section 3.04 Default Interest Rate
    12  
Section 3.05 Interest Rate Determination
    12  
Section 3.06 Computation of Interest and Fees
    13  
Section 3.07 Optional Prepayment
    13  
Section 3.08 Mandatory Prepayment
    14  
Section 3.09 Time and Place of Payments
    15  
Section 3.10 Fundings and Payments Generally
    15  
Section 3.11 Fees
    16  
Section 3.12 Pro Rata Treatment
    16  
Section 3.13 Sharing of Payments
    17  
 
       
ARTICLE IV EURODOLLAR RATE AND TAX PROVISIONS
    17  
 
       
Section 4.01 Eurodollar Rate Lending Unlawful
    17  
Section 4.02 Inability to Determine Eurodollar Rates
    18  
Section 4.03 Increased Eurodollar Loan Costs
    19  

 

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
 
       
Section 4.04 Obligation to Mitigate
    19  
Section 4.05 Funding Losses
    20  
Section 4.06 Increased Capital Costs
    20  
Section 4.07 Taxes
    20  
Section 4.08 Replacement of Lender
    22  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
    22  
 
       
Section 5.01 Organization; Power; Compliance with Law and Contractual
Obligations
    22  
Section 5.02 Due Authorization; Non-Contravention
    22  
Section 5.03 Governmental Approvals
    23  
Section 5.04 Investment Company Act
    23  
Section 5.05 Validity
    23  
Section 5.06 Financial Information
    24  
Section 5.07 Project Compliance
    24  
Section 5.08 Litigation
    24  
Section 5.09 Sole Purpose Nature; Business
    24  
Section 5.10 Contracts
    24  
Section 5.11 Collateral
    25  
Section 5.12 Ownership of Properties
    25  
Section 5.13 Taxes
    26  
Section 5.14 Patents, Trademarks, Etc.
    26  
Section 5.15 ERISA Plans
    26  
Section 5.16 Property Rights, Utilities, Supplies Etc.
    26  
Section 5.17 No Defaults
    27  
Section 5.18 Environmental Warranties
    27  
Section 5.19 Regulations T, U and X
    28  
Section 5.20 Accuracy of Information
    28  
Section 5.21 Indebtedness
    28  
Section 5.22 Required LLC Provisions
    28  
Section 5.23 Subsidiaries
    28  
Section 5.24 Foreign Assets Control Regulations, Etc.
    28  
Section 5.25 Legal Name and Place of Business
    29  
Section 5.26 No Brokers
    29  
Section 5.27 Insurance
    29  
Section 5.28 Accounts
    29  
Section 5.29 Securities Acts
    29  
Section 5.30 Reorganization Matters
    30  
Section 5.31 No Material Adverse Financing Document Effect
    30  

 

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
 
       
ARTICLE VI CONDITIONS PRECEDENT
    30  
 
       
Section 6.01 Conditions to Closing and First Funding of Loans
    30  
Section 6.02 Conditions to All Fundings and Issuances
    33  
 
       
ARTICLE VII COVENANTS
    35  
 
       
Section 7.01 Affirmative Covenants
    35  
Section 7.02 Negative Covenants
    41  
Section 7.03 Reporting Requirements
    46  
 
       
ARTICLE VIII DEFAULT AND ENFORCEMENT
    49  
 
       
Section 8.01 Events of Default
    49  
Section 8.02 Action Upon Event of Default
    58  
Section 8.03 Remedies
    58  
Section 8.04 Minimum Notice Period
    61  
Section 8.05 Sale of Collateral
    61  
Section 8.06 Actions Taken by Collateral Agent
    61  
Section 8.07 Private Sales
    62  
Section 8.08 Access to Land
    62  
Section 8.09 Compliance With Limitations and Restrictions
    62  
Section 8.10 No Impairment of Remedies
    62  
Section 8.11 Attorney-In-Fact
    63  
Section 8.12 Application of Proceeds
    63  
 
       
ARTICLE IX THE AGENTS
    63  
 
       
Section 9.01 Appointment and Authority
    63  
Section 9.02 Rights as a Lender
    65  
Section 9.03 Exculpatory Provisions
    65  
Section 9.04 Reliance by Agents
    67  
Section 9.05 Delegation of Duties
    67  
Section 9.06 Resignation or Removal of Agent
    67  
Section 9.07 No Amendment to Duties of Agent Without Consent
    68  
Section 9.08 Non-Reliance on Agent and Other Lenders
    68  
Section 9.09 Collateral Agent May File Proofs of Claim
    69  
Section 9.10 Collateral Matters
    69  
Section 9.11 Copies
    70  
Section 9.12 No Liability for Clean-up of Materials of Environmental Concern
    70  

 

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
 
       
ARTICLE X MISCELLANEOUS PROVISIONS
    70  
 
       
Section 10.01 Amendments, Etc.
    70  
Section 10.02 Applicable Law; Jurisdiction; Etc.
    72  
Section 10.03 Assignments
    73  
Section 10.04 Benefits of Agreement
    76  
Section 10.05 Consultants
    76  
Section 10.06 Costs and Expenses
    77  
Section 10.07 Counterparts; Effectiveness
    77  
Section 10.08 Indemnification by the Borrower
    78  
Section 10.09 Interest Rate Limitation
    79  
Section 10.10 No Waiver; Cumulative Remedies
    79  
Section 10.11 Notices and Other Communications
    79  
Section 10.12 Patriot Act Notice
    82  
Section 10.13 Marshalling; Payments Set Aside
    82  
Section 10.14 Non-Recourse
    82  
Section 10.15 Right of Setoff
    83  
Section 10.16 Severability
    83  
Section 10.17 Survival
    83  
Section 10.18 Treatment of Certain Information; Confidentiality
    83  
Section 10.19 Waiver of Consequential Damages, Etc.
    85  

 

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)
SCHEDULES

     
Schedule 2.01
  Commitments
Schedule 2.10
  Form of Interim Order
Schedule 5.10
  Contracts
Schedule 5.18
  Exceptions to Environmental Warranties
Schedule 5.26
  Finder’s, Advisory, Broker’s or Investment Banking Fees
Schedule 5.28
  Accounts
Schedule 7.01(h)
  Insurance
Schedule 7.01(l)
  Initial DIP Budget
Schedule 10.11(a)
  Notice Information

EXHIBITS

     
Exhibit A
  Defined Terms
Exhibit B
  Form of Note
Exhibit C
  Form of Funding Notice
Exhibit D
  Form of Issuance Request
Exhibit E
  Form of Interest Period Notice
Exhibit F
  Lender Statement—Section 881(c)(3)(A) of the Code
Exhibit G
  Form of Lender Assignment Agreement
Exhibit H
  Full Production Margin Calculation Schedule

 

-v-



--------------------------------------------------------------------------------



 



DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this “Agreement”), dated as of
February 4, 2011, by and among SOUTHWEST GEORGIA ETHANOL, LLC, a Georgia limited
liability company and a debtor-in-possession under Chapter 11 of the Bankruptcy
Code (as defined below) (“Borrower”), each of the Lenders from time to time
party hereto, WESTLB AG, NEW YORK BRANCH, as issuing bank with respect to the
Letters of Credit, WESTLB AG, NEW YORK BRANCH, as administrative agent for the
Lenders and WESTLB AG, NEW YORK BRANCH, as collateral agent for the Senior
Secured Parties.
RECITALS
WHEREAS, on February 1, 2011 (the “Petition Date”), the Borrower commenced
Chapter 11 Case No. 11-10145 — JDW (the “Chapter 11 Case”) by filing a voluntary
petition for reorganization under the Bankruptcy Code with the United States
Bankruptcy Court for the Middle District of Georgia (the “Bankruptcy Court”) and
the Borrower continues to operate its business and manage its properties as a
debtor and debtor in possession pursuant to Sections 1107(a) and 1108 of the
Bankruptcy Code;
WHEREAS, prior to the Petition Date, certain Lenders provided financing to the
Borrower pursuant to the Senior Credit Agreement, dated as of November 20, 2007,
among the Borrower, the other parties signatory thereto, and each such Lender
(as amended, modified or supplemented through the Petition Date, the
“Pre-Petition Credit Agreement”);
WHEREAS, the Borrower has requested that the Lenders provide a senior secured,
superpriority credit facility to the Borrower to fund the working capital
requirements of the Borrower and for other purposes permitted under this
Agreement during the pendency of the Chapter 11 Case;
WHEREAS, each Lender is willing to make certain Post-Petition (as defined below)
loans and make other extensions of credit to the Borrower upon the terms and
conditions set forth herein; and
WHEREAS, the Borrower has agreed to secure all the Obligations by granting to
the Collateral Agent a security interest in and Lien upon substantially all its
existing and after acquired personal and real property.
NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
Section 1.01 Defined Terms. Capitalized terms used in this Agreement, including
its preamble and recitals, shall, except as otherwise defined herein have the
meanings provided in Exhibit A.
Section 1.02 Principles of Interpretation. (a) Unless otherwise defined, terms
for which meanings are provided in this Agreement shall have the same meanings
when used in each other Financing Document and each other notice or other
communication delivered from time to time in connection with any Financing
Document.

 

 



--------------------------------------------------------------------------------



 



(b) Any reference in this Agreement to any Transaction Document shall mean such
Transaction Document and all schedules, exhibits and attachments thereto.
(c) All agreements, contracts or documents defined or referred to herein shall
mean such agreements, contracts or documents as the same may from time to time
be supplemented, amended or replaced or the terms thereof waived or modified to
the extent permitted by, and in accordance with, the terms thereof and this
Agreement, and shall disregard any supplement, amendment, replacement, waiver or
modification made in violation of this Agreement.
(d) Any reference in any Financing Document relating to a Default or an Event of
Default that has occurred and is continuing (or words of similar effect) shall
be understood to mean that such Default or Event of Default, as the case may be,
has not been cured or remedied to the satisfaction of, or has not been waived
by, the Required Lenders.
(e) The term “knowledge” in relation to the Borrower, and any other similar
expression, shall mean knowledge, after due inquiry, of the chief executive
officer, chief financial officer, general manager, production manager,
controller, plant manager, commodity specialist or any other Authorized Officer
of the Borrower.
(f) Defined terms in this Agreement shall include in the singular number the
plural and in the plural number the singular.
(g) The words “herein,” “hereof” and “hereunder” and words of similar import
when used in this Agreement shall, unless otherwise expressly specified, refer
to this Agreement as a whole and not to any particular provision of this
Agreement and all references to Articles, Sections, Exhibits and Schedules shall
be references to Articles, Sections, Exhibits and Schedules of this Agreement,
unless otherwise specified.
(h) The words “include,” “includes” and “including” are not limiting.
(i) Any reference to any Person shall include its permitted successors and
permitted assigns in the capacity indicated, and in the case of any Governmental
Authority, any Person succeeding to its functions and capacities.
Section 1.03 UCC Terms. Unless otherwise defined herein, terms used herein that
are defined in the UCC shall have the respective meanings given to those terms
in the UCC.
Section 1.04 Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used in any Financing Document shall be
interpreted, all accounting determinations and computations hereunder or
thereunder shall be made, and all financial statements required to be delivered
hereunder or thereunder shall be prepared, in accordance with GAAP.

 

2



--------------------------------------------------------------------------------



 



ARTICLE II
COMMITMENTS AND FUNDING
On the terms, subject to the conditions and relying upon the representations and
warranties herein set forth:
Section 2.01 Loans. (a) Each Lender agrees, severally and not jointly, on the
terms and conditions of this Agreement, to make loans (each such loan, a “Loan”)
to the Borrower, from time to time but not more frequently than six (6) times
each calendar month, until the last Business Day immediately preceding the
Maturity Date, in an aggregate principal amount from time to time outstanding,
together with all participations in Letters of Credit acquired by such Lender
pursuant to Section 2.09(c) (Letters of Credit), not in excess of (i) from and
after the date of entry of the Interim Order by the Bankruptcy Court through the
date of entry of the Final Order by the Bankruptcy Court, the product of
(A) five million Dollars ($5,000,000) and (B) the Commitment Percentage of such
Lender and (ii) from the date of entry of the Final Order by the Bankruptcy
Court to the Maturity Date, the Commitment of such Lender; provided, however,
that (i) the aggregate principal amount of the Loans at any one time
outstanding, plus the aggregate Maximum Available Amounts of all issued and
outstanding Letters of Credit, shall not exceed the Aggregate Commitment and
(ii) the principal amount of the Loans at any one time outstanding provided by
each Lender, plus each such Lender’s Commitment Percentage of the Maximum
Available Amounts of all issued and outstanding Letters of Credit, shall not
exceed such Lender’s Commitment Percentage of the Aggregate Commitment.
(b) Each Funding shall be in the minimum amount of one hundred thousand Dollars
($100,000).
(c) Proceeds of each Loan (other than those resulting from a draw on a Letter of
Credit) shall be deposited into the Revenue Account (or as otherwise agreed by
the Administrative Agent and specified in the relevant Funding Notice) and
applied solely in accordance with this Agreement and the Accounts Agreement and
shall be used solely in accordance with the then-current DIP Budget.
(d) Within the limits set forth in Section 2.01(a), the Borrower may pay or
prepay and reborrow Loans.
Section 2.02 Notice of Fundings. (a) From time to time, but not more frequently
than six (6) times each calendar month, the Borrower may propose a Funding by
delivering to the Administrative Agent a properly completed Funding Notice not
later than 2:00 p.m., New York City time, five (5) Business Days prior to the
proposed Funding Date; provided, that such prior notice period shall not apply
to the initial Funding. Each Funding Notice delivered pursuant to this
Section 2.02 shall be irrevocable and shall refer to this Agreement and specify
(x) whether such Funding is requested to be of Eurodollar Loans and/or Base Rate
Loans, (y) the requested Funding Date (which shall be a Business Day) and
(z) the amount of such requested Funding.

 

3



--------------------------------------------------------------------------------



 



(b) The Administrative Agent shall promptly advise each Lender of any Funding
Notice given pursuant to this Section 2.02, together with such Lender’s portion
of the requested Funding.
Section 2.03 Funding of Loans. (a) Subject to Section 2.03(d), each Funding
shall consist of Loans made by the Lenders ratably in accordance with their
respective applicable Commitment Percentages and shall consist of Eurodollar
Loans or Base Rate Loans as the Borrower may request pursuant to Section 2.02
(Notice of Fundings); provided, that the failure of any Lender to make any Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender).
(b) Subject to Section 4.04 (Obligation to Mitigate), each Lender may (without
relieving the Borrower of its obligation to repay a Loan in accordance with the
terms of this Agreement and the Notes) at its option fulfill its Commitment with
respect to any such Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan.
(c) Subject to Section 2.03(d), each Lender shall make a Loan in the amount of
its applicable Commitment Percentage of each Funding on the proposed Funding
Date by wire transfer of immediately available funds to the Administrative
Agent, not later than 11:00 a.m. New York City time, and the Administrative
Agent shall deposit the amounts so received (other than those resulting from a
draw on a Letter of Credit) into the Revenue Account (or as otherwise agreed by
the Administrative Agent and specified in the relevant Funding Notice);
provided, that if a Funding does not occur on the proposed Funding Date because
any condition precedent to such requested Funding herein specified has not been
met, the Administrative Agent shall promptly return the amounts so received to
the respective Lenders without interest.
(d) Unless the Administrative Agent has been notified in writing by any Lender
prior to a proposed Funding Date that such Lender will not make available to the
Administrative Agent its portion of the Funding proposed to be made on such
date, the Administrative Agent may assume that such Lender has made such amounts
available to the Administrative Agent on such date and the Administrative Agent
in its sole discretion may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made such amount available to the Borrower, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender and, if such Lender pays such amount (together with the interest noted
below), then the amount so paid shall constitute such Lender’s Loan included in
such Funding. If such Lender does not pay such corresponding amount upon the
Administrative Agent’s demand or within two (2) Business Days from the date of
such Funding, the Administrative Agent shall promptly notify the Borrower and
the Borrower shall repay such corresponding amount to the Administrative Agent
within two (2) Business Days of the Administrative Agent’s written request. The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at an interest rate per annum equal to
(i) in the case of a payment

 

4



--------------------------------------------------------------------------------



 



made by such Lender, the Federal Funds Effective Rate and (ii) in the case of a
payment made by the Borrower, the Base Rate plus the Applicable Margin. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
commitment hereunder. Notwithstanding anything to the contrary in this Agreement
or any other Financing Document, the Administrative Agent may apply all funds
and proceeds of Collateral available for the payment of any Obligation to repay
any amount owing by any Lender to the Administrative Agent as a result of such
Lender’s failure to fund its applicable share of any Funding. A notice by the
Administrative Agent to any Lender or the Borrower with respect to any amounts
owing under this Section 2.03(d) shall be conclusive, absent manifest error.
Section 2.04 Evidence of Indebtedness. (a) Each Loan made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business, including the
Register for the recordation of the Loans maintained by the Administrative Agent
in accordance with the provisions of Section 10.03 (Assignments). The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive evidence, absent manifest error, of the amount of the Loans made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control, absent demonstrable error.
(b) The Borrower agrees that in addition to the Register and any other accounts
and records maintained pursuant to Section 2.05(a), the Loans made by each
Lender shall, if requested by such Lender, be evidenced by a Note or Notes duly
executed on behalf of the Borrower and dated the Closing Date (or, if later, the
date of any such request). Each such Note shall be payable to the order of such
Lender in a principal amount equal to such Lender’s Commitment. Each Lender may
attach schedules to its Note and endorse thereon the date and amount of its Loan
and payments with respect thereto.
Section 2.05 Termination or Reduction of Commitments. (a) Any Commitments shall
be automatically and permanently terminated on the Maturity Date.
(b) Any unused Commitments shall be terminated upon the occurrence of an Event
of Default if and to the extent required pursuant to Section 8.02 (Action Upon
Event of Default) in accordance with the terms thereof.
(c) The Aggregate Commitment shall be automatically reduced to the extent and in
the amount of any prepayment of the Loans pursuant to Section 3.08 (Mandatory
Prepayment).
Section 2.06 Letters of Credit. (a) The Issuing Bank agrees at any time on or
after the Closing Date, and from time to time on the terms and conditions of
this Agreement, upon receipt from the Borrower of an Issuance Request, to issue
a Letter of Credit on behalf of the Borrower on the date and in the amount set
forth in such Issuance Request; provided, that (i) Letters of Credit may only be
issued to satisfy Contractual Obligations of the Borrower related to the
Project, (ii) the aggregate Maximum Available Amounts of all issued and
outstanding Letters of Credit shall not exceed the LC Cap and (iii) the
aggregate Maximum Available Amounts of all issued and outstanding Letters of
Credit plus the aggregate outstanding principal amount of all Loans shall not
exceed the Aggregate Commitment.

 

5



--------------------------------------------------------------------------------



 



(b) The Borrower shall give the Administrative Agent at least ten (10) Business
Days irrevocable prior written notice (such notice, in substantially the form of
Exhibit D, an “Issuance Request”) (effective upon receipt) specifying the date
(which shall be a day that is no later than thirty (30) days preceding the
Maturity Date) a Letter of Credit is requested to be issued, describing in
reasonable detail the nature of the transactions or obligations proposed to be
supported thereby (which shall be of the nature described in Section 2.06(a)(i))
and the Maximum Available Amount of such Letter of Credit, which shall be no
less than fifty thousand Dollars ($50,000)). Upon receipt of an Issuance
Request, the Administrative Agent shall promptly notify the Issuing Bank and
each Lender of the contents thereof. Within five (5) Business Days of its
receipt of such notice, each Lender shall deposit into the Letter of Credit
Account an amount equal to such Lender’s Commitment Percentage of the Stated
Amount of the Letter of Credit. Amounts standing to the credit of the Letter of
Credit Account shall be invested in such Cash Equivalents as the Administrative
Agent may select and shall be paid to the Lenders on the Security Discharge
Date.
(c) Each Lender (other than the Issuing Bank) agrees that, upon the issuance of
any Letter of Credit hereunder, it shall automatically acquire a participation
in the Issuing Bank’s liability thereunder in an amount equal to such Lender’s
Commitment Percentage of such liability, and each Lender (other than the Issuing
Bank) thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Issuing Bank to pay and discharge when due, its Commitment Percentage of the
Issuing Bank’s liability under each Letter of Credit.
(d) Upon receipt from a beneficiary under a Letter of Credit of a demand for
payment thereunder, in proper form to accomplish a draw in accordance with the
terms thereof, the Issuing Bank (through the Administrative Agent) shall
promptly notify each other Lender and the Borrower of the amount to be paid by
the Issuing Bank as a result of such demand and the date on which payment is to
be made by the Issuing Bank to such beneficiary in respect of such demand.
Immediately following such demand by a beneficiary of payment under a Letter of
Credit, the Administrative Agent shall give each Lender prompt notice of the
amount of the actual demand for payment, specifying such Lender’s Commitment
Percentage of the amount of such demand.
(e) Upon receipt by the Issuing Bank of a demand as described in
Section 2.06(d), the Administrative Agent shall withdraw from the Letter of
Credit Account for the account of the Issuing Bank in Dollars and in immediately
available funds the amount of each Lender’s Commitment Percentage of any payment
under the Letter of Credit. Each Lender’s obligation to fund such payments in
such manner to the Administrative Agent for account of the Issuing Bank under
this Section 2.06(e), and the Issuing Bank’s right to receive the same, shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including (i) the financial condition of the Borrower, (ii) the
existence of any Default or Event of Default or (iii) the termination of any
Commitments.

 

6



--------------------------------------------------------------------------------



 



(f) Each drawing honored by the Issuing Bank under a Letter of Credit shall
reduce the Maximum Available Amount under such Letter of Credit by the amount of
such drawing.
(g) Notwithstanding anything herein to the contrary (including Section 6.02
(Conditions to All Fundings and Issuances)), any payments by the Issuing Bank
under any Letter of Credit shall automatically be considered to be a Loan to the
Borrower from the Issuing Bank and the other Lenders making payments to the
Issuing Bank in accordance with Section 2.06(e) in an amount equal to such
Issuing Bank’s and each such other Lenders’ Commitment Percentage of the amount
of the drawing on the Letter of Credit. All such Loans shall be repaid or
prepaid by the Borrower in accordance with the provisions of Article III
(Repayments, Prepayments, Interest and Fees). Such Loan shall initially be made
as a Base Rate Loan.
(h) The issuance of each Letter of Credit shall be subject to, in addition to
the conditions precedent set forth in Section 6.02 (Conditions to All Fundings
and Issuances), the conditions precedent that (i) such Letter of Credit shall be
in such form and contain such terms as shall be satisfactory to the Issuing Bank
consistent with its then-current practices and procedures with respect to
letters of credit of the same type; (ii) such Letter of Credit shall be issued
solely for the purposes set forth in Section 2.06(a)(i); (iii) the term of each
Letter of Credit shall expire no later than the Maturity Date; and (iv) the
Borrower shall have executed and delivered such other instruments and agreements
relating to such Letter of Credit as the Issuing Bank shall have reasonably
requested consistent with its then-current practices and procedures with Letters
of Credit of the same type.
Section 2.07 Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, if any Lender, other than at the direction or request of any
regulatory agency or authority or due to a temporary disruption in the financial
markets generally, defaults (a “Defaulting Lender”) in its obligation to fund (a
“Funding Default”) any Loan (in each case, a “Defaulted Loan”), then (i) during
any Default Period with respect to such Defaulting Lender, such Defaulting
Lender shall be a Non-Voting Lender; and (ii) to the extent permitted by
applicable law, during any Default Period and until such time as the Default
Excess with respect to such Defaulting Lender shall have been reduced to zero,
(A) any voluntary prepayment of the Loans shall be applied to the outstanding
Loans of Lenders other than Defaulting Lenders prior to the outstanding Loans of
the Defaulting Lenders, (B) any mandatory prepayment of the Loans shall be
applied to the outstanding Loans of Lenders other than Defaulting Lenders prior
to the outstanding Loans of the Defaulting Lenders, (C) such Defaulting Lender
shall not be entitled to receive any Commitment Fee or Letter of Credit
Availability Fee pursuant to Section 3.11 (Fees) with respect to such Defaulting
Lender’s Commitment; and (D) availability of Loans pursuant to Section 2.01(a)
(Loans) shall, as at any date of determination, be calculated as if such
Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender. No
Commitment of any Lender shall be increased or otherwise affected, and, except
as otherwise expressly provided in this Section 2.07, performance by the
Borrower of its obligations hereunder and the other Financing Documents shall
not be excused or otherwise modified as a result of any Funding Default or the
operation of this Section 2.07. The rights and remedies against a Defaulting
Lender under this Section 2.07 are in addition to other rights and remedies
which the Borrower may have against such Defaulting Lender with respect to any
Funding Default and which the Administrative Agent or any Lender may have
against such Defaulting Lender with respect to any Funding Default.

 

7



--------------------------------------------------------------------------------



 



Section 2.08 Security Interest. (a) In order to supplement the Orders, without
in any way diminishing or limiting the effect of the Orders or the security
interest, pledge, lien, mortgage or deed of trust granted thereunder, to secure
the timely payment in full when due (whether at stated maturity, upon
acceleration or optional or mandatory prepayment) in cash and performance in
full of all the Obligations, the Borrower does hereby collaterally assign, grant
and pledge to the Collateral Agent, for the benefit of the Collateral Agent,
each other Agent and each Lender, all the estate, right, title and interest of
the Borrower in, to and under, whether now owned or hereafter existing or
acquired, and howsoever its interest therein may arise or appear, the
Collateral.
(b) The Liens granted hereunder shall continue to be valid and perfected and
with the priority specified in the Orders without the necessity that financing
statements be filed or that any other action be taken or document or instrument
registered or delivered, under applicable non-bankruptcy law.
(c) Notwithstanding any failure on the part of the Borrower or the Collateral
Agent to perfect, maintain, protect or enforce the Liens in the Collateral
granted hereunder, the Orders shall automatically, and without further action by
any Person, perfect such Liens against the Collateral.
Section 2.09 Super-Priority Nature of Obligations.
(a) All Obligations shall constitute administrative expenses of the Borrower in
the Chapter 11 Case, with administrative priority and senior secured status
under Sections 364(c) and 364(d) of the Bankruptcy Code. Subject to the Carve
Out, such administrative claim shall have priority over all other costs and
expenses of the kinds specified in, or ordered pursuant to, Sections 105, 326,
328, 330, 331, 503(b), 506(c) (Section 506(c) being subject to the Final Order),
507(a), 507(b), 546(c), 726, 1113, 1114 or any other provision of the Bankruptcy
Code, and shall at all times be senior to the rights of the Borrower, the estate
of the Borrower, and any successor trustee or estate representative in the
Chapter 11 Case or any subsequent proceeding or case under the Bankruptcy Code.
(b) All Obligations shall at all times, subject to the Carve-Out, (i) subject to
Section 364(d)(1) of the Bankruptcy Code, be secured by a fully perfected first
priority, valid, binding, enforceable, non-avoidable and automatically perfected
priming security interest in and Lien upon (the “Priming Lien”) the Collateral
(as such term is defined in the Pre-Petition Credit Agreement) and (ii) pursuant
to Section 364(c)(2) of the Bankruptcy Code, be secured by a fully perfected
first priority, valid, binding, enforceable, non-avoidable and automatically
perfected security interest in and Lien upon the Collateral (other than
Collateral referenced in clause (i)) whether created, existing or acquired prior
or subsequent to the commencement of the Chapter 11 Case (the “First Lien” and,
together with the Priming Lien, the “DIP Liens”). The DIP Liens, and the
priorities accorded to the Obligations, shall have the priority and senior
secured status afforded by Sections 364(c)(2), 364(c)(3) and 364(d)(l) of the
Bankruptcy Code, all as more fully set forth in the Interim Order and Final
Order, subject to the Carve Out.

 

8



--------------------------------------------------------------------------------



 



(c) The DIP Liens under Sections 364(c)(2),(c)(3) and (d) of the Bankruptcy
Code, and the administrative claims under Section 364(c)(1) of the Bankruptcy
Code, in each case afforded the Obligations, shall also have priority over any
claims arising under Section 506(c) (subject to the Final Order) of the
Bankruptcy Code subject and subordinate only to the Carve Out.
Section 2.10 Payment of Obligations. On the Maturity Date, the Senior Secured
Parties shall be entitled to immediate payment of all outstanding Obligations
without further application to or order of the Bankruptcy Court.
Section 2.11 Liens.
(a) The Borrower covenants and agrees that the DIP Facility and all Obligations
will at all times be secured by the DIP Liens as set forth in the Interim Order
or the Final Order, as applicable.
(b) The Borrower agrees that it will not challenge the DIP Liens and that the
DIP Liens on the Collateral will attach and become valid and perfected upon
entry of the Interim Order without any requirement of any further action by the
Collateral Agent. Other than the DIP Liens, the Collateral will be free and
clear of all Liens, claims and encumbrances other than Permitted Liens.
(c) The Orders are sufficient and conclusive evidence of the creation, validity,
perfection and priority of the DIP Liens without the necessity of filing,
recording or delivering any financing statement or other instrument or document
that may otherwise be required under the law of any jurisdiction or the taking
of any action (including entering into any deposit control agreement or
delivering original certificates representing pledged Equity Interests that
constitute “Certificated Securities” under the UCC) to validate or perfect the
DIP Liens or to entitle the Collateral Agent to the priorities granted by or
pursuant to this Agreement, any other Financing Document or any of the Orders.
Notwithstanding the foregoing, the Collateral Agent may take any and all actions
without further order of the Bankruptcy Court, and shall be granted relief from
the automatic stay, to evidence, confirm, validate or perfect or to insure the
contemplated priority of, the DIP Liens granted to the Collateral Agent for the
benefit of the Senior Secured Parties and the Borrower shall execute and deliver
to the Collateral Agent all such financing statements, mortgages, notices or
other documents and instruments as the Collateral Agent may request in
connection therewith. The Borrower authorizes the Collateral Agent and its
counsel to file UCC financing statements in form and substance satisfactory to
the Collateral Agent, describing the Collateral as “all assets of the Borrower,
whether now owned or hereafter existing or acquired, and all proceeds and
products thereof” or words to that effect, and any limitations on such
collateral description, notwithstanding that such collateral description may be
broader in scope than the Collateral described in this Agreement.
Section 2.12 No Discharge; Survival of Claims. The Borrower agrees that (i) the
Obligations hereunder shall not be discharged by the entry of an order
confirming a plan of reorganization in the Chapter 11 Case (and the Borrower,
pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such
discharge) and (ii) the super-priority administrative claim granted pursuant to
the Interim Order and Final Order and described in Section 2.09 (Super-Priority
Nature of Obligations) and the Liens granted to the Collateral Agent pursuant to
the Interim Order and Final Order and described in Section 2.09 (Super-Priority
Nature of Obligations) shall not be affected in any manner by the entry of an
order confirming a plan of reorganization in the Chapter 11 Case.

 

9



--------------------------------------------------------------------------------



 



Section 2.13 Release. The Borrower hereby acknowledges, effective upon entry of
the Interim Order and subject to the terms thereof, that the Borrower has no
defense, counterclaim, offset, recoupment, cross-complaint, claim or demand of
any kind or nature whatsoever that can be asserted to reduce or eliminate all or
any part of the Borrower’s liability to repay the Senior Secured Parties as
provided in this Agreement or any other Financing Document or to seek
affirmative relief or damages of any kind or nature from any Senior Secured
Party. Subject to the Orders, the Borrower, in its own right on behalf of its
bankruptcy estate, and on behalf of all of its successors, assigns, and any
Affiliates and any Person acting for and on behalf of, or claiming through them
(collectively, the “Releasing Parties”), hereby fully, finally and forever
releases and discharges each Senior Secured Party, its Affiliates, and their
respective past and present officers, directors, servants, agents, attorneys,
assigns, heirs, parents, subsidiaries, and each Person acting for or on behalf
of any of them (collectively, the “Released Parties”) of and from any and all
past, present and future actions, causes of action, demands, suits, claims,
liabilities, Liens, lawsuits, adverse consequences, amounts paid in settlement,
costs, damages, debts, deficiencies, diminution in value, disbursements,
expenses, losses and other obligations of any kind or nature whatsoever (the
“Released Claims”), whether in law, equity or otherwise (including, without
limitation, those arising under Sections 541 through 550 of the Bankruptcy Code
and interest or other carrying costs, penalties, legal, accounting and other
professional fees and expenses, and incidental, consequential and punitive
damages, including, without limitation, those payable to third parties), whether
known or unknown, fixed or contingent, direct, indirect, or derivative, asserted
or unasserted, foreseen or unforeseen, suspected or unsuspected, now existing,
hereafter existing or which may heretofore accrue against any of the Released
Parties, whether held in a personal or representative capacity, and which are
based on any act, fact, event or omission or other matter, cause or thing
occurring at or from any time prior to and including the date hereof in any way,
directly or indirectly arising out of, connected with or relating to this
Agreement, any other Financing Document, the Interim Order, the Final Order or
the transactions contemplated hereby, and all other agreements, certificates,
instruments and other documents and statements (whether written or oral) related
to any of the foregoing. Notwithstanding anything in this Section 2.13 to the
contrary, nothing herein shall be deemed to be a release of any Senior Secured
Party from its obligations under the Financing Documents, and nothing in this
Agreement shall be deemed to limit or modify any rights granted to third parties
under the Orders.
Section 2.14 Waiver of Priming Rights. Upon the Closing Date, and on behalf of
itself and its estate, and for so long as any Obligations shall be outstanding,
the Borrower hereby irrevocably waives any right, pursuant to Sections 364(c)
and 364(d) of the Bankruptcy Code or otherwise, to grant any Lien of equal or
greater priority than the Liens securing the Obligations, or to approve a claim
of equal or greater priority than the Obligations, other than with respect to
adequate protection Liens approved by order of the Bankruptcy Court in the
Interim Order or the Final Order, as applicable, and the Carve Out.

 

10



--------------------------------------------------------------------------------



 



ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
Section 3.01 Repayment of Loans. The Borrower unconditionally and irrevocably
promises to pay in full to the Administrative Agent, for the ratable account of
each Lender, the aggregate outstanding principal amount of the Loans on the
Maturity Date.
Section 3.02 Interest Payment Dates. (a) Interest accrued on each Loan shall be
payable, without duplication:
(i) on the Maturity Date;
(ii) on each Interest Payment Date for such Loan; and
(iii) with respect to any Loan, on any date when such Loan is prepaid hereunder.
(b) Interest accrued on the Loans or other monetary Obligations after the date
such amount is due and payable (whether on the Maturity Date, any Monthly
Payment Date, any Interest Payment Date, upon acceleration or otherwise) shall
be payable upon demand.
(c) Interest hereunder shall be due and payable in accordance with the terms
hereof, before and after judgment, regardless of whether an insolvency or
liquidation proceeding exists in respect of the Borrower, and, to the fullest
extent permitted by law, the Lenders shall be entitled to receive post-petition
interest during the pendency of an insolvency or liquidation proceeding.
Section 3.03 Interest Rates. (a) Pursuant to each properly delivered Funding
Notice, (i) each Eurodollar Loan shall accrue interest at a rate per annum
during each Interest Period applicable thereto equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Margin and
(ii) each Base Rate Loan shall accrue interest at a rate per annum during each
Monthly Period equal to the sum of the Base Rate for such Monthly Period plus
the Applicable Margin.
(b) On or before 2:00 p.m., New York City time, at least five (5) Business Days
prior to the end of each Interest Period for each Eurodollar Loan, and at least
three (3) Business Days prior to the end of any Monthly Period for any Base Rate
Loans, the Borrower shall deliver to the Administrative Agent an Interest Period
Notice setting forth the Borrower’s election (i) to continue any such Eurodollar
Loan as (or convert any such Base Rate Loan to) a Eurodollar Loan or (ii) to
convert any such Eurodollar Loan to a Base Rate Loan at the end of the
then-current Interest Period; provided, that if an Event of Default has occurred
and is continuing, all Eurodollar Loans shall automatically convert into Base
Rate Loans at the end of the then-current Interest Periods. Upon the waiver or
cure of such Event of Default, the Borrower shall have the option to continue
such Loans as Base Rate Loans and/or to convert such Loans to Eurodollar Loans
(by delivery of an Interest Period Notice), subject to the notice periods set
forth above. Notwithstanding anything to the contrary, any portion of the Loans
maturing in less than one month may not be continued as, or converted to,
Eurodollar Loans and will automatically convert to Base Rate Loans at the end of
the then-current Interest Period.

 

11



--------------------------------------------------------------------------------



 



(c) If the Borrower fails to deliver an Interest Period Notice in accordance
with Section 3.03(b), (i) with respect to any Eurodollar Loan, such Eurodollar
Loan shall automatically continue as a Eurodollar Loan or (ii) with respect to
any Base Rate Loan, such Base Rate Loan shall automatically continue as a Base
Rate Loan.
(d) All Eurodollar Loans shall bear interest from and including the first day of
the applicable Interest Period to (and excluding) the last day of such Interest
Period at the interest rate determined as applicable to such Eurodollar Loan.
(e) Notwithstanding anything to the contrary, the Borrower shall have, in the
aggregate, no more than five (5) separate Eurodollar Loans outstanding at any
one time. For purposes of the foregoing, all Eurodollar Loans commencing on the
same day of a month (notwithstanding that such Eurodollar Loans commence in
different months) shall be considered a single Eurodollar Loan.
(f) All Base Rate Loans shall bear interest from and including the first day of
each Monthly Period (or the day on which Eurodollar Loans are converted to Base
Rate Loans as required under Section 3.03(b) or under Article IV (Eurodollar
Rate and Tax Provisions)) to (and excluding) the next succeeding Monthly Payment
Date at the interest rate determined as applicable to such Base Rate Loan.
Section 3.04 Default Interest Rate. (a) If (i) all or a portion of the principal
amount of or interest on any Loan is not paid when due (whether on the Maturity
Date, by acceleration or otherwise), such overdue amount, at the election of the
Required Lenders, shall bear interest at a rate per annum equal to the rate that
would otherwise be applicable thereto plus two percent (2%), or (ii) any
Obligation (other than principal or interest on the Loans) is not paid when due
(whether on the due date thereof, by acceleration or otherwise), such overdue
amount shall, at the election of the Required Lenders, bear interest at a rate
per annum equal to the rate then applicable to Base Rate Loans plus two percent
(2%), in each case, with respect to clauses (i) and (ii) above, from the date of
such non-payment until such amount is paid in full (before as well as after
judgment).
(b) Upon the occurrence and during the continuance of any Event of Default
(other than an Event of Default under Section 8.01(a) (Events of Default —
Nonpayment), for which provision is made in Section 3.04(a)), the Borrower, at
the election of the Required Lenders, shall pay, in addition to the interest
then payable on any Loan, additional interest (before as well as after judgment)
on the Loans at two percent (2%) per annum (the rate in effect plus such two
percent (2%) per annum, the “Default Rate”) until such Event of Default is cured
or waived.
Section 3.05 Interest Rate Determination. The Administrative Agent shall
determine the interest rate applicable to the Loans in accordance with the terms
of this Agreement, and shall give prompt notice to the Borrower and the Lenders
of such determination, and its determination thereof shall be conclusive, absent
manifest error.

 

12



--------------------------------------------------------------------------------



 



Section 3.06 Computation of Interest and Fees. (a) All computations of interest
for Base Rate Loans when the Base Rate is determined by WestLB’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All computations of interest for Eurodollar Loans and for
Base Rate Loans when the Base Rate is determined pursuant to clauses (i) or
(iii) of the definition thereof shall be made on the basis of a 360-day year and
actual days elapsed.
(b) Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided, that any Loan that is repaid on the same
day on which it is made shall bear interest for one (1) day.
(c) Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
Section 3.07 Optional Prepayment. (a) The Borrower shall have the right at any
time, and from time to time, to prepay the Loans, in whole or in part, upon not
fewer than three (3) Business Days’ prior written notice to the Administrative
Agent.
(b) Each notice of prepayment given by the Borrower under this Section 3.07
shall specify the prepayment date and the portion of the principal amount of
Loans to be prepaid. All prepayments under this Section 3.07 shall be made by
the Borrower to the Administrative Agent for the account of the Lenders and
shall be accompanied by accrued interest on the principal amount being prepaid
to but excluding the date of payment and by any additional amounts required to
be paid under Section 4.05 (Funding Losses).
(c) Amounts of principal prepaid under this Section 3.07 shall be allocated by
the Administrative Agent first, to the payment of all costs, fees, expenses and
indemnities then due and payable to the Senior Secured Parties, including fees
and expenses of attorneys and Consultants reimbursable hereunder; second, to the
payment of all accrued and unpaid interest then due and payable on the Loans pro
rata among the Lenders (other than any Defaulting Lender) based on their
respective outstanding principal amounts on the date of such prepayment; third,
to the payment of principal of Loans pro rata among the Lenders (other than any
Defaulting Lender) based on their respective outstanding principal amounts on
the date of such prepayment but without a reduction in the Commitments; fourth,
to the payment of all accrued and unpaid interest then due and payable on the
Loans pro rata among the Defaulting Lenders based on their respective
outstanding principal amounts on the date of such prepayment; fifth, to the
payment of principal of Loans pro rata among the Defaulting Lenders based on
their respective outstanding principal amounts on the date of such prepayment;
and sixth, to the LC Cash Collateral Sub-Account in an amount up to the Maximum
Available Amounts under all Letters of Credit then outstanding as cash
collateral to secure the repayment of any Loans that may result from a draw on
any such Letter of Credit.
(d) Subject to Section 3.07(c) “first”, amounts prepaid pursuant to this Section
3.07 may be reborrowed.

 

13



--------------------------------------------------------------------------------



 



Section 3.08 Mandatory Prepayment. (a) The Borrower shall be required to prepay
the Loans:
(i) within three (3) Business Days of receipt by the Borrower of any Project
Document Termination Payments, an amount equal to such Project Document
Termination Payments;
(ii) within three (3) Business Days of receipt by the Borrower of any
Condemnation Proceeds, an amount equal to such Condemnation Proceeds;
(iii) within three (3) Business Days of receipt by the Borrower of any Insurance
Proceeds, an amount equal to such Insurance Proceeds;
(iv) within three (3) Business Days of receipt by the Borrower of any Net Cash
Proceeds (not constituting Insurance Proceeds or Condemnation Proceeds) of any
Disposition (including the sale of all or substantially all the assets of the
Borrower) an amount equal to such Net Cash Proceeds; and
(v) within one (1) Business Day of receipt of the Net Cash Proceeds derived from
the following occurrence, if at any time prior to the repayment in full of all
Obligations, including subsequent to the confirmation of any reorganization
plan, the Borrower, any trustee, any examiner with enlarged powers or any
responsible officer subsequently appointed, shall incur Indebtedness in
violation of the terms of the Interim Order, the Final Order or this Agreement.
(b) All prepayments under this Section 3.08 shall be made by the Borrower to the
Administrative Agent for the account of the Lenders and shall be accompanied by
accrued interest on the principal amount being prepaid to but excluding the date
of payment and by any additional amounts required to be paid under Section 4.05
(Funding Losses).
(c) Amounts of principal prepaid under this Section 3.08 shall be allocated by
the Administrative Agent first, to the payment of all costs, fees, expenses and
indemnities then due and payable to the Senior Secured Parties, including fees
and expenses of attorneys and Consultants reimbursable hereunder; second, to the
payment of all accrued and unpaid interest then due and payable on the Loans pro
rata among the Lenders (other than any Defaulting Lender) based on their
respective outstanding principal amounts on the date of such prepayment; third,
to the payment of principal of Loans pro rata among the Lenders (other than any
Defaulting Lender) based on their respective outstanding principal amounts on
the date of such prepayment and a corresponding reduction in the Commitments;
fourth, to the payment of all accrued and unpaid interest then due and payable
on the Loans pro rata among the Defaulting Lenders based on their respective
outstanding principal amounts on the date of such prepayment; fifth, to the
payment of principal of Loans pro rata among the Defaulting Lenders based on
their respective outstanding principal amounts on the date of such prepayment;
and sixth, to the LC Cash Collateral Sub-Account in an amount up to the Maximum
Available Amounts under all Letters of Credit then outstanding as cash
collateral to secure the repayment of any Loans that may result from a draw on
any such Letter of Credit.
(d) Amounts prepaid pursuant to this Section 3.08 may not be reborrowed.

 

14



--------------------------------------------------------------------------------



 



Section 3.09 Time and Place of Payments. (a) The Borrower shall make each
payment (including any payment of principal of or interest on any Loan or any
Fees or other Obligations) hereunder and under any other Financing Document
without setoff, deduction or counterclaim not later than 12:00 p.m., New York
City time on the date when due in Dollars in immediately available funds to the
Administrative Agent at the following account: JPMorgan Chase Bank (Swift ID:
CHASUS33XXX), Account Number: 920-1-060663 for the Account of WESTLB AG-NY
Branch (Swift ID: CHASUS33XXX), ABA #021-000-021, Ref: Southwest Georgia
Ethanol, LLC DIP Loan, Attention: Loan Administration, or at such other office
or account as may from time to time be specified by the Administrative Agent in
writing to the Borrower. Funds received after 12:00 p.m. New York City time
shall be deemed to have been received by the Administrative Agent on the next
succeeding Business Day.
(b) The Administrative Agent shall promptly remit in immediately available funds
to each Senior Secured Party its share, if any, of any payments received by the
Administrative Agent for the account of such Senior Secured Party.
(c) Whenever any payment (including any payment of principal of or interest on
any Loan or any Fees or other Obligations) hereunder or under any other
Financing Document shall become due, or otherwise would occur, on a day that is
not a Business Day, such payment shall (except as otherwise required by the
proviso to the definition of “Interest Period” with respect to Eurodollar Loans)
be made on the immediately succeeding Business Day, and such increase of time
shall in such case be included in the computation of interest or Fees, if
applicable.
Section 3.10 Fundings and Payments Generally. (a) Unless the Administrative
Agent has received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
with this Agreement and may, in reliance upon such assumption, distribute to the
Lenders the amount due. If the Borrower has not in fact made such payment, then
each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Effective Rate. A notice by the
Administrative Agent to any Lender with respect to any amount owing under this
Section 3.10(a) shall be conclusive, absent demonstrable error.
(b) Nothing herein shall be deemed to obligate any Lender to obtain funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain funds for any Loan in any
particular place or manner.
(c) The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due under this Agreement or under the Notes
held by such Lender, to charge from time to time against any or all of the
Borrower’s accounts with such Lender (other than, in the event that the Accounts
Bank or any bank holding a Local Account is also a Lender, any Project Account
or Local Account) any amount so due.

 

15



--------------------------------------------------------------------------------



 



Section 3.11 Fees. (a) On the date of the first Funding, the Borrower shall pay
to the Administrative Agent, for the account of the Lenders, a facility fee
equal to two percent (2.0%) of the Aggregate Commitment.
(b) On the date of the first Funding, the Borrowers shall pay to the
Administrative Agent, for the account of the Administrative Agent, a structuring
fee equal to one percent (1.0%) of the Aggregate Commitment.
(c) From and including the date hereof until the Maturity Date, the Borrower
agrees to pay to the Administrative Agent, for the account of the Lenders, on
each Monthly Payment Date, a commitment fee (the “Commitment Fee”) equal to two
percent (2.0%) per annum on the average daily amount by which the Aggregate
Commitment exceeds the sum of (x) the aggregate outstanding principal amount of
the Loans plus (y) the Maximum Available Amounts of all outstanding Letters of
Credit during the immediately preceding month. All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 365 or
366 days, as pro-rated for any partial month, as applicable.
(d) Upon the issuance of each Letter of Credit pursuant to Section 2.06 (Letters
of Credit) and until the termination, cancellation or expiration of such Letter
of Credit, the Borrower agrees to pay to the Administrative Agent, on each
Monthly Payment Date and on the date on which such Letter of Credit expires, is
cancelled or terminates, (i) for the account of the Lenders, an availability fee
(the “Letter of Credit Availability Fee”) at a rate per annum equal to the
Applicable Margin for Eurodollar Loans on the average daily Maximum Available
Amount under such Letter of Credit during the calendar month or portion thereof
then ended and (ii) for the account of the Issuing Bank, a fronting fee (the
“Letter of Credit Fronting Fee”) equal to the greater of (x) fifteen hundred
Dollars ($1,500) or (y) an amount calculated at a rate per annum equal to
fifteen hundredths of one percent (0.15%) of the average daily Maximum Available
Amount under such Letter of Credit during the calendar month or portion thereof
then ended. All Letter of Credit Availability Fees and Letter of Credit Fronting
Fees shall be computed on the basis of the actual number of days elapsed in a
year of 360 days, as pro-rated for any partial month, as applicable.
(e) All Fees shall be paid on the dates due, in immediately available funds and
shall be earned on such date. Once paid, none of the Fees shall be refundable
under any circumstances.
Section 3.12 Pro Rata Treatment. (a) Except as otherwise expressly provided
herein (including Section 4.01 (Eurodollar Rate Lending Unlawful) and
Section 2.08 (Defaulting Lenders)), each Funding of Loans and each reduction of
any Commitment shall be allocated by the Administrative Agent pro rata among the
Lenders in accordance with their respective applicable Commitment Percentages.
(b) Except as required under Section 2.07 (Defaulting Lenders), Section 3.07
(Optional Prepayment), Section 3.08 (Mandatory Prepayment) or Article IV
(Eurodollar Rate and Tax Provisions), (i) each payment or prepayment of
principal of the Loans shall be allocated by the Administrative Agent pro rata
among the applicable Lenders in accordance with the respective principal amounts
of their outstanding Loans, (ii) each payment of interest on the Loans shall be
allocated by the Administrative Agent pro rata among the applicable Lenders in
accordance with the respective interest amounts outstanding on their outstanding
Loans, and (iii) each payment of fees on the Commitments and/or the Letters of
Credit (other than the Letter of Credit Fronting Fee) shall be allocated by the
Administrative Agent pro rata among the applicable Lenders in accordance with
their respective Commitments.

 

16



--------------------------------------------------------------------------------



 



(c) Each Lender agrees that in computing such Lender’s portion of any Funding to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Funding to the next higher or lower whole Dollar
amount in accordance with market convention.
Section 3.13 Sharing of Payments. (a) If any Lender obtains any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Article IV
(Eurodollar Rate and Tax Provisions)) in excess of its pro rata share of
payments then or therewith obtained by all Lenders, such Lender shall purchase
from the other Lenders such participations in Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment or other
recovery ratably with each of them; provided, however, that if all or any
portion of the excess payment or other recovery is thereafter recovered from
such purchasing Lender, the purchase shall be rescinded and each Lender that has
sold a participation to the purchasing Lender shall repay to the purchasing
Lender the purchase price to the ratable extent of such recovery together with
an amount equal to such selling Lender’s ratable share (according to the
proportion of (x) the amount of such selling Lender’s required repayment to the
purchasing Lender to (y) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered. The Borrower agrees that any Lender
so purchasing a participation from another Lender pursuant to this Section 3.13
may, to the fullest extent permitted by law, exercise all of its rights of
payment (including pursuant to Section 10.15 (Right of Setoff)) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
(b) If under any applicable bankruptcy, insolvency or other similar Law, any
Lender receives a secured claim in lieu of a setoff to which this Section 3.13
applies, such Lender shall, to the extent practicable, exercise its rights in
respect of such secured claim in a manner consistent with the rights of the
Lenders entitled under this Section 3.13 to share in the benefits of any
recovery on such secured claim.
ARTICLE IV
EURODOLLAR RATE AND TAX PROVISIONS
Section 4.01 Eurodollar Rate Lending Unlawful. (a) If any Lender reasonably
determines (which determination shall, upon notice thereof to the Borrower and
the Administrative Agent, be conclusive and binding on the Borrower absent
manifest error, but only if such Lender has complied with its obligations under
Section 4.04 (Obligation to Mitigate)) that the introduction of or any change in
or in the interpretation of any Law after the date hereof makes it unlawful, or
any central bank or other Governmental Authority asserts after the date hereof
that it is unlawful, for such Lender to make, maintain or fund any Loan as a
Eurodollar Loan, the obligations of such Lender to make, maintain or fund any
Loan as a Eurodollar Loan shall, upon such determination, forthwith be suspended
until such Lender notifies the Administrative Agent that the circumstances
causing such suspension no longer exist, and all Eurodollar Loans of such Lender
shall automatically convert into Base Rate Loans at the end of the then-current
Interest Periods with respect thereto or sooner, if required by such Law or
assertion. Upon any such conversion the Borrower shall pay any accrued interest
on the amount so converted and, if such conversion occurs on a day other than
the last day of the then-current Interest Period for such affected Eurodollar
Loans, such Lender shall be entitled to make a request for, and the Borrower
shall pay, compensation for breakage costs under Section 4.05 (Funding Losses).

 

17



--------------------------------------------------------------------------------



 



(b) If such Lender notifies the Borrower that the circumstances giving rise to
the suspension described in Section 4.01(a) no longer apply, the Borrower may
elect (by delivering an Interest Period Notice) to convert the principal amount
of any such Base Rate Loan to a Eurodollar Loan in accordance with this
Agreement.
(c) Each Lender shall be entitled to fund and maintain all or any part of a Loan
in any manner it deems fit, it being understood, however, that for the purposes
of this Agreement all determinations hereunder shall be made as if such Lender
had actually funded and maintained amounts bearing interest at a Eurodollar Rate
through the purchase of deposits having a maturity corresponding to the
applicable Interest Period and bearing an interest rate equal to the appropriate
Eurodollar Rate for such Interest Period.
Section 4.02 Inability to Determine Eurodollar Rates. (a) In the event, and on
each occasion, that the Administrative Agent shall have determined in good faith
that for any Eurodollar Loan (i) Dollar deposits in the amount of such Loan and
with an Interest Period similar to such Interest Period are not generally
available in the London interbank market, or (ii) the rate at which such Dollar
deposits are being offered will not adequately and fairly reflect the cost to
any Lender of making, maintaining or funding the principal amount of such Loan
during such Interest Period, or (iii) adequate and reasonable means do not exist
for ascertaining LIBOR, the Administrative Agent shall forthwith notify the
Borrower and the Lenders of such determination, whereupon each such Eurodollar
Loan will automatically, on the last day of the then-existing Interest Period
for such Eurodollar Loan, convert into a Base Rate Loan. In the event of any
such determination pursuant to Section 4.02(a)(i) or (iii), any Funding Notice
delivered by the Borrower shall be deemed to be a request for a Base Rate Loan
until the Administrative Agent determines that the circumstances giving rise to
such notice no longer exist. In the event of any determination pursuant to
Section 4.02(a), each affected Lender shall, and is hereby authorized by the
Borrower to, fund its portion of the Loans as a Base Rate Loan. Each
determination by the Administrative Agent hereunder shall be conclusive, absent
manifest error.
(b) Upon the Administrative Agent’s determination that the condition that was
the subject of a notice under Section 4.02(a) has ceased, the Administrative
Agent shall forthwith notify the Borrower and the Lenders of such determination,
whereupon the Borrower may elect (by delivering an Interest Period Notice) to
convert any such Base Rate Loan to a Eurodollar Loan on the last day of the
then-current Monthly Period in accordance with this Agreement.

 

18



--------------------------------------------------------------------------------



 



Section 4.03 Increased Eurodollar Loan Costs. If, after the date hereof, the
adoption of any applicable Law or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or compliance by any Lender
(or its Eurodollar Office) with any request or directive (whether or not having
the force of law) of any Governmental Authority increases the cost (other than
with respect to Taxes, which are addressed in Section 4.07 (Taxes)) to such
Lender of, or results in any reduction in the amount of any sum receivable by
such Lender (whether of principal, interest or any other amount) in respect of,
making, maintaining or funding (or of its obligation to make, maintain or fund)
the Loans as Eurodollar Loans, then the Borrower agrees to pay to the
Administrative Agent for the account of such Lender the amount of any such
increase or reduction. Such Lender shall promptly notify the Administrative
Agent and the Borrower in writing of the occurrence of any such event, such
notice to state, with accompanying support, the additional amount required to
compensate fully such Lender for such increased cost or reduced amount. Such
additional amounts shall be payable by the Borrower directly to such Lender
within five (5) Business Days of delivery of such notice, and such notice and
determination shall be binding on the Borrower, absent manifest error.
Notwithstanding anything to the contrary in this Section 4.03, the Borrower
shall not be required to pay a Lender pursuant to this Section 4.03 for any such
increase or reduction incurred more than 120 days prior to the date that such
Lender notifies the Borrower, or notifies the Borrower of its intention to
demand compensation, in accordance with this Section 4.03; provided that, if the
circumstance giving rise to such increase or reduction is retroactive, then such
120-day period shall be extended to include the period of retroactive effect.
Section 4.04 Obligation to Mitigate. (a) Each Lender agrees that, after it
becomes aware of the occurrence of an event that would entitle it to give notice
pursuant to Section 4.01 (Eurodollar Rate Lending Unlawful), Section 4.03
(Increased Eurodollar Loan Costs) or Section 4.06 (Increased Capital Costs) or
to receive additional amounts pursuant to Section 4.07 (Taxes), such Lender
shall use reasonable efforts to make, fund or maintain its affected Loan through
another lending office (i) if as a result thereof the increased costs would be
avoided or materially reduced or the illegality would thereby cease to exist and
(ii) if, in the opinion of such Lender, the making, funding or maintaining of
such Loan through such other lending office would not be disadvantageous to such
Lender, contrary to such Lender’s normal banking practices or violate any
applicable Law.
(b) No change by a Lender in its Domestic Office or Eurodollar Office made for
such Lender’s convenience shall result in any increased cost to the Borrower.
(c) If any Lender demands compensation pursuant to Section 4.03 (Increased
Eurodollar Loan Costs) or Section 4.06 (Increased Capital Costs) with respect to
any Eurodollar Loan, the Borrower may, at any time upon at least three
(3) Business Days’ prior notice to such Lender through the Administrative Agent,
elect to convert such Loan to a Base Rate Loan. Thereafter, unless and until
such Lender notifies the Borrower that the circumstances giving rise to such
notice no longer apply, all such Eurodollar Loans by such Lender shall bear
interest as Base Rate Loans. If such Lender notifies the Borrower that the
circumstances giving rise to such notice no longer apply, the Borrower may elect
(by delivering an Interest Period Notice) to convert the principal amount of
each such Base Rate Loan to a Eurodollar Loan in accordance with this Agreement.

 

19



--------------------------------------------------------------------------------



 



Section 4.05 Funding Losses. In the event that any Lender incurs any loss or
expense (including any loss or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender to make,
continue or maintain any portion of the principal amount of any Loan as a
Eurodollar Loan, and any customary administrative fees charged by such Lender in
connection with the foregoing) as a result of (a) any conversion or repayment or
prepayment of the principal amount of any Loans on a date other than the
scheduled last day of the Interest Period applicable thereto, whether pursuant
to Section 3.07 (Optional Prepayment), Section 3.08 (Mandatory Prepayment),
Section 4.01(a) Eurodollar Rate Lending Unlawful) or otherwise, or (b) the
Borrower failing to make a Funding in accordance with any Funding Notice; then,
upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent) together with accompanying support, the Borrower shall,
within five (5) Business Days of receipt thereof, pay to the Administrative
Agent for the account of such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or expense.
Such written notice and determination shall be binding on the Borrower, absent
manifest error.
Section 4.06 Increased Capital Costs. If after the date hereof any change in, or
the introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any applicable Law, guideline or request (whether or not having the
force of law) of any Governmental Authority, affects the amount of capital
required to be maintained by any Lender, and such Lender reasonably determines
that the rate of return on its capital as a consequence of its Loan is reduced
to a level below that which such Lender could have achieved but for the
occurrence of any such circumstance, then, in any such case upon notice from
time to time by such Lender to the Borrower, the Borrower shall pay, within five
(5) Business Days after such demand, directly to such Lender additional amounts
sufficient to compensate such Lender for such reduction in rate of return. A
statement of such Lender as to any such additional amount or amounts, with
accompanying support, shall be binding on the Borrower, absent manifest error.
Section 4.07 Taxes.
(a) Payments Free of Taxes. Any and all payments by or on account of any
Obligations shall be made free and clear of, and without deduction for, any
Taxes, unless required by Law; provided that if the Borrower shall be required
to deduct any Indemnified Taxes from any such payment, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 4.07) the Agent or Lender (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Law.
(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall
timely pay any Indemnified Taxes arising from any payment made under any
Financing Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Financing Document and not collected by
withholding at the source as contemplated by Section 4.07(a) to the relevant
Governmental Authority in accordance with applicable Law.

 

20



--------------------------------------------------------------------------------



 



(c) Indemnification by the Borrower. The Borrower shall indemnify each Agent and
each Lender, within five (5) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 4.07) paid by
such Agent or Lender, as the case may be, and any penalties, interest, additions
to tax and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or Agent, as
the case may be, shall be conclusive, absent manifest error.
(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e) Foreign Lenders. Each Lender (including any Participant and any other Person
to which any Lender transfers its interests in this Agreement as provided under
Section 10.03 (Assignments)) that is not a United States Person (a “Non-U.S.
Lender”) shall deliver to the Borrower and the Administrative Agent two
(2) copies of U.S. Internal Revenue Service Form W-8ECI, Form W-8BEN or Form
W-8IMY (with supporting documentation and any other certificate or statements
required for exemption from, or reduction of, U.S. federal withholding tax), or
any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments of interest by the
Borrower under the Financing Documents if such Lender is legally entitled to so
claim, together with, in the case of a Non-U.S. Lender that is relying on an
exemption pursuant to Section 871(h) or 881(c) of the Code, a certificate
substantially in the form of Exhibit F certifying that such Lender is not a bank
described in Section 881(c)(3)(A) of the Code. Such forms shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement.
In addition, to the extent that it is in a position to legally do so, each
Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender. Each
Non-U.S. Lender shall promptly notify the Borrower and the Administrative Agent
at any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by U.S. taxing authorities for such purpose). The Borrower
shall not be obligated to pay any additional amounts in respect of U.S. federal
income taxes pursuant to this Section 4.07 (or make an indemnification payment
pursuant to this Section 4.07) to any Lender (or any Participant or other Person
to which any Lender transfers its interests in this Agreement as provided under
Section 10.03 (Assignments)) if the obligation to pay such additional amounts
(or such indemnification) would not have arisen but for a failure by such Lender
to comply with this Section 4.07(e).

 

21



--------------------------------------------------------------------------------



 



Section 4.08 Replacement of Lender. The Borrower shall be permitted to replace
(with one or more replacement Lenders) any Defaulting Lender; provided, that
(i) such replacement does not conflict with any Law or any determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to the Borrower or such Lender or to which the Borrower or such Lender or any of
their respective property is subject, (ii) no Default or Event of Default shall
have occurred and be continuing at the time of such replacement, (iii) the
replacement Lender shall purchase, at par, the Loans and all other amounts owing
to such replaced Lender prior to the date of replacement, (iv) the Borrower
shall be liable to such replaced Lender under Section 4.05 (Funding Losses) if
any Eurodollar Loan owing to such replaced Lender is to be prepaid (or
purchased) other than on the last day of the Interest Period relating thereto,
(v) the replacement Lender is an Eligible Assignee, (vi) such replacement is
made in accordance with the provisions of Section 10.03(b) (Assignments)
(provided, that the Borrower shall be obligated to pay the registration and
processing fee), and (vii) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, any Agent or any other Lender may have
against the replaced Lender.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
In order to induce each Agent, each Lender and each other party hereto (other
than the Borrower) to enter into this Agreement and to induce each Lender to
make the Loans hereunder, the Borrower represents and warrants to each Senior
Secured Party as set forth in this Article V on the date hereof, on the Closing
Date, on each Funding Date and on the date of each issuance of a Letter of
Credit.
Section 5.01 Organization; Power; Compliance with Law and Contractual
Obligations. The Borrower (a) is a limited liability company duly formed,
validly existing and in good standing under the laws of the State of Georgia,
(b) is duly qualified to do business as is now being conducted and as is
proposed to be conducted and is in good standing as a foreign limited liability
company in each jurisdiction where the nature of its business requires such
qualification, (c) subject to the entry of the Orders, has all requisite limited
liability company power and authority required as of the date this
representation is made or deemed repeated to enter into and perform its
obligations under each Transaction Document to which it is a party and to
conduct its business as currently conducted by it and (d) is in compliance in
all material respects with all Laws, and, except as a result of the Effect of
Bankruptcy or a Cold Shutdown of the Project, Contractual Obligations applicable
to it, except to the extent that any non-compliance with clause (b) of this
Section 5.01 could not reasonably be expected to result in a Material Adverse
Effect.
Section 5.02 Due Authorization; Non-Contravention. Subject to the entry of the
Orders, the execution, delivery and performance by the Borrower of each
Transaction Document to which it is a party are within the Borrower’s limited
liability company powers, have been duly authorized by all necessary limited
liability company action, and do not:
(a) contravene the Borrower’s Organic Documents (including the Borrower LLC
Agreement);
(b) contravene in any material respect any Law binding on or affecting the
Borrower;

 

22



--------------------------------------------------------------------------------



 



(c) contravene any Contractual Obligation binding on or affecting the Borrower;
(d) require any consent or approval under the Borrower’s Organic Documents or
under any Contractual Obligation binding on or affecting the Borrower that has
not been obtained; or
(e) result in, or require the creation or imposition of, any Lien on any of the
Borrower’s properties or Equity Interests other than Permitted Liens.
Section 5.03 Governmental Approvals. (a) Subject to the entry of the Orders, all
material Governmental Approvals that are required to be obtained by the Borrower
in connection with (i) the due execution, delivery and performance by the
Borrower of the Financing Documents and (ii) the grant by the Borrower of the
DIP Liens and the validity, perfection and enforceability thereof have been
obtained, are in full force and effect, are properly in the name of the
appropriate Person, and are final and Non-Appealable.
(b) All Necessary Project Approvals are in full force and effect, are properly
in the name of the appropriate Person, and are final and Non-Appealable. There
is no action, suit, investigation or proceeding pending or to the knowledge of
the Borrower, threatened that could reasonably be expected to result in the
modification, rescission, termination or suspension of any Necessary Project
Approval that could reasonably be expected to have a Material Adverse Effect.
(c) The information set forth in each application (including any updates or
supplements thereto) submitted by or on behalf of the Borrower in connection
with each Necessary Project Approval was accurate and complete in all material
respects at the time of submission and continues to be accurate and complete in
all material respects to the extent required for the continued effectiveness of
such Necessary Project Approval.
Section 5.04 Investment Company Act. The Borrower is not, and after giving
effect to the Loans and the application of the proceeds of the Loans as
described herein will not be, an “investment company” or a company “controlled”
by an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.
Section 5.05 Validity. Subject to entry of the Orders, each Transaction Document
to which the Borrower is a party has been duly authorized, validly executed and
delivered, and constitutes the legal, valid and binding obligations of the
Borrower enforceable against the Borrower and is (x) in the case of each
Transaction Document other than an Affiliated Project Document, to the
Borrower’s knowledge, enforceable against each other party thereto (other than
the Senior Secured Parties), except with respect to the Project Documents and
the Pledge Agreement with respect to the Pledgor, as the enforceability hereof
or thereof may be limited by (a) bankruptcy, insolvency, reorganization, or
other similar laws affecting the enforcement of creditors’ rights generally and
(b) general equitable principles (whether considered in a proceeding in equity
or at law) and (y) in the case of each Affiliated Project Document, enforceable
against each other party thereto (other than the Senior Secured Parties), in
each case in accordance with its respective terms, except as the enforceability
hereof or thereof may be limited by (a) bankruptcy, insolvency, reorganization,
or other similar laws affecting the enforcement of creditors’ rights generally
and (b) general equitable principles (whether considered in a proceeding in
equity or at law).

 

23



--------------------------------------------------------------------------------



 



Section 5.06 Financial Information. Each of the financial statements of the
Borrower delivered pursuant hereto has been prepared in accordance with GAAP,
and fairly presents in all material respects the financial condition of the
Borrower as at the dates thereof and the results of its operations for the
period then ended (subject, in the case of unaudited financial statements, to
changes resulting from audit and normal year-end adjustments and the absence of
footnotes).
Section 5.07 Project Compliance. (a) The Project is and will continue to be
owned and maintained in compliance in all material respects with all applicable
Laws and in compliance in all material respects with the requirements of all
Necessary Project Approvals.
(b) The Project is and will continue to be owned and maintained in compliance in
all material respects with all of the Borrower’s Contractual Obligations
(including the Project Documents), except in the event of a Cold Shutdown of the
Project.
Section 5.08 Litigation. (a) Other than the Chapter 11 Case, no material action,
suit, proceeding or investigation has been instituted and not stayed pursuant to
the Bankruptcy Code or, to the knowledge of the Borrower, threatened against the
Borrower or the Project (including in connection with any Necessary Project
Approval); and
(b) to the knowledge of the Borrower, no action, suit, proceeding or
investigation has been instituted or threatened against the Pledgor or any Major
Project Party that, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect.
Section 5.09 Sole Purpose Nature; Business. The Borrower has not conducted and
is not conducting any business or activities other than businesses and
activities relating to the ownership, development, testing, financing,
construction, operation and maintenance of the Project as contemplated by the
Transaction Documents.
Section 5.10 Contracts. (a) All contracts, agreements, instruments, letters,
understandings, or other documentation to which the Borrower is a party or by
which it or any of its properties is bound as of the date hereof (other than the
Financing Documents), including the Project Documents (including all documents
amending, supplementing, interpreting or otherwise modifying or clarifying such
agreements and instruments) are listed in Schedule 5.10, other than any such
contracts, agreements, instruments, letters, understandings, or other
documentation (A) that have a term of less than 1 (one) year, (B) under which
the Borrower could not reasonably be expected to have obligations, liabilities
or revenues equal to or in excess of fifty thousand Dollars ($50,000) per year
individually or one hundred fifty thousand Dollars ($150,000) per year in the
aggregate and, (C) in each of cases (A) and (B), the termination of which could
not reasonably be expected to result in a Material Adverse Effect.

 

24



--------------------------------------------------------------------------------



 



(b) All Necessary Project Contracts are in full force and effect except such
Necessary Projects Contracts the invalidity, termination, rejection or
expiration of which could not reasonably be expected to have a Material Adverse
Effect.
(c) As of any date (after the date hereof) on which this representation is made
or deemed repeated, there are no material contracts, agreements, instruments, or
documents between the Borrower and any other Person relating to the Borrower or
the Project other than (i) the Transaction Documents, (ii) the agreements listed
in Schedule 5.10, and (iii) any other agreements permitted by this Agreement.
Section 5.11 Collateral. (a) The Collateral includes all the Equity Interests
in, and all the tangible and intangible assets of, the Borrower (except as
otherwise provided in the Financing Documents).
(b) The respective Liens granted to the Collateral Agent (for the benefit of the
Senior Secured Parties) pursuant to this Agreement, the Mortgage, the Bankruptcy
Code or any Order constitute (i) as to personal property included in the
Collateral, a valid security interest in such personal property and (ii) as to
the Mortgaged Property, a valid Lien of record in the Mortgaged Property, in
each case with the priority specified in the Orders.
(c) The security interest granted to the Collateral Agent (for the benefit of
the Senior Secured Parties) pursuant hereto will be perfected upon entry of the
Interim Order without any requirement of any further action by the Collateral
Agent.
Section 5.12 Ownership of Properties. (a) The Borrower has a good and valid fee
ownership interest in the Site, subject to Permitted Liens.
(b) The Borrower has a good and valid ownership interest, leasehold interest,
license interest or other right of use in all other property and assets
(tangible and intangible) included in the Collateral relating to assets of or
equity in the Borrower other than the collateral pledged pursuant to the Pledge
Agreement. Such ownership interests, leasehold interest, license interest or
other rights of use will be at all times on and after the Closing Date,
sufficient to permit operation of the Project, substantially in accordance with
the Project Documents. To the knowledge of Borrower, none of said properties or
assets are subject to any other claims of any Person, including any easements,
rights of way or similar agreements affecting the use or occupancy of the
Project or the Site, other than Permitted Liens.
(c) All Equity Interests in the Borrower are owned by the Pledgor.
(d) The Borrower does not have any leasehold interest in, and is not lessee of,
any real property.
(e) There are no easements, rights of way or similar agreements affecting the
use or occupancy of the Project or the Site other than Permitted Liens.

 

25



--------------------------------------------------------------------------------



 



Section 5.13 Taxes. (a) The Borrower has (i) filed all Tax Returns required by
law to have been filed by it and (ii) has paid all Taxes thereby shown to be
owing, as and when the same are due and payable, other than in the case of this
Section 5.13(a)(ii), (A) Taxes that are subject to a Contest or (B) the
nonpayment of immaterial Taxes in an aggregate amount not in excess of
twenty-five thousand Dollars ($25,000) at any one time outstanding (taking into
account any interest and penalties that could accrue or be applicable to such
past-due Taxes), and provided that such Taxes are no more than forty-five
(45) days past due.
(b) The Borrower is not and will not be taxable as a corporation for federal tax
purposes, and the Borrower has not and will not take any action to cause it to
be treated as a corporation for state or local tax purposes if it would, in the
absence of such action, not be taxable as a corporation for state or local
purposes.
(c) The Borrower is not a party to any tax sharing agreement with any Person
(including the Pledgor or any other Affiliate of the Borrower).
(d) The Borrower has not agreed to extend the statute of limitations period
applicable to the assessment or collection of any Tax.
(e) The Borrower is not currently under any governmental audit with respect to
any Tax for any period, there are no claims for additional Tax being pursued by
any Governmental Authority with respect to the business, income or activities of
the Borrower, and the Borrower is not aware of any such claims that have not yet
been asserted but are likely to be asserted by a Governmental Authority.
Section 5.14 Patents, Trademarks, Etc.. The Borrower has obtained and holds in
full force and effect all patents, trademarks, copyrights and other such rights
or adequate licenses therein, free from unduly burdensome restrictions, that are
necessary for the ownership, operation and maintenance of the Project.
Section 5.15 ERISA Plans. None of the Borrower nor any ERISA Affiliate has (or
within the five year period immediately preceding the Closing Date had)
sponsored, maintained, participated in or incurred any liability in respect of
any Plan or Multiemployer Plan. The Borrower does not have any contingent
liability with respect to any post-retirement benefit under any “welfare plan”
(as defined in Section 3(1) of ERISA), other than liability for continuation
coverage under Part 6 of Title I of ERISA or similar state laws.
Section 5.16 Property Rights, Utilities, Supplies Etc. (a) All material property
interests, utility services, means of transportation, facilities and other
materials necessary for the use, operation and maintenance of the Project in
accordance with the terms of the Financing Documents (including, as necessary,
gas, roads, rail transport, electrical, water and sewage services and
facilities) are available to the Project and arrangements in respect thereof
have been made on commercially reasonable terms consistent with the DIP Budget.
(b) There are no material supplies, materials or equipment necessary for the
operation or maintenance of the Project in accordance with the terms of the
Financing Documents that are not available at the Site on commercially
reasonable terms consistent with the DIP Budget.

 

26



--------------------------------------------------------------------------------



 



Section 5.17 No Defaults. (a) No Default or Event of Default has occurred and is
continuing.
(b) The Borrower is not in any breach of, or in any default under, any of the
Borrower’s Contractual Obligations (other than a breach resulting from the
Effect of Bankruptcy or a Cold Shutdown of the Project) that has had or could
reasonably be expected to have a Material Adverse Effect, in each case with
respect to which enforcement of remedies is not stayed by means of the
Chapter 11 Case.
Section 5.18 Environmental Warranties. Except as disclosed on Schedule 5.18:
(a) (i) The Borrower and its Environmental Affiliates are in compliance in all
material respects with all applicable Environmental Laws and all Environmental
Approvals, (ii) the Borrower and its Environmental Affiliates have all
Environmental Approvals required to operate their businesses as presently
conducted or as reasonably anticipated to be conducted and are in compliance in
all material respects with the terms and conditions thereof and the permit
transfer and reissuance procedures in connection therewith, (iii)neither the
Borrower nor any of its Environmental Affiliates has received any written
communication from a Governmental Authority that alleges that the Borrower or
any Environmental Affiliate is not in compliance in all material respects with
all Environmental Laws and Environmental Approvals, and (iv) there are no
circumstances that could reasonably be expected to prevent or interfere in the
future with the Borrower’s compliance in all material respects with all
applicable Environmental Laws and Environmental Approvals.
(b) There is no Environmental Claim pending or, to the knowledge of the
Borrower, threatened against the Borrower or the Project. To the knowledge of
the Borrower, there is no Environmental Claim pending or threatened against any
Environmental Affiliate.
(c) There are no present or past actions, activities, circumstances, conditions,
events or incidents, including the release, emission, discharge, presence or
disposal of any Material of Environmental Concern, that could reasonably be
expected to form the basis of any Environmental Claim against the Borrower or
any Environmental Affiliate.
(d) Without in any way limiting the generality of the foregoing, (i) there are
no on-site or off-site locations in which the Borrower or any Environmental
Affiliate has stored, disposed or arranged for the disposal of Materials of
Environmental Concern that could reasonably be expected to form the basis of an
Environmental Claim, (ii) there are no underground storage tanks located or to
be located on property owned or leased by the Borrower, (iii) there is no
asbestos or lead paint contained in or forming part of any building, building
component, structure or office space owned or leased by the Borrower, and
(iv) no polychlorinated biphenyls (PCBs) are or will be used or stored at any
property owned or leased by the Borrower, except in such form, condition and
quantity as could not reasonably be expected to result in an Environmental
Claim.
(e) The Borrower has not received any letter or request for information under
Section 104 of the CERCLA, or comparable state laws, and to the knowledge of the
Borrower, none of the operations of the Borrower is the subject of any
investigation by a Governmental Authority evaluating whether any remedial action
is needed to respond to a release or threatened release of any Material of
Environmental Concern at the Project or at any other location, including any
location to which the Borrower has transported, or arranged for the
transportation of, any Material of Environmental Concern with respect to the
Project.

 

27



--------------------------------------------------------------------------------



 



Section 5.19 Regulations T, U and X. The Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock, and
no proceeds of any Loan will be used for any purpose that violates, or would be
inconsistent with, F.R.S. Board Regulation T, U or X. Terms for which meanings
are provided in F.R.S. Board Regulation T, U or X or any regulations substituted
therefor, as from time to time in effect, are used in this Section 5.19 with
such meanings.
Section 5.20 Accuracy of Information. (a) All factual information heretofore or
contemporaneously furnished by or on behalf of the Borrower or Pledgor in this
Agreement, in any other Transaction Document or otherwise in writing to any
Senior Secured Party, any Consultant, or counsel for purposes of or in
connection with this Agreement and the other Financing Documents or any
transaction contemplated hereby or thereby (other than projections, budgets and
other “forward-looking” information all of which have been prepared on a
reasonable basis and in good faith by or on behalf of the Borrower) is, when
taken as a whole, after giving effect to any supplemental information, as of the
date furnished, true and accurate in every material respect and such information
is not, when taken as a whole, after giving effect to any supplemental
information, as of the date furnished, incomplete by omitting to state any
material fact necessary to make such information not misleading in any material
respect.
(b) The assumptions constituting the basis on which the Borrower prepared the
DIP Budget in effect on each date this representation is made or deemed
repeated, and the numbers set forth therein, were developed and consistently
utilized in good faith and are reasonable and represent the Borrower’s
reasonable judgment as of the date prepared as to the matters contained therein,
based on all information known to the Borrower.
(c) The Borrower reasonably believes that the use, ownership, operation and
maintenance of the Project are technically feasible and, except for factors
affecting the ethanol industry in general and not relating specifically to the
Project, economically feasible.
Section 5.21 Indebtedness. The Obligations are, after giving effect to the
Financing Documents and the transactions contemplated thereby, the only
outstanding Indebtedness of the Borrower other than Permitted Indebtedness. The
Obligations have the ranking given to them in Section 2.09 (Super-Priority
Nature of Obligations).
Section 5.22 Required LLC Provisions. The limited liability company interests of
the Borrower are securities governed by Article 8 of the Uniform Commercial Code
and evidenced by certificates. The certificated interests are in registered form
within the meaning of Article 8 of the Uniform Commercial Code.
Section 5.23 Subsidiaries. The Borrower has no Subsidiaries.
Section 5.24 Foreign Assets Control Regulations, Etc. (a) The use of the
proceeds of the Loans by the Borrower will not violate the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)
or any enabling legislation or executive order relating thereto.

 

28



--------------------------------------------------------------------------------



 



(b) The Borrower:
(i) is not and will not become a Person or entity described by Section 1 of
Executive Order 13224 of September 24, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(12 C.F.R. 595), and the Borrower does not engage in dealings or transactions
with any such Persons or entities; and
(ii) is not in violation of the Patriot Act.
Section 5.25 Legal Name and Place of Business. (a) The exact legal name and
jurisdiction of formation of the Borrower is: Southwest Georgia Ethanol, LLC, a
limited liability company organized and existing under the laws of the State of
Georgia, and the Borrower has not had any other legal names in the previous five
(5) years.
(b) The sole place of business of the Borrower is the Site.
Section 5.26 No Brokers. The Borrower has no obligation to pay any finder’s,
advisory, broker’s or investment banking fee, except for the fees payable
pursuant to Section 3.11 (Fees) and the fees set forth in Schedule 5.26.
Section 5.27 Insurance. All insurance required to be obtained and maintained
pursuant to the Transaction Documents by the Borrower is in full force and
effect as of each date this representation is made or deemed repeated and
complies with the insurance requirements set forth on Schedule 7.01(h) (and, in
the case of insurance required under any Project Document, also complies in all
material respects with the insurance requirements in such Project Document). All
premiums then due and payable on all such insurance have been paid. To the
knowledge of the Borrower, all insurance required to be obtained and maintained
by any Major Project Party with respect to the Project to protect, directly or
indirectly, against loss or liability to the Borrower, the Project or any Senior
Secured Party, as of the date this representation is made or deemed repeated,
pursuant to any Project Document has been obtained, is in full force and effect
and complies with the insurance requirements set forth on Schedule 7.01(h) and
is otherwise in all material respects in accordance with such Project Document.
Section 5.28 Accounts. The Project Accounts exist at the Accounts Bank in
accordance with the terms of the Accounts Agreement. The Borrower does not have,
and is not the beneficiary of, any bank account other than (a) the Project
Accounts, (b) Local Accounts set forth on Schedule 5.28 with respect to which
Blocked Account Agreements have been duly executed and delivered and (c) the
Bond Funds.
Section 5.29 Securities Acts. The Borrower and the Pledgor are in compliance
with the Securities Act of 1933, the Securities and Exchange Act of 1934, all
applicable rules and regulations promulgated under such Acts by the U.S.
Securities and Exchange Commission, and with all applicable state “blue sky”
laws and regulations.

 

29



--------------------------------------------------------------------------------



 



Section 5.30 Reorganization Matters.
(a) The Chapter 11 Case was commenced on the Petition Date in accordance with
applicable law and proper notice thereof and the proper notice for (i) the
motion seeking approval of the Financing Documents and the Interim Order and
Final Order, (ii) the hearing for the approval of the Interim Order, and
(iii) the hearing for the approval of the Final Order has been given.
(b) After the entry of the Interim Order, and pursuant to and solely to the
extent permitted in the Interim Order and the Final Order, the Obligations will
constitute allowed administrative expense claims in the Chapter 11 Case having
priority over all administrative expense claims and unsecured claims against the
Borrower now existing or hereafter arising, of any kind whatsoever, including,
without limitation, all administrative expense claims of the kind specified in
Sections 105, 326, 330, 331, 503(b), 506(c) (Section 506(c) being subject to the
Final Order), 507(a), 507(b), 546(c), 726, 1113, 1114 or any other provision of
the Bankruptcy Code or otherwise, as provided under Section 364(c)(l) of the
Bankruptcy Code, subject, as to priority only, to the Carve Out.
(c) After the entry of the Interim Order and pursuant to and to the extent
provided in the Interim Order and the Final Order, the Obligations will be
secured by a valid and perfected Lien having the priority described in the
Orders.
(d) The Interim Order (with respect to the period prior to entry of the Final
Order) or the Final Order (with respect to the period on and after entry of the
Final Order), as the case may be, is in full force and effect and has not been
modified or amended without the consent of the Administrative Agent and the
Required Lenders, or reversed or stayed.
Section 5.31 No Material Adverse Financing Document Effect. Since the Petition
Date, no Material Adverse Financing Document Effect has occurred and is
continuing.
ARTICLE VI
CONDITIONS PRECEDENT
Section 6.01 Conditions to Closing and First Funding of Loans. In addition to
the conditions set forth in Section 6.02 (Conditions to All Fundings and
Issuances), the occurrence of the Closing Date and the initial Loan Funding are
subject to the satisfaction of each of the following conditions precedent:
(a) Delivery of Financing Documents and Orders. The Administrative Agent shall
have received each of the following fully executed documents, each of which
shall be originals, portable document format (“pdf”) or facsimiles (followed
promptly by originals), duly executed and delivered by each party thereto and in
form and substance reasonably satisfactory to each Lender:
(i) this Agreement;
(ii) the DIP Accounts Control Agreement;

 

30



--------------------------------------------------------------------------------



 



(iii) the Pledge Agreement;
(iv) the Mortgage;
(v) the original Notes, duly executed and delivered by an Authorized Officer of
the Borrower in favor of each requesting Lender;
(vi) the Interim Order; and
(vii) a document setting forth a cash management system for the Borrower
consistent with the existing cash management system of the Borrower and subject
to the existing account control agreements to which the Borrower is a party.
(b) Delivery of Other Documents. The Administrative Agent shall have received
true, correct and complete copies of each agreement identified on Schedule 5.10
as requested by the Administrative Agent.
(c) Officer’s Certificates. The Administrative Agent shall have received the
following certificates, dated as of the Closing Date, upon which the
Administrative Agent and each Senior Secured Party may conclusively rely:
(i) a duly executed certificate of an Authorized Officer of the Borrower
certifying that (A) all conditions set forth in this Section 6.01 have been
satisfied on and as of the Closing Date and (B) all representations and
warranties made by the Borrower in this Agreement and each other Financing
Document to which the Borrower is a party are true and correct on and as of the
Closing Date (except with respect to representations and warranties that
expressly refer to an earlier date); and
(ii) a duly executed certificate of an Authorized Officer of the Pledgor
certifying that all representations and warranties made by the Pledgor in the
Pledge Agreement and each other Financing Document to which the Pledgor is a
party are true and correct on and as of the Closing Date (except with respect to
representations and warranties that expressly refer to an earlier date).
(d) Resolutions, Incumbency, Organic Documents. The Administrative Agent shall
have received from each of the Borrower and the Pledgor a certificate of an
Authorized Officer dated as of the Closing Date, upon which the Administrative
Agent and each Senior Secured Party may conclusively rely, as to:
(i) satisfactory resolutions of its members, managers or directors, as the case
may be, then in full force and effect authorizing the execution, delivery and
performance of each Financing Document to which it is party and the consummation
of the transactions contemplated therein;
(ii) the incumbency and signatures of those of its officers and representatives
duly authorized to execute and otherwise act with respect to each Financing
Document to which it is party; and

 

31



--------------------------------------------------------------------------------



 



(iii) such Person’s Organic Documents, which shall be in form and substance
reasonably satisfactory to the Administrative Agent, and certifying that
(A) such documents are in full force and effect and no term or condition thereof
has been amended from the form thereof delivered to the Administrative Agent and
(B) no material breach, material default or material violation thereunder has
occurred and is continuing.
(e) Authority to Conduct Business. The Administrative Agent shall have received
satisfactory evidence, including certificates of good standing from the
Secretaries of State of each relevant jurisdiction, dated no more than five
(5) days (or such other time period reasonably acceptable to the Administrative
Agent) prior to the Closing Date, that:
(i) the Pledgor is duly authorized as a limited liability company to carry on
its business, and is duly organized, validly existing and in good standing in
each jurisdiction in which it is required to be so authorized.
(ii) the Borrower is duly authorized as a limited liability company to carry on
its business, and is duly formed, validly existing and in good standing in each
jurisdiction in which it is required to be so authorized.
(f) Lien Search; Protection of Security. The Administrative Agent shall have
received satisfactory copies or evidence, as the case may be, of the following
actions in connection with the perfection of the DIP Liens:
(i) completed requests for information or lien search reports, dated no more
than five (5) Business Days before the date of such Funding or such longer
period satisfactory to the Administrative Agent, listing all effective UCC
financing statements, fixture filings or other filings evidencing a security
interest filed in such jurisdictions reasonably requested by the Administrative
Agent that name the Borrower or the Pledgor as a debtor, together with copies of
each such UCC financing statement, fixture filing or other filings;
(ii) acknowledgment copies or stamped receipt copies or confirmation of
submission for filing of proper UCC financing statements, fixture filings and
other filings and recordations, each in form and substance satisfactory to the
Administrative Agent and the Collateral Agent, duly filed in all jurisdictions
that the Administrative Agent and the Collateral Agent may deem necessary, or
that are reasonably requested by the Collateral Agent or the Administrative
Agent, in order to perfect or protect the DIP Liens created hereunder and
pursuant to the Orders and the priority thereof; and
(iii) the original certificates representing all Equity Interests in respect of
the Class A membership interests of the Borrower shall have been received by the
Collateral Agent, in each case together with a duly executed irrevocable proxy
and a duly executed transfer power in the forms attached to the Pledge
Agreement.
(g) Financial Statements. The Administrative Agent shall have received accurate
and complete copies of the audited annual financial statements of the Pledgor
and the Borrower for the 2010 Fiscal Year. Such financial statements shall be on
a consolidated basis.

 

32



--------------------------------------------------------------------------------



 



(h) Third Party Approvals. The Administrative Agent shall have received
reasonably satisfactory documentation of any approval by any Person required in
connection with any transaction contemplated by this Agreement or any other
Financing Document that the Administrative Agent has reasonably requested in
connection herewith.
(i) Fees; Expenses. The Administrative Agent shall have received for its own
account, or for the account of each Senior Secured Party entitled thereto, all
fees due and payable on the Closing Date pursuant to Section 3.11(b) (Fees), and
all reasonable costs and expenses (including costs, fees and expenses of legal
counsel and Consultants) for which invoices have been presented. The
Pre-Petition Administrative Agent shall have received all fees due and payable
to it pursuant to the Pre-Petition Credit Agreement and all reasonable costs and
expenses (including costs, fees and expenses of legal counsel and Consultants)
for which invoices have been presented, in each case, required to be paid on or
before the Closing Date.
(j) Insurance. The Administrative Agent shall have received satisfactory
evidence that the insurance requirements set forth on Schedule 7.01(h) with
respect to the Borrower and the Project have been satisfied, including binders
or certificates evidencing the commitment of insurers to provide each insurance
policy required by Schedule 7.01(h), evidence of the payment of all premiums
then due and owing in respect of such insurance policies and a certificate of
the Borrower’s insurance broker (or insurance carrier) certifying that all such
insurance policies are in full force and effect.
(k) Bank Regulatory Requirements. The Administrative Agent shall have received
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including the Patriot Act.
(l) Certain Orders. The entry of all “first day orders,” including all critical
vendor orders entered at or about the time of the commencements of the
Chapter 11 Case each in form and substance reasonably satisfactory to the
Administrative Agent.
(m) Other Information. The Lenders shall have received the Initial DIP Budget
and all other information reasonably requested from the Borrower.
Section 6.02 Conditions to All Fundings and Issuances. The obligation of each
Lender to make available each Funding of its Loans and the issuance of any
Letter of Credit shall be subject to the fulfillment of the following conditions
precedent:
(a) Funding Notice or Issuance Request. The Administrative Agent shall have
received a duly executed Funding Notice or Issuance Request as required by and
in accordance with Section 2.02 (Notice of Fundings) or Section 2.06(b) (Letters
of Credit), as applicable, which shall certify that:
(i) the Borrower is in compliance with all conditions set forth in this Section
6.02 and all other applicable conditions in this Article VI on and as of the
proposed Funding Date and/or Proposed Letter of Credit Issuance Date, before and
after giving effect to such (x) Funding and to the application of the proceeds
therefrom and/or (y) Letter of Credit issuance;

 

33



--------------------------------------------------------------------------------



 



(ii) all representations and warranties made by the Borrower and the Pledgor in
this Agreement and each of the Financing Documents to which it is a party are
true and correct in all material respects (or, in the case of any representation
and warranty containing any materiality qualification, in all respects) on and
as of such Funding Date and/or Proposed Letter of Credit Issuance Date (except
with respect to representations and warranties that expressly refer to an
earlier date), before and after giving effect to such (x) Funding and to the
application of the proceeds therefrom and/or (y) Letter of Credit issuance; and
(iii) no Default or Event of Default has occurred and is continuing, or would
result from such Funding and/or Letter of Credit issuance.
(b) Certain Orders.
(i) The Interim Order shall be entered and in full force and effect and shall
not have been appealed, stayed, reversed, vacated or otherwise modified without
the consent of the Administrative Agent and the Lenders; or
(ii) If (x) the date of such requested Funding or Letter of Credit issuance is
more than 30 days after the Closing Date or (y) the amount of such requested
Funding or the Maximum Available Amount under such requested Letter of Credit,
together with the outstanding principal amount of the Loans and the Maximum
Available Amounts under all issued and outstanding Letters of Credit, shall
exceed the maximum amount authorized pursuant to the Interim Order, the Final
Order shall be entered and in full force and effect and shall not have been
appealed, stayed, reversed, vacated or otherwise modified without the consent of
the Administrative Agent and the Lenders.
(c) Governmental Approvals. The Borrower shall have all Necessary Project
Approvals required as of the date of such requested Funding and/or Proposed
Letter of Credit Issuance Date, and the Administrative Agent shall have received
a duly executed certificate of an Authorized Officer of the Borrower certifying
that each such Necessary Project Approval is in full force and effect and is
final and Non-Appealable.
(d) No Default or Event of Default. No Event of Default or Default has occurred
and is continuing, or would result from, such Funding and/or Letter of Credit
issuance.
(e) No Litigation.
(i) No action, suit, proceeding or investigation shall have been instituted and
not stayed pursuant to the Bankruptcy Code or threatened in writing against any
of the Borrower, the Pledgor or the Project that, individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect; and
(ii) no action, suit, proceeding or investigation shall have been instituted or
threatened in writing against any Project Party that, individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect.

 

34



--------------------------------------------------------------------------------



 



(f) Abandonment, Taking, Total Loss. (i) No Event of Abandonment or Event of
Total Loss shall have occurred and be continuing with respect to the Project,
(ii) no Event of Taking relating to any Equity Interests in the Borrower shall
have occurred and be continuing, or (iii) no Event of Taking with respect to a
material part of the Project shall have occurred.
(g) Fees; Expenses. The Administrative Agent shall have received for its own
account, or for the account of each Senior Secured Party entitled thereto, all
fees due and payable as of the date of such Funding and/or Letter of Credit
issuance pursuant to Section 3.11 (Fees), and all reasonable costs and expenses
(including costs, fees and expenses of legal counsel and Consultants) for which
invoices have been presented. The Pre-Petition Administrative Agent shall have
received all fees due and payable to it pursuant to the Pre-Petition Credit
Agreement and all reasonable costs and expenses (including costs, fees and
expenses of legal counsel and Consultants) for which invoices have been
presented.
(h) Satisfactory Legal Form. All documents executed or submitted in accordance
with this Section 6.02 with respect to such Funding and/or Letter of Credit
issuance by or on behalf of the Borrower or any other Project Party shall be
reasonably satisfactory in form and substance to the Administrative Agent.
(i) Closing Date. The Closing Date shall have occurred.
(j) Representations and Warranties. Each representation and warranty made by the
Borrower and the Pledgor in each Financing Document to which it is a party shall
be true and correct in all material respects (or, in the case of any
representation and warranty containing any materiality qualification, in all
respects) on and as of such Funding Date and/or Proposed Letter of Credit
Issuance Date (except with respect to representations and warranties that
expressly refer to an earlier date), before and after giving effect to such
(x) Funding and to the application of the proceeds therefrom and/or (y) Letter
of Credit issuance.
(k) Funding of Letter of Credit Account. Solely in the case of a proposed
issuance of a Letter of Credit, the Letter of Credit Account shall have been
funded in respect of such Letter of Credit in the amount required pursuant to
Section 2.07(b) (Letters of Credit).
(l) Additional Information. The Lenders shall have received all information
reasonably requested from the Borrower.
ARTICLE VII
COVENANTS
Section 7.01 Affirmative Covenants. The Borrower agrees with each Senior Secured
Party that, until the Security Discharge Date, the Borrower will perform the
obligations set forth in this Section 7.01.
(a) Compliance with Laws. The Borrower shall comply in all material respects
with all Laws (other than Environmental Laws) applicable to it or to its
business or property.

 

35



--------------------------------------------------------------------------------



 



(b) Environmental Matters.
(i) The Borrower shall (A) comply in all material respects with all
Environmental Laws and Environmental Approvals, (B) keep the Project free of any
Lien imposed pursuant to any Environmental Law, (C) pay or cause to be paid when
due and payable by the Borrower any and all costs required in connection with
any Environmental Laws or Environmental Approvals, including the cost of
identifying the nature and extent of the presence of any Materials of
Environmental Concern in, on or about the Project or on any real property owned
or leased by the Borrower or on the Mortgaged Property, and the cost of
delineation, management, remediation, removal, treatment and disposal of any
such Materials of Environmental Concern, and (D) use its best efforts to ensure
that no Environmental Affiliate takes any action or violates any Environmental
Law or Environmental Approval that could reasonably be expected to result in an
Environmental Claim.
(ii) The Borrower shall not use or allow the Project to generate, manufacture,
refine, produce, treat, store, handle, dispose of, transfer, process or
transport Materials of Environmental Concern other than in compliance in all
material respects with Environmental Laws.
(c) Operations and Maintenance.
(i) The Borrower shall own, operate and maintain (or cause to be operated and
maintained) the Project in all material respects in accordance with (a) the
terms and provisions of the Transaction Documents except as a result of the
Chapter 11 Case or a Cold Shutdown of the Project, (b) all applicable
Governmental Approvals and (c) Prudent Ethanol Operating Practice.
(ii) Notwithstanding anything to the contrary set forth in this Agreement,
following the occurrence of a Revenue Event, the Borrower shall operate and
maintain (or cause to be operated and maintained) the Project (a) in all
material respects in accordance with all applicable Governmental Approvals and
Prudent Ethanol Operating Practice and (b) if so directed by the Required
Lenders, in Cold Shutdown or Hot Idle until a change in operating status is
requested by the Borrower and approved by the Required Lenders.
(d) Maintenance of Properties. (i) The Borrower shall apply the proceeds of the
Loans to the purposes specified in Section 7.01(g) (Affirmative Covenants — Use
of Proceeds) and in each Funding Notice and shall operate the Project in
accordance with the DIP Budget.
(ii) The Borrower shall keep, or cause to be kept, in good working order and
condition, ordinary wear and tear excepted, all of its properties and equipment
related to the Project that are necessary or useful in the proper conduct of its
business.
(iii) The Borrower shall not permit the Project or any material portion thereof
to be removed, demolished or materially altered, unless such material portion
that has been removed, demolished or materially altered has been replaced or
repaired as permitted under this Agreement.

 

36



--------------------------------------------------------------------------------



 



(iv) The Borrower shall continue to engage in business of the same type as now
conducted by it and do or cause to be done all things necessary to preserve and
keep in full force and effect (A) its limited liability company existence,
(B) its good standing in the State of Georgia and (C) its material patents,
trademarks, trade names, copyrights, franchises and similar rights.
(e) Payment of Obligations. The Borrower shall pay and discharge as the same
shall become due and payable all its Post-Petition obligations and liabilities
of whatever nature except (i) where such payment, discharge or satisfaction is
prohibited by the Bankruptcy Code, the Bankruptcy Rules or an order of the
Bankruptcy Court, or by this Agreement or the then-current DIP Budget,
(ii) where any such failure could not reasonably be expected to have a Material
Adverse Effect and would not otherwise result in an Event of Default or
(iii) where the amount or validity is subject to a Contest.
(f) Governmental Approvals. The Borrower shall maintain in full force and
effect, in the name of the Borrower, all Necessary Project Approvals.
(g) Use of Proceeds.
(i) All proceeds of the Loans (other than those resulting from a draw on a
Letter of Credit) shall be used solely to fund, in each case only to the extent
specified in the DIP Budget (subject to the Permitted Variance), (a) operating
expenses, limited capital expenditures and other amounts for general and
ordinary course purposes of the Borrower, (b) current interest and fees payable
pursuant to the Financing Documents and (c) such other administrative payments
contemplated by the DIP Budget, including the cumulative budgeted professional
fees (subject to the Carve-Out), as may be authorized and approved by the
Administrative Agent and the Required Lenders under the Interim Order, the Final
Order or any subsequent order of the Bankruptcy Court.
(ii) No portion of the proceeds of the Loans, the Collateral or the Carve-Out
shall be used to (a) challenge the validity, perfection, priority, extent or
enforceability of the DIP Facility, the Pre-Petition Obligations, or the Liens
on the assets of the Borrower securing the DIP Facility or the Pre-Petition
Obligations or (b) assert any claim against the Administrative Agent, the
Lenders or the Pre-Petition Senior Secured Parties; provided, however, that
(x) the proceeds of the Loans may be used, consistent with the DIP Budget and
the Carve-Out, to seek a Section 506(a) Determination and (y) up to $15,000 of
the proceeds of the Loans may be used by the Committee to investigate potential
claims arising out of, or in connection with, the Pre-Petition Credit Agreement
or the security interests and liens securing the Pre-Petition Obligations.
(iii) Subject to entry of an appropriate interim fee order of the Bankruptcy
Court (in form and substance acceptable to the Administrative Agent and the
Required Lenders), any Collateral consisting of cash and proceeds of the Loans
may be used to pay professional fees and expenses of the Borrower and of the
Committee allowed and payable under sections 330 and 331 of the Bankruptcy Code
up to the amount of the Carve-Out (to the extent ultimately allowed by the
Bankruptcy Court).

 

37



--------------------------------------------------------------------------------



 



(h) Insurance. Without cost to any Senior Secured Party, the Borrower shall at
all times obtain and maintain, or cause to be obtained and maintained, the types
and amounts of insurance listed and described on Schedule 7.01(h), in accordance
with the terms and provisions set forth therein for the Project and the
Borrower, and shall obtain and maintain such other insurance as may be required
pursuant to the terms of any Transaction Document. The Borrower shall cause each
such insurance to be in place no less than ten (10) days prior to the date
required, and each required insurance policy shall be renewed or replaced no
less than thirty (30) days prior to the expiration thereof. If the Borrower
fails to take out or maintain the full insurance coverage required by this
Section 7.01(h), the Administrative Agent may (but shall not be obligated to)
take out the required policies of insurance and pay the premiums on the same.
All amounts so advanced by the Administrative Agent shall become an Obligation,
and the Borrower shall forthwith pay such amounts to the Administrative Agent,
together with interest from the date of payment by the Administrative Agent at
the Default Rate.
(i) Books and Records; Inspections. The Borrower shall keep proper books of
record and account in which complete, true and accurate entries in conformity
with GAAP and all requirements of Law shall be made of all financial
transactions and matters involving the assets and business of the Borrower, and
shall maintain such books of record and account in material conformity with
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower. The Borrower shall keep books and records
separate from the books and records of any other Person (including Pledgor and
any other Affiliates of the Borrower) that accurately reflect all of its
business affairs, transactions and the documents and other instruments that
underlie or authorize all of its limited liability company actions. The Borrower
shall permit officers and designated representatives of the Agents, Lenders and
Consultants to visit and inspect any of the properties of the Borrower
(including the Project), to examine its limited liability company, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its members, managers,
directors, officers and independent public accountants, all at the expense of
the Borrower at any time during normal business hours and without advance
notice.
(j) Project Documents. The Borrower shall use its best efforts to preserve,
protect and defend its rights under each Project Document to which it is a party
except where the failure to do so (i) results from the Effect of Bankruptcy or a
Cold Shutdown of the Project or (ii) could not reasonably be expected to have a
Material Adverse Effect. The Borrower shall use its best efforts to exercise all
material rights, discretion and remedies under each Project Document in
accordance with its terms and in a manner consistent with and subject to the
Borrower’s obligations under the Financing Documents except where the failure to
do so (i) results from the Effects of Bankruptcy or a Cold Shutdown of the
Project or (ii) could not reasonably be expected to have a Material Adverse
Effect.

 

38



--------------------------------------------------------------------------------



 



(k) DIP Budget.
(i) The Borrower, not later than seven (7) days before the date that is the
first day of the fifth week covered by the DIP Budget and each date falling
every twenty-eighth (28th) day thereafter (each such date, a “Period Start
Date”), shall adopt a budget containing, among other things, rolling cash flow
forecast, setting forth in reasonable detail the projected cash flow for the
Project for the period starting on the then current Period Start Date and ending
on the earlier of (A) thirteen (13) weeks after the then current Period Start
Date and (B) the scheduled Maturity Date, and provide a copy of such forecast at
such time to the Administrative Agent. Each such forecast shall become effective
upon approval of the Administrative Agent and the Required Lenders (who may act
in consultation with the Financial Advisor) (each such approved forecast, and
the Initial DIP Budget, a “DIP Budget”). If the Borrower shall not have adopted
a DIP Budget before any Period Start Date or any DIP Budget adopted by the
Borrower shall not have been accepted by the Administrative Agent and the
Required Lenders before such Period Start Date, the DIP Budget for the preceding
period shall, until the adoption of a DIP Budget by the Borrower and acceptance
of such DIP Budget by the Administrative Agent and the Required Lenders, be
deemed to be in force and effective as the DIP Budget.
(ii) Each DIP Budget delivered to the Administrative Agent pursuant to this
Section 7.01(k) shall be accompanied by a memorandum or worksheet detailing all
changes in material assumptions used in the preparation of such DIP Budget,
shall contain a line item for each expense category reasonably requested by the
Administrative Agent or the Required Lenders (provided that items on the DIP
Budget that are subject to Bankruptcy Court approval shall not be paid until
approved by the Bankruptcy Court, and inclusion and acceptance of any such item
is not a waiver of any party’s objection thereto), shall specify for each week
and for each such expense category the amount budgeted for such category for
such week.
(iii) Subject to Section 7.02(x), the Borrower shall comply with the DIP Budget
subject to the Permitted Variance.
(l) Preservation of Title; Acquisition of Additional Property.
(i) The Borrower shall preserve and maintain (A) good, marketable and insurable
fee interest in the Site and valid easement interest to its easement interest in
the Site and (B) good, legal and valid title to all of its other respective
material properties and assets, in each case free and clear of all Liens other
than Permitted Liens.
(ii) The Borrower shall not acquire or enter into a lease of any real property
interests without the prior written consent of the Lenders and the
Administrative Agent.
(m) Maintenance of Liens; Creation of Liens. (i) The Borrower shall take or
cause to be taken all actions necessary or reasonably requested by the
Administrative Agent for the Collateral Agent to maintain and preserve the DIP
Liens and the priority thereof.
(ii) The Borrower shall take promptly all actions reasonably requested by the
Administrative Agent to cause each Additional Project Document to become subject
to the DIP Liens, shall deliver certified copies of such Additional Project
Document to the Administrative Agent and, if requested by the Administrative
Agent, shall deliver any Ancillary Documents related thereto.

 

39



--------------------------------------------------------------------------------



 



(n) Reorganization Matters. The Borrower shall give, on a timely basis as
specified in the Interim Order or the Final Order, all notices required to be
given to all parties specified in the Interim Order or Final Order. The Borrower
shall provide to the Administrative Agent copies of all pleadings, motions,
applications and other documents or information (i) filed by or on behalf of the
Borrower with the Bankruptcy Court or (ii) provided to any creditors’ committee
appointed in the Chapter 11 Case. The Borrower shall provide the Administrative
Agent with drafts of all pleadings, motions and applications to be filed by or
on behalf of the Borrower reasonably in advance of such filing.
(o) Professional Fees. Promptly following receipt thereof, the Borrower shall
deliver to the Administrative Agent all monthly fee statements detailing the
fees of all its professionals (including counsel and financial advisors) for
such month delivered in accordance with the interim compensation procedures
approved by the Bankruptcy Court.
(p) Bank Accounts. Each bank account of the Borrower shall at all times be
(i) held as Collateral to secure the repayment and/or performance of the
Obligations, (ii) held at a financial institution at which the Borrower
maintains its bank accounts on the Petition Date under the terms of the
Pre-Petition Financing Documents, or otherwise as selected by the Borrower from
a list of approved financial institutions approved by the Required Lenders and
(iii) subject to a perfected Priming Lien in favor of the Collateral Agent on
behalf of the Senior Secured Parties, with all rights and remedies in respect
thereto as set forth in the Orders and the other Financing Documents. The
Borrower may not open a new bank account or any other account at a financial
institution without the prior written consent of the Required Lenders, which
approval may be withheld in their sole discretion.
(q) Monthly Meetings. At least once per calendar month, upon request of the
Administrative Agent, at mutually acceptable times (and with telephonic
conferences being acceptable), the Borrower shall, and shall procure that
representatives of the Borrower’s professionals (including counsel and financial
advisors) as may be requested by the Administrative Agent, meet together with
the Administrative Agent to update the Administrative Agent on the status of the
Chapter 11 Case and to discuss any other issues in connection therewith as may
be requested by the Administrative Agent.
(r) Further Assurances. Upon written request of the Administrative Agent, the
Borrower shall promptly perform or cause to be performed any and all acts and
execute or cause to be executed any and all documents (including UCC financing
statements and UCC continuation statements) reasonably requested by the
Administrative Agent for the purposes of ensuring the validity and legality of
this Agreement or any other Financing Document and the rights of the Lenders and
the Agents hereunder or thereunder and facilitating the proper exercise of
rights and powers granted to the Lenders or the Agents under this Agreement or
any other Financing Document.
(s) Ratification of Pledge Agreement. Within 5 Business Days of the Closing
Date, the Borrower shall furnish to the Administrative Agent evidence in form
and substance reasonably satisfactory to the Administrative Agent of the
ratification by the directors of the Pledgor of the execution, delivery and
performance by the Pledgor of the Pledge Agreement.

 

40



--------------------------------------------------------------------------------



 



Section 7.02 Negative Covenants. The Borrower agrees with each Senior Secured
Party that, until the Security Discharge Date, the Borrower will perform the
obligations set forth in this Section 7.02.
(a) Restrictions on Indebtedness of the Borrower. The Borrower will not create,
incur, assume or suffer to exist any Indebtedness except:
(i) the Obligations;
(ii) Indebtedness under the Subordinated Loan Agreement in an aggregate
principal amount not to exceed eight million six hundred fifteen thousand
Dollars ($8,615,000), provided that (A) such Indebtedness is subject to the
terms of the Intercreditor Agreement and (B) the Bond Trustee or any successor
or permitted assignee thereof is a party to the Intercreditor Agreement as, and
has the obligations of, a Second Lien Claimholder (as defined in the
Intercreditor Agreement) thereunder;
(iii) Indebtedness under the Subordinated Note in an aggregate principal amount
not to exceed three million nine hundred ninety-seven thousand five hundred
forty-four and 83/100 Dollars ($3,997,544.83), provided that (A) such
Indebtedness is subject to the terms of the Subordination Agreement and
(B) Fagen or any successor or permitted assignee thereof as holder of the
Subordinated Note is a party to the Subordination Agreement as, and has the
obligations of, a Subordinate Claimholder (as defined in the Subordination
Agreement) thereunder;
(iv) reimbursement obligations in respect of that certain irrevocable standby
letter of credit number 432 issued by Security Bank and Trust Company in the
face amount of $50,000 for the account of the Borrower for the benefit of
National Revenue Ctr Alcohol & Tobacco;
(v) the Pre-Petition Obligations;
(vi) accounts payable to trade creditors incurred in the ordinary course of
business and not more than sixty (60) days past due, other than any such
accounts incurred prior to the Petition Date and on the date incurred, in
accordance with the Pre-Petition Credit Agreement, and any such accounts that
are subject to a Contest or that do not exceed five thousand Dollars ($5,000)
individually and twenty thousand Dollars ($20,000) in the aggregate; and
(vii) obligations as lessee under operating leases, or under leases for the
rental of any real or personal property which are required by GAAP to be
capitalized, where (A) all such leases (other than rail car leases for the
Project) do not require the Borrower to make scheduled payments to the lessors
in any Fiscal Year in excess of two hundred fifty thousand Dollars ($250,000) in
the aggregate, and (B) all such leases that are rail car leases for the Project
do not require the Borrower to make scheduled payments to the lessors in any
month in excess of two hundred fifty thousand Dollars ($250,000) in the
aggregate.

 

41



--------------------------------------------------------------------------------



 



(b) Liens. The Borrower shall not create, incur, assume or suffer to exist any
Lien upon any of its property, revenues or assets (including its Equity
Interests), whether now owned or hereafter acquired, except:
(i) Liens in favor, or for the benefit, of the Collateral Agent and the Senior
Secured Parties;
(ii) Liens in favor, or for the benefit, of the Pre-Petition Collateral Agent
and the Pre-Petition Senior Secured Parties;
(iii) Liens created under the Bond Collateral Documents; provided that (A) such
Liens only secure Indebtedness permitted under Section 7.02(a)(ii) (Negative
Covenants — Restrictions on Indebtedness of the Borrower), (B) such Liens are
subject to the terms of the Intercreditor Agreement, and (C) the Bond Trustee or
any successor or permitted assignee thereof is a party to the Intercreditor
Agreement as, and has the obligations of, a Second Lien Claimholder (as defined
in the Intercreditor Agreement) thereunder;
(iv) Liens created under the Subordinated Deed to Secure Debt; provided that
(A) such Liens only secure Indebtedness permitted under Section 7.02(a)(iii)
(Negative Covenants — Restrictions on Indebtedness of the Borrower), (B) such
Liens are subject to the terms of the Subordination Agreement, and (C) Fagen or
any successor or permitted assignee thereof is a party to the Subordination
Agreement as, and has the obligations of, a Subordinate Claimholder (as defined
in the Subordination Agreement) thereunder;
(v) Liens for taxes, assessments and other governmental charges that are not yet
due or the payment of which is the subject of a Contest or taxes that are
otherwise not yet delinquent or for taxes as to which payment and enforcement is
stayed under the Bankruptcy Code or pursuant to orders of the Bankruptcy Court;
(vi) Liens of carriers, warehousemen, mechanics and materialmen incurred in the
ordinary course of business for sums not yet due or the payment of which is the
subject of a Contest or for amounts as to which payment and enforcement is
stayed under the Bankruptcy Code or pursuant to orders of the Bankruptcy Court;
(vii) Liens arising with respect to a Local Account for which a Blocked Account
Agreement has been entered into; and
(viii) Liens in respect of Equipment leases, to the extent the indebtedness
under such leases is permitted by Section 7.02(a) and was incurred prior to the
Petition Date and in accordance with the terms of the Pre-Petition Credit
Agreement.
(c) Permitted Investments. The Borrower will not make any investments, loans or
advances (whether by purchase of stocks, bonds, notes or other securities,
loans, extensions of credit, advances or otherwise) other than investments in
Cash Equivalents. The Borrower shall select Cash Equivalents having such
maturities as shall cause the Project Accounts to have a cash balance as of any
day sufficient to cover the transfers made from the Project Accounts on such day
in accordance with this Agreement, the other Financing Documents, the Project
Documents and any Additional Project Documents.

 

42



--------------------------------------------------------------------------------



 



(d) Change in Business. The Borrower shall not (i) enter into or engage in any
business other than the ownership, operation (including a Cold Shutdown or Hot
Idle of the Project), maintenance, use and financing of the Project and all
activities reasonably related thereto or (ii) change in any material respect the
scope of the Project from that which exists as of the date hereof.
(e) Equity Issuances. The Borrower shall not issue any Equity Interests unless
such Equity Interests are immediately pledged to the Collateral Agent (for the
benefit of the Senior Secured Parties) on a first-priority perfected basis.
(f) Asset Dispositions. The Borrower shall not sell, lease, assign, transfer or
otherwise dispose of any assets (other than Products), whether now owned or
hereafter acquired, except:
(i) disposal of assets that are promptly replaced in accordance with the then
current DIP Budget;
(ii) to the extent that such assets are uneconomical, obsolete or no longer
useful or no longer usable in connection with the operation or maintenance of
the Project; and
(iii) disposal of assets with a fair market value of, or if greater, at a
disposal price of, less than fifty thousand Dollars ($50,000) in the aggregate
during any Fiscal Year; provided, that such disposal does not, and would not
reasonably be expected to, adversely affect the operation or maintenance of the
Project.
(g) Consolidation, Merger. The Borrower will not (i) directly or indirectly
liquidate, wind up, terminate, reorganize (except for the Chapter 11 Case or
pursuant to an order of the Bankruptcy Court) or dissolve (or suffer any
liquidation, winding up, termination, reorganization or dissolution (except for
the Chapter 11 Case or pursuant to an order of the Bankruptcy Court)); or
(ii) acquire (in one transaction or a series of related transactions) all or any
substantial part of the assets, property or business of, or any assets that
constitute a division or operating unit of, the business of any Person or
otherwise merge or consolidate with or into any other Person.
(h) Transactions with Affiliates. The Borrower shall not enter into or cause,
suffer or permit to exist any arrangement or contract with any of its Affiliates
or any other Person that owns, directly or indirectly, any Equity Interest in
the Borrower except Affiliated Project Documents.
(i) Accounts. (i) The Borrower shall not maintain, establish or use any deposit
account, securities account (as each such term is defined in the UCC) or other
banking account other than the Project Accounts and any Local Account set forth
on Schedule 5.28, with respect to which a Blocked Account Agreement is in
effect.

 

43



--------------------------------------------------------------------------------



 



(ii) The Borrower shall not change the name or account number of any of the
Project Accounts or Local Accounts without the prior written consent of the
Administrative Agent, which will not be unreasonably withheld, conditioned or
delayed.
(j) Subsidiaries. The Borrower shall not create or acquire any Subsidiary or
enter into any partnership or joint venture.
(k) ERISA. The Borrower will not engage in any nonexempt prohibited transactions
under Section 406 of ERISA or under Section 4975 of the Code with respect to any
Plan or any other employee benefit plan subject to ERISA that could reasonably
result in a material liability to the Borrower. The Borrower will not incur any
obligation or liability in respect of any Plan, Multiemployer Plan or employee
welfare benefit plan providing post-retirement welfare benefits (other than a
plan providing continuation coverage under Part 6 of Title I of ERISA or similar
state law).
(l) Taxes. The Borrower shall not make any election to be taxable as a
corporation for federal, state or local tax purposes.
(m) Project Documents. The Borrower shall not direct or consent or agree to
(i) any amendment, modification, supplement, or waiver to (other than any
immaterial amendment, modification, supplement, or waiver), or (ii) any
termination (other than pursuant to such Project Document’s terms, without any
action by any party thereto), repudiation, cancellation or rejection of, any
Project Document to which it is a party and that is contemplated by the
then-current DIP Budget without the prior written consent of the Required
Lenders. Except for collateral assignments to the Collateral Agent and the
Pre-Petition Collateral Agent, the Borrower shall not assign any of its rights
under any Project Document to which it is a party to any Person, or consent to
the assignment of any obligations under any such Project Document by any other
party thereto.
(n) Subordinated Debt Agreements.
(i) The Borrower shall not enter into any amendment, modification or supplement
of any Subordinated Debt Document unless such amendment, modification or
supplement does not require the consent of the Pre-Petition Administrative Agent
pursuant to the Intercreditor Agreement, and the Borrower shall not enter into
any agreement or provide any undertaking or Guarantee with respect to the
Subordinated Debt other than the Subordinated Debt Documents.
(ii) The Borrower shall not enter into any amendment, modification or supplement
of the Subordinated Note, the Subordinated Deed to Secure Debt or the
Subordination Agreement without the prior written consent of the Administrative
Agent.
(o) Additional Project Documents. The Borrower shall not enter into any
Additional Project Document that is not contemplated by the then-current DIP
Budget except with the prior written approval of the Administrative Agent.
(p) Suspension or Abandonment. The Borrower shall not (i) permit or suffer to
exist an Event of Abandonment or (ii) order or consent to any suspension of work
under any Major Project Document, in each case without the prior written consent
of the Administrative Agent.

 

44



--------------------------------------------------------------------------------



 



(q) Use of Proceeds; Margin Regulations. The Borrower shall not use any proceeds
of any Loan other than in accordance with the provisions of Article II
(Commitments and Funding) and Section 7.01(g) (Affirmative Covenants — Use of
Proceeds). The Borrower shall not use any part of the proceeds of any Loan to
purchase or carry any Margin Stock (as defined in Regulation U) or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock. The
Borrower shall not use the proceeds of any Loan in a manner that could violate
or be inconsistent with the provisions of Regulations T, U or X.
(r) Environmental Matters. The Borrower shall not permit (i) any underground
storage tanks to be located on any property owned or leased by the Borrower,
(ii) any asbestos to be contained in or form part of any building, building
component, structure or office space owned or leased by the Borrower, (iii) any
polychlorinated biphenyls (PCBs) to be used or stored at any property owned or
leased by the Borrower or (iv) any other Materials of Environmental Concern to
be used, stored or otherwise be present at any property owned or leased by the
Borrower, other than Materials of Environmental Concern necessary for the
operation of the Project and used in accordance with all Laws.
(s) Restricted Payments. The Borrower shall not make any Restricted Payments
except with the prior written consent of the Required Lenders.
(t) Commodity Hedging Arrangements. The Borrower shall not enter into any
Commodity Hedging Arrangements.
(u) Chapter 11 Claims. Except for the Carve-Out, the Borrower shall not incur,
create, assume, suffer to exist or permit any super-priority administrative
claim against the Borrower which is pari passu with or senior to the claims of
the Senior Secured Parties against the Borrower, except as set forth in
Section 2.09 (Super-Priority Nature of Obligations).
(v) Accounting Changes. The Borrower shall not make any change in (i) its
accounting policies or reporting practices, except as required by GAAP or as
otherwise notified to the Administrative Agent in writing (provided that the
Borrower shall provide a historical reconciliation for the prior period
addressing any such change in accounting practices) or (ii) its Fiscal Year
without the prior written consent of the Administrative Agent.
(w) DIP Budgets. The Borrower shall not make any change in the DIP Budget
without the prior written consent of the Administrative Agent and the Required
Lenders.
(x) Financial Covenants.
(i) The Borrower shall not permit professional fees (other than the fees and
expenses of the advisors and consultants working on behalf of the Senior Secured
Parties) to exceed the amounts set forth under the line heading entitled
“Restructuring Expenses” in the DIP Budget by more than two hundred fifty
thousand Dollars ($250,000).
(ii) The Borrower shall not permit amounts disbursed pursuant to the category in
the DIP Budget entitled “Capital Expenditures” in any Monthly Budget Period to
exceed the amounts set forth in such line item for such Monthly Budget Period in
the then applicable DIP Budget by more than ten percent (10%).

 

45



--------------------------------------------------------------------------------



 



Section 7.03 Reporting Requirements. The Borrower will furnish to the
Administrative Agent and, at the request of any Lender, the Administrative Agent
will forward to such Lender:
(a) Updated Rolling Cash Flow Forecast. On the second Business Day of each week
after the date of this Agreement, an updated rolling cash flow forecast ending
on the earlier of (i) thirteen (13) weeks after the week in which such cash flow
forecast is delivered and (ii) the scheduled Maturity Date (each such forecast,
a “Weekly Cash Flow Forecast”), in the same form and with the same level of
detail as the then-current DIP Budget (it being understood, however, that
approval of the DIP Budget by the Required Lenders shall only be required once a
month in accordance with Section 7.01(k) (Affirmative Covenants — DIP Budgets)).
(b) Budget Report. On the second Business Day of each week following the date
hereof, a report setting forth, in a form and in sufficient detail satisfactory
to the Administrative Agent, a comparison of actual receipts and expenses to
budgeted receipts and expenses in the then-current DIP Budget for the preceding
week including a weekly line-by-line variance report and a reconciliation report
which compares the actual cash flow results (receipts and disbursements) against
the prior week’s cash flow projections (receipts and disbursements), indicating
the cumulative percentage variance, if any, of actual results versus projections
for such week as set forth therein, together with management’s explanation for
such variance.
(c) Monthly Financial Statements. As soon as available and in any event within
twenty-five (25) days after the end of each calendar month, a report setting
forth, in each case in a form and in sufficient detail satisfactory to the
Administrative Agent, (x) balance sheets of the Borrower as of the end of such
month, (y) statements of income and cash flows of the Borrower for such month,
and for the period commencing at the end of the previous Fiscal Year and ending
with the end of such month and (z) profit and loss statements of the Borrower
for such month and for the period commencing at the end of the previous Fiscal
Year and ending with the end of such month, in each case, prepared in accordance
with GAAP (subject to the absence of footnote disclosures and to normal year-end
adjustments). Such report shall be certified as complete and correct by an
Authorized Officer of the Borrower, who also shall certify for each financial
covenant set forth in Section 7.02(x) (Negative Covenants — Financial Covenants)
that the Borrower is in full compliance with each such covenant or, if any of
such certifications cannot be given, stating in reasonable detail the necessary
qualifications to such certifications.
(d) Quarterly Financial Statements. As soon as available and in any event within
forty-five (45) days after the end of the first three (3) Fiscal Quarters of
each Fiscal Year, unaudited financial statements, including balance sheets and
statements of income and cash flows of the Borrower for such Fiscal Quarter and
for the period commencing at the end of the previous Fiscal Year and ending with
the end of such Fiscal Quarter, prepared in accordance with GAAP.

 

46



--------------------------------------------------------------------------------



 



(e) Auditor’s Letters. Promptly upon receipt, copies of any detailed audit
reports, management letters or recommendations submitted to the Borrower (or the
audit or finance committee of the Borrower) by the Auditors in connection with
the accounts or books of the Borrower, or any audit of the Borrower.
(f) Notice of Default or Event of Default. As soon as possible and in any event
within five (5) days after such officer becomes or should have become aware of
the occurrence of any Default or Event of Default, a statement of an Authorized
Officer of the Borrower setting forth details of such Default or Event of
Default and the action that the Borrower has taken and proposes to take with
respect thereto.
(g) Notice of Other Events. Within five (5) days after the Borrower obtains
knowledge thereof, a statement of an Authorized Officer of the Borrower setting
forth details of:
(i) any litigation or governmental proceeding pending or threatened in writing
against the Borrower, the Project or the Pledgor;
(ii) any litigation or governmental proceeding pending or threatened in writing
against any Project Party that has or could reasonably be expected to have a
Material Adverse Effect;
(iii) any other event, act or condition that has or could reasonably be expected
to have a Material Adverse Effect; or
(iv) notification of any event of force majeure or similar event under a Project
Document.
(h) Project Document or Additional Project Document Notice. Promptly after
delivery or receipt thereof, copies of all material notices or documents given
or received (x) pursuant to the Borrower LLC Agreement or (y) by the Borrower
pursuant to any Project Document, any Additional Project Document or any
Subordinated Debt Documents, including:
(i) any written notice alleging any breach or default thereunder; and
(ii) any written notice regarding, or request for consent to, any assignment,
termination, modification, waiver or variation thereof.
(i) ERISA Event. As soon as possible and in any event within five (5) days after
the Borrower knows, or has reason to know, that any of the events described
below has occurred, a duly executed certificate of an Authorized Officer of the
Borrower setting forth the details of each such event and the action that the
Borrower proposes to take with respect thereto, together with a copy of any
notice or filing from the PBGC, Internal Revenue Service or Department of Labor
or that may be required by the PBGC or other U.S. Governmental Authority with
respect to each such event:
(i) any Termination Event with respect to any Plan or a Multiemployer Plan has
occurred or will occur that could reasonably be expected to result in any
liability to the Borrower;
(ii) any condition exists with respect to a Plan that presents a material risk
of termination of a Plan (other than a standard termination under Section
4041(b) of ERISA) or imposition of an excise tax or other material liability on
the Borrower;

 

47



--------------------------------------------------------------------------------



 



(iii) an application has been filed for a waiver of the minimum funding standard
under Section 412 of the Code or Section 302 of ERISA under any Plan;
(iv) with respect to any Plan or any other employee benefit plan subject to
ERISA, the Borrower or any Plan fiduciary has engaged in a “prohibited
transaction,” as defined in Section 4975 of the Code or as described in
Section 406 of ERISA, that is not exempt under Section 4975 of the Code,
Section 408 of ERISA or another applicable administrative, regulatory or
statutory exemption, that could reasonably be expected to result in material
liability to the Borrower;
(v) there exists any Unfunded Benefit Liabilities under any Plan;
(vi) any condition exists with respect to a Multiemployer Plan that presents a
risk of a partial or complete withdrawal (as described in Section 4203 or 4205
of ERISA) from a Multiemployer Plan that could reasonably be expected to result
in any liability to the Borrower;
(vii) a “default” (as defined in Section 4219(c)(5) of ERISA) occurs with
respect to payments to a Multiemployer Plan and such default could reasonably be
expected to result in any liability to the Borrower;
(viii) a Multiemployer Plan is in “reorganization” (as defined in Section 418 of
the Code or Section 4241 of ERISA) or is “insolvent” (as defined in Section 4245
of ERISA);
(ix) the Borrower and/or any ERISA Affiliate has incurred any potential
withdrawal liability (as defined in accordance with Title IV of ERISA); or
(x) there is an action brought against the Borrower or any ERISA Affiliate under
Section 502 of ERISA with respect to its failure to comply with Section 515 of
ERISA with respect to any Plan or any other employee benefit plan subject to
ERISA.
(j) Notice of PBGC Demand Letter. As soon as possible and in any event within
five (5) days after the receipt by the Borrower of a demand letter from the PBGC
notifying the Borrower of its final decision finding liability and the date by
which such liability must be paid, a copy of such letter, together with a duly
executed certificate of the president or chief financial officer of the Borrower
setting forth the action the Borrower proposes to take with respect thereto.

 

48



--------------------------------------------------------------------------------



 



(k) Notice of Environmental Event. Promptly and in any event within ten
(10) days after the existence of any of the following conditions not already
disclosed herein, a duly executed certificate of an Authorized Officer of the
Borrower specifying in detail the nature of such condition and, if applicable,
the Borrower’s proposed response thereto:
(i) receipt by the Borrower of any written communication from a Governmental
Authority or any written communication from any other Person or other source of
written information, including reports prepared by the Borrower, that alleges or
indicates that the Borrower or an Environmental Affiliate is not in compliance
in all material respects with applicable Environmental Laws or Environmental
Approvals and such alleged noncompliance could reasonably be expected to form
the basis of an Environmental Claim against the Borrower;
(ii) the Borrower obtains knowledge that there exists any Environmental Claim
pending or threatened in writing against the Borrower or an Environmental
Affiliate;
(iii) the Borrower obtains knowledge of any release, threatened release,
emission, discharge or disposal of any Material of Environmental Concern or
obtains knowledge of any material non-compliance with any Environmental Law or
Environmental Approval that, in either case, could reasonably be expected to
form the basis of an Environmental Claim against the Borrower or any
Environmental Affiliate; or
(iv) any Removal, Remedial or Response action taken, or required to be taken, by
the Borrower or any other person in response to any material release, emission,
discharge or disposal of any Material of Environmental Concern in, at, on or
under, a part of or about the Borrower’s properties or any other property.
(l) Materials of Environmental Concern. Make available to the Administrative
Agent, upon its reasonable request, the Borrower’s accurate and complete records
of all material non-privileged correspondence, investigations, studies, sampling
and testing conducted, and any and all remedial actions taken, by the Borrower
or, to the best of the Borrower’s knowledge and to the extent obtained by the
Borrower, by any Governmental Authority or other Person in respect of Materials
of Environmental Concern that could reasonably be expected to form the basis of
an Environmental Claim on or affecting the Project.
(m) Operating Statements. Within twenty-five (25) days after the end of each
calendar month, an Operating Statement regarding the operation and performance
of the Project for such month. Such Operating Statements shall contain (i) line
items corresponding to the then current DIP Budget showing in reasonable detail
all actual expenses related to the operation and maintenance of the Project
compared to the budgeted expenses for such period, (ii) information showing the
amount of ethanol and other Products produced by the Project during such period
and (iii) information showing (A) the amount of ethanol sold by the Borrower
from the Project to pursuant to the Ethanol Agreement, (B) the amount of
Distillers Grains sold by the Borrower from the Project, and (C) the amount, if
any, of other sales of ethanol and/or Distillers Grains sold by the Borrower
from the Project, together with an explanation of any such sale and
identification of the purchaser, and (D) the amount, if any, of other Products
sold by the Borrower from the Project, together with an explanation of any such
sale and identification of the purchaser. The Operating Statements shall be
certified as complete and correct in all material respects by an Authorized
Officer of the Borrower, subject to auditing review who also shall certify
compliance with Section 7.01(k)(iii) (DIP Budget) and Section 7.01(k) (Financial
Covenants).
(n) Other Information. Other information reasonably requested by the
Administrative Agent or any Lender (through the Administrative Agent).

 

49



--------------------------------------------------------------------------------



 



ARTICLE VIII
DEFAULT AND ENFORCEMENT
Section 8.01 Events of Default. Notwithstanding the provisions of Section 362 of
the Bankruptcy Code and without notice, application or motion to, hearing
before, or order of the Bankruptcy Court or any notice to the Borrower, each of
the following events or occurrences described in this Section 8.01 shall
constitute an Event of Default.
(a) Nonpayment. (i) The Borrower fails to pay any amount of principal of any
Loan when the same becomes due and payable or (ii) the Borrower fails to pay any
interest on any Loan or any fee or other Obligation or amount payable hereunder
or under any other Financing Document within three (3) Business Days after the
same becomes due and payable.
(b) Breach of Warranty. Any representation or warranty of any Loan Party, any
Major Project Party or any party (other than a Senior Secured Party) to the
Intercreditor Agreement or Accounts Agreement made or deemed to be repeated in
any Financing Document is incorrect or misleading in any material respect when
made or deemed made; provided that if (i) such party was not aware that such
representation or warranty was incorrect or misleading at the time such
representation or warranty was made or deemed repeated, (ii) the fact, event or
circumstance resulting in such incorrect or misleading representation or
warranty is capable of being cured, corrected or otherwise remedied, and
(iii) such fact, event or circumstance resulting in such incorrect or misleading
representation or warranty is cured, corrected or otherwise remedied within
thirty (30) days from the date any Loan Party obtains, or should have obtained,
knowledge thereof, then such incorrect representation or warranty shall not
constitute an Event of Default.
(c) Non-Performance of Certain Covenants and Obligations. (i) The Borrower
defaults in the due performance and observance of any of its obligations under
any of Section 7.01(g) (Affirmative Covenants — Use of Proceeds),
Section 7.01(h) (Affirmative Covenants — Insurance), Section 7.02 (Negative
Covenants) and Section 7.03 (Reporting Requirements) of this Agreement; (ii) the
Borrower or the Pledgor defaults in the due performance and observance of any of
its obligations under Section 5.02 (Limitation of Liens), Section 5.04 (No Sale
of Collateral), Section 5.05 (No Impairment of Security), or Section 5.09 (Name;
Jurisdiction of Organization) of the Pledge Agreement; or (iii) any party (other
than a Senior Secured Party or Southwest Georgia Farm Credit, ACA) to the
Accounts Agreement or the Intercreditor Agreement defaults in the due
performance and observance of any of its obligations under such agreements.
(d) Non-Performance of Other Covenants and Obligations. Any Loan Party, any
Project Party or any party (other than a Senior Secured Party or Southwest
Georgia Farm Credit, ACA) to the Intercreditor Agreement or the Accounts
Agreement defaults in the due performance and observance of any covenant or
agreement (other than covenants and agreements referred to in Section 9.01(a) or
Section 9.01(c)) contained in any Financing Document, and such default continues
unremedied for a period of thirty (30) days after the Borrower obtains, or
should have obtained, knowledge thereof.

 

50



--------------------------------------------------------------------------------



 



(e) Cross Defaults. Any one of the following occurs with respect to the
Borrower, the Pledgor or any Major Project Party with respect to any of its
Indebtedness (other than the Obligations):
(i) a default occurs in the payment when due (subject to any applicable grace
period and notice requirements), whether by acceleration or otherwise, of such
Indebtedness; or
(ii) such Person fails to observe or perform (subject to any applicable grace
periods and notice requirements) any other agreement or condition relating to
any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of any Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded;

  (A)   in the case of Section 8.01(e)(i) or Section 8.01(e)(ii) with respect to
the Borrower with respect to any Indebtedness entered into (x) Pre-Petition, and
which is assumed after the Petition Date or is not subject to the automatic stay
provisions of Section 362 of the Bankruptcy Code or (y) Post-Petition in the
amount greater than $100,000;

  (B)   in the case of Section 8.01(e)(i) or Section 8.01(e)(ii) with respect to
the Pledgor, with respect to Indebtedness in an amount greater than or equal to
one million Dollars ($1,000,000) in the aggregate; or

  (C)   in the case of Section 8.01(e)(i) or Section 8.01(e)(ii) with respect to
any Major Project Party, resulting in or which could reasonably be expected to
result in a Material Adverse Effect; provided, that such occurrence shall not
constitute an Event of Default with respect to any Major Project Party (other
than a Major Project Party to the License Agreement) if an agreement replacing
each Major Project Document to which such Major Project Party is a party, in
form and substance, and with a counterparty, reasonably satisfactory to the
Administrative Agent, is entered into (together with all applicable Ancillary
Documents) within forty-five (45) days thereof.

 

51



--------------------------------------------------------------------------------



 



(f) Judgments. (i) Any judgment or order that has or could reasonably be
expected to have a Material Adverse Effect is rendered against any Loan Party or
any Major Project Party or (ii) any judgment or order is rendered against the
Borrower or the Pledgor in an amount in excess of one million Dollars
($1,000,000) in the aggregate, and, in any such case, (x) enforcement
proceedings are commenced by any creditor upon such judgment or order or
(y) there is a period of thirty (30) consecutive days during which a stay of
enforcement of such judgment is not in effect; provided, that any such
occurrence shall not constitute an Event of Default with respect to any Major
Project Party (other than a Major Project Party to the License Agreement) if an
agreement replacing each Major Project Document to which such Major Project
Party is a party, in form and substance, and with a counterparty, reasonably
satisfactory to the Administrative Agent, is entered into (together with all
applicable Ancillary Documents) within forty-five (45) days thereof.
(g) ERISA Events. (i) Any Termination Event occurs, (ii) any Plan incurs an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), (iii) the Borrower or an ERISA Affiliate engages in a
transaction with respect to any Plan or any other employee benefit plan subject
to ERISA that is prohibited under Section 4975 of the Code or Section 406 of
ERISA for which there is no regulatory, statutory or administrative exemption,
(iv) the Borrower or any ERISA Affiliate fails to pay when due any amount it has
become liable to pay to the PBGC (other than premium payments), any Plan or a
trust established under Title IV of ERISA, (v) a condition exists by reason of
which the PBGC would be entitled to obtain a decree adjudicating that an ERISA
Plan must be terminated or have a trustee appointed to administer it, (vi) the
Borrower or any ERISA Affiliate suffers a partial or complete withdrawal from a
Multiemployer Plan or is in “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan, (vii) a proceeding is
instituted against the Borrower to enforce Section 515 of ERISA, (viii) the
aggregate amount of the then “current liability” (as defined in
Section 412(l)(7) of the Code, as amended) of all accrued benefits under a Plan
exceeds the then current value of the assets allocable to such benefits by more
than one million Dollars ($1,000,000) at such time, or (ix) any other event or
condition occurs or exists with respect to any Plan that would subject the
Borrower to any material tax, material penalty or other material liability.
(h) Bankruptcy, Insolvency. The Pledgor or any Major Project Party:

  (i)   generally fails to pay, or admits in writing its inability or
unwillingness to pay, debts as they become due;

  (ii)   applies for, consents to, or acquiesces in, the appointment of a
trustee, receiver, sequestrator or other custodian for such Person or a
substantial portion of its property, or makes a general assignment for the
benefit of creditors;

  (iii)   in the absence of such application, consent or acquiescence, permits
or suffers to exist the appointment of a trustee, receiver, sequestrator or
other custodian for such Person or for a substantial part of its property, and
such trustee, receiver, sequestrator or other custodian is not discharged within
sixty (60) days; provided that nothing in the Financing Documents shall prohibit
or restrict any right any Senior Secured Party may have under applicable Law to
appear in any court conducting any relevant proceeding during such sixty
(60) day period to preserve, protect and defend its rights under the Financing
Documents (and such Person shall not object to any such appearance);

 

52



--------------------------------------------------------------------------------



 



  (iv)   permits or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of such Person and, if any such case or proceeding is not
commenced by such Person, such case or proceeding is consented to or acquiesced
in by such Person or results in the entry of an order for relief or remains for
sixty (60) days undismissed; provided that nothing in the Financing Documents
shall prohibit or restrict any right any Senior Secured Party may have under
applicable Law to appear in any court conducting any such case or proceeding
during such sixty (60) day period to preserve, protect and defend its rights
under the Financing Documents (and such Person shall not object to any such
appearance); or

  (v)   takes any action authorizing, or in furtherance of, any of the
foregoing;

provided, that such occurrence shall not constitute an Event of Default with
respect to any Major Project Party (other than a Major Project Party to the
License Agreement) if an agreement replacing each Major Project Document to
which such Major Project Party is a party, in form and substance, and with a
counterparty, reasonably satisfactory to the Administrative Agent, is entered
into (together with all applicable Ancillary Documents) within forty-five
(45) days thereof.
(i) Project Document Defaults; Termination.
(i) The Borrower or any Major Project Party shall be in material breach of or
otherwise in material default under any Major Project Document (other than as a
result of the Chapter 11 Case or a Cold Shutdown of the Project), and such
breach or default has continued beyond any applicable cure period expressly
provided for in such Major Project Document (or, if no cure period is provided,
thirty (30) days); provided, that any such breach or default by any Major
Project Party under any Major Project Document (other than the License
Agreement) shall not constitute an Event of Default if an agreement replacing
such Major Project Document, in form and substance, and with a counterparty,
reasonably satisfactory to the Administrative Agent, is entered into (together
with all applicable Ancillary Documents) within forty-five (45) days thereof.
(ii) Any Major Project Document ceases to be in full force and effect prior to
its scheduled expiration, is repudiated, or its enforceability is challenged or
disaffirmed by or on behalf of the Borrower (other than a rejection of such
Major Project Document by the Borrower in the Chapter 11 Case) or any Major
Project Party thereto (other than as a result of the Chapter 11 Case or a Cold
Shutdown of the Project); provided, that such occurrence shall not constitute an
Event of Default with respect to any Major Project Document (other than the
License Agreement) if an agreement replacing such Major Project Document, in
form and substance, and with a counterparty, reasonably satisfactory to the
Administrative Agent, is entered into (together with all applicable Ancillary
Documents) within forty-five (45) days thereof.

 

53



--------------------------------------------------------------------------------



 



(iii) The Operation and Maintenance Agreement or the Services Agreement is
terminated as a result of a breach thereof by the Pledgor; provided, that such
occurrence shall not constitute an Event of Default if an agreement replacing
such terminated agreement, in form and substance, and with a counterparty,
reasonably satisfactory to the Administrative Agent and the Required Lenders, is
entered into (together with all applicable Ancillary Documents) within
forty-five (45) days thereof.
(j) Governmental Approvals. The Borrower fails to obtain, renew, maintain or
comply in all material respects with any Necessary Project Approval, or any
Necessary Project Approval is revoked, canceled, terminated, withdrawn or
otherwise ceases to be in full force and effect, or any Necessary Project
Approval is adversely modified without the consent of the Required Lenders, or a
proceeding is commenced which could reasonably produce any such result.
(k) Unenforceability of Pre-Petition Documentation. Except as a result of an
Effect of Bankruptcy:
(i) any material provision of any Pre-Petition Financing Document shall cease to
be in full force and effect;
(ii) any Pre-Petition Financing Document is revoked or terminated, becomes
unlawful or is declared null and void by a Governmental Authority of competent
jurisdiction; or
(iii) any Pre-Petition Financing Document becomes unenforceable, is repudiated
or the enforceability thereof is contested or disaffirmed by or on behalf of any
party thereto other than the Pre-Petition Senior Secured Parties.
(l) Unenforceability of Documentation. At any time after the execution and
delivery thereof:
(i) any material provision of any Financing Document shall cease to be in full
force and effect;
(ii) any Financing Document is revoked or terminated, becomes unlawful or is
declared null and void by a Governmental Authority of competent jurisdiction;
(iii) any Financing Document becomes unenforceable, is repudiated or the
enforceability thereof is contested or disaffirmed by or on behalf of any party
thereto other than the Senior Secured Parties or the Pre-Petition Senior Secured
Parties; or
(iv) any Lien against any of the Collateral ceases to be a perfected security
interest in favor of the Collateral Agent having the priority set forth herein,
or the enforceability thereof is contested by any Loan Party or any party (other
than a Senior Secured Party) to the Intercreditor Agreement, or any of this
Agreement or the Orders ceases to provide the security intended to be created
thereby with the priority purported to be created thereby.

 

54



--------------------------------------------------------------------------------



 



(m) Environmental Matters. (i) Any Environmental Claim has occurred with respect
to the Borrower, the Project or any Environmental Affiliate, (ii) any release,
Threat of Release, emission, discharge, disposal or presence of any Material of
Environmental Concern occurs, and such event could reasonably be expected to
form the basis of an Environmental Claim against the Borrower, the Project or
any Environmental Affiliate, or (iii) any violation or alleged violation of any
Environmental Law or Environmental Approval occurs that would reasonably result
in an Environmental Claim against the Borrower or the Project or, to the extent
the Borrower may have liability, any Environmental Affiliate that, in the case
of any of Section 8.01(o)(i), (ii) or (iii), could reasonably be expected to
result in liability for the Borrower in an amount greater than two hundred fifty
thousand Dollars ($250,000) for any single claim or seven hundred fifty thousand
Dollars ($750,000) for all such claims during any twelve (12) month period or
could otherwise reasonably be expected to result in a Material Adverse Effect.
(n) Loss of Collateral. Any portion of the Collateral (other than a portion that
is immaterial) is damaged, seized or appropriated; provided that such an
occurrence shall not constitute an Event of Default if the Borrower repairs,
replaces, rebuilds or refurbishes such damaged, seized or appropriated
Collateral with the approval of the Required Lenders, in consultation with the
Independent Engineer (provided that such approval is obtained within sixty
(60) days thereof).
(o) Event of Abandonment. An Event of Abandonment occurs.
(p) Taking or Total Loss. An Event of Taking with respect to all or a material
portion of the Project or any Equity Interests in the Borrower occurs, or an
Event of Total Loss occurs.
(q) Change of Control. A Change of Control occurs.
(r) Reorganization Matters. Any of the following occurs in the Chapter 11 Case:
(i) the bringing of a motion or taking of any action by the Borrower: (w) to
obtain additional financing under Section 364(c) or (d) of the Bankruptcy Code
not otherwise permitted pursuant to this Agreement (unless such financing is
proposed to pay in full in cash, on terms and conditions acceptable to the
Administrative Agent and the Required Lenders, the Obligations and the
Pre-Petition Obligations and terminate all related lending commitments in
connection therewith); (x) to grant any Lien other than Permitted Lien upon or
affecting any Collateral; (y) except as provided in the Interim Order, Final
Order or DIP Budget, as the case may be, to use cash collateral under Section
363(c) of the Bankruptcy Code without the prior written consent of the
Administrative Agent and the Required Lenders; or

 

55



--------------------------------------------------------------------------------



 



(ii) the entry of an order in the Chapter 11 Case confirming, or the proposal by
the Borrower, the Pledgor or the Committee of, a plan of reorganization that
does not contain a provision for termination of the DIP Facility and repayment
in accordance with the terms of this Agreement of all the Obligations on or
before the effective date of such plan; or
(iii) the entry of an order amending, supplementing, staying, vacating or
otherwise modifying, in the sole determination of the Administrative Agent and
the Lenders (or in the case of any Financing Document, such number or percentage
of the Lenders as shall be expressly provided in the Financing Documents as
required to amend such Financing Document), the Financing Documents, the Interim
Order or the Final Order, without the written consent of the Administrative
Agent and the Lenders (or in the case of any Financing Document, such number or
percentage of the Lenders as shall be expressly provided in the Financing
Documents as required to amend such Financing Document) or the filing by the
Borrower of a motion for reconsideration with respect to the Interim Order or
the Final Order or the Final Order ceases to be in full force and effect; or
(iv) the Interim Order is not entered on or before the date that is 10 days
after the Petition Date; or
(v) the Final Order is not entered on or before the date that is 30 days after
the date of entry of the Interim Order; or
(vi) the payment of any Pre-Petition claim or claim existing prior to a
confirmed plan of reorganization unless (i) reflected in the DIP Budget or
(ii) authorized pursuant to an order approved by the Bankruptcy Court and made
with the written consent of the Administrative Agent and the Lenders; or
(vii) the allowance of any claim or claims under Sections 506(c) or 552(b) of
the Bankruptcy Code or otherwise against the Collateral other than Permitted
Liens; or
(viii) the appointment of an interim or permanent trustee in the Chapter 11 Case
or the appointment of a receiver or an examiner in the Chapter 11 Case with any
powers to operate or manage the financial affairs, the business, or
reorganization of the Borrower without the written consent of the Administrative
Agent and the Required Lenders; or
(ix) the sale, without the written consent of the Administrative Agent and the
Required Lenders, of any material portion of the Borrower’s assets either
through a sale under Section 363 of the Bankruptcy Code, through a confirmed
plan of reorganization in the Chapter 11 Case, or otherwise that does not
provide for payment in accordance with the terms of this Agreement of the
Obligations; or
(x) the dismissal of the Chapter 11 Case, or the conversion of the Chapter 11
Case from one under Chapter 11 to one under Chapter 7 of the Bankruptcy Code or
the Borrower shall file a motion or other pleading seeking the dismissal of the
Chapter 11 Case under Section 1112 of the Bankruptcy Code or otherwise without
the written consent of the Administrative Agent and the Required Lenders; or

 

56



--------------------------------------------------------------------------------



 



(xi) the entry of an order by the Bankruptcy Court granting relief from or
modifying the automatic stay of Section 362 of the Bankruptcy Code to allow any
creditor other than a Senior Secured Party to proceed against any material asset
of the Borrower; or
(xii) the entry of an order in the Chapter 11 Case avoiding or requiring
repayment of any portion of the payments made on account of the Obligations; or
(xiii) the failure of the Borrower to perform any of its obligations under the
Interim Order or the Final Order or the filing by the Borrower of any pleadings
seeking, joining in, or otherwise consenting to any violation or breach of any
Order in each case in a manner adverse to the Administrative Agent or any Lender
in the sole determination of the Administrative Agent and the Required Lenders;
or
(xiv) the entry of an order in the Chapter 11 Case granting any other
super-priority claim or Lien equal or superior to the Lien of the Collateral
Agent other than the Carve Out; or
(xv) the Borrower engages in or supports any challenge to the validity,
perfection, priority, extent or enforceability of the DIP Facility or the
Pre-Petition Obligations or the liens on or security interests in the assets of
the Borrower securing the DIP Facility or the Pre-Petition Obligations,
including seeking to equitably subordinate or avoid the liens securing the
Pre-Petition Obligations; or
(xvi) the Borrower engages in or supports any investigation or asserts any claim
or cause of action (or supports the assertion of the same) against the
Administrative Agent, the Lenders, the Pre-Petition Administrative Agent or the
Pre-Petition Senior Secured Parties; provided, that it shall not constitute an
Event of Default if the Borrower provides basic loan information with respect to
the Pre-Petition Obligations or reasonably requested information relating to the
DIP Facility, in each case to a party in interest or pursuant to an order of the
Bankruptcy Court or other compulsory legal process and provides prior written
notice to the Administrative Agent and the Lenders of its intention or
obligation to do so; or
(xvii) any Person shall seek a Section 506(a) Determination with respect to the
Pre-Petition Obligations that is unacceptable to the Pre-Petition Administrative
Agent and the Pre-Petition Senior Secured Parties; or
(xviii) the Pledgor or any other Affiliate of the Borrower shall assert any
claim (actual or contingent) in the Chapter 11 Case or shall challenge, contest
or interfere, directly or indirectly, with any claim of any Senior Secured Party
or any Pre-Petition Senior Secured Party in the Chapter 11 Case; or
(xix) any Project Document is rejected in the Chapter 11 Case without the prior
consent of the Required Lenders.

 

57



--------------------------------------------------------------------------------



 



Section 8.02 Action Upon Event of Default.
(a) If any Event of Default has occurred and is continuing, (x) the Borrower
shall be required to immediately deposit in the LC Cash Collateral Sub-Account
the aggregate Maximum Available Amounts under all issued and outstanding Letters
of Credit, without notice, demand or further act of the Administrative Agent,
the Collateral Agent or any other Senior Secured Party, and (y) the
Administrative Agent shall, upon the direction of the Required Lenders,
notwithstanding the provisions of Section 362 of the Bankruptcy Code (the
automatic stay of Section 362 of the Bankruptcy Code shall be deemed modified
and vacated to permit the Senior Secured Parties to exercise their remedies
under this Agreement and the Financing Documents), without any application,
motion or notice to, hearing before, or order from, the Bankruptcy Court:
(i) terminate the DIP Facility (other than the obligations to participate in the
Issuing Bank’s liability under any Letter of Credit pursuant to Section 2.06(c)
(Letters of Credit)); (ii) reduce the Aggregate Commitment from time to time;
(iii) declare all or any portion of the Obligations due and payable;
(iv) increase the rate of interest applicable to the Obligations to the Default
Rate; (v) direct the Borrower to sell or otherwise dispose of any or all of the
Collateral on terms and conditions acceptable to the Administrative Agent and
the Lenders pursuant to Sections 363, 365 and other applicable provisions of the
Bankruptcy Code (and, without limiting the foregoing, direct the Borrower to
assume and assign any lease or executory contract included in the Collateral to
the Collateral Agent’s designees in accordance with and subject to Section 365
of the Bankruptcy Code), (vi) enter onto the premises of the Borrower in
connection with an orderly liquidation of the Collateral, and (vii) exercise any
rights and remedies provided to the Senior Secured Parties under the Financing
Documents or at law or equity, including all remedies provided under the UCC and
pursuant to the Interim Order and the Final Order.
(b) Notwithstanding anything to the contrary contained herein, the Senior
Secured Parties shall not be permitted to exercise any remedy (other than those
described in clauses (i), (ii), (iii) and (iv) of Section 8.02(a) (Action Upon
Event of Default)) unless the Administrative Agent shall have given three
(3) Business Days written notice (the “Notice Period”) to the Borrower, counsel
to the Committee and the Office of the U.S. Trustee during which Notice Period
the Borrower and the Committee may seek relief from the Bankruptcy Court to
re-impose or continue the automatic stay with respect to any remedy other than
those described in clauses (i), (ii), (iii) and (iv) of Section 8.02(a) (Action
Upon Event of Default); provided, that in any hearing after the giving of the
aforementioned notice, the only issue that may be raised by any party in
opposition thereto being whether an Event of Default has occurred and is
continuing.
Section 8.03 Remedies. Subject to Section 8.02(b) (Action Upon Event of
Default), upon the occurrence and during the continuation of an Event of
Default, the Collateral Agent shall have the right, but not the obligation,
subject to the Orders and applicable Law, to do any of the following:
(a) proceed to protect and enforce the rights vested in it hereunder and under
the UCC;
(b) cause all revenues and all other moneys and other property forming part of
the Collateral to be paid and/or delivered directly to it, and demand, sue for,
collect and receive any such moneys and property;

 

58



--------------------------------------------------------------------------------



 



(c) cause any action at law or in equity or other proceeding to be instituted
and prosecuted to collect or enforce any of the Obligations, or rights hereunder
or included in the Collateral, or for specific enforcement of any covenant or
agreement contained herein or in any Project Documents or other agreements
forming part of the Collateral, or in aid of the exercise of any power herein or
therein granted, or for any foreclosure hereunder and sale under a judgment or
decree in any judicial proceeding, or to enforce any other legal or equitable
right vested in it by this Agreement or by applicable Law;
(d) foreclose or enforce any other agreement or other instrument by or under or
pursuant to which the Obligations are issued or secured;
(e) incur expenses, including attorneys’ fees, consultants’ fees, and other
costs in connection with the exercise of any right or power under this Agreement
or any other Financing Document;
(f) perform any obligation of the Borrower hereunder or under any other
Financing Document or any Project Document or other agreement forming part of
the Collateral, submit renewal notices or exercise any purchase options under
leases, and make payments, purchase, contest or compromise any encumbrance,
charge, or lien, and pay taxes and expenses and insure, process and preserve the
Collateral without, however, any obligation to do so;
(g) take possession of the Collateral and of any and all books of account and
records of the Borrower relating to any of the Collateral (provided that the
Collateral Agent shall, upon reasonable prior written notice, provide the
Committee with access during normal business hours to such books and records)
and render it usable and repair and renovate the same without, however, any
obligation to do so, and enter upon, or authorize its designated agent to enter
upon, any location where the same may be located for that purpose (including the
right of the Collateral Agent to exclude the Borrower and all Persons claiming
access through the Borrower from any access to the Collateral or to any part
thereof) and the Collateral Agent and its representatives are hereby granted an
irrevocable license to enter upon such premises for such purpose, control,
manage, operate, rent and lease the Collateral, either separately or in
conjunction with the Project, collect all rents and income from the Collateral
and apply the same to reimburse the Senior Secured Parties for any reasonable
cost or expenses incurred hereunder or under any of the Financing Documents and
to the payment or performance of any of the Obligations, and apply the balance
to the Obligations as provided herein and any remaining excess balance to
whomsoever is legally entitled thereto;
(h) make any reasonable compromise or settlement deemed desirable with respect
to any of the Collateral and extend the time of payment, arrange for payment
installments, or otherwise modify the terms of, any Collateral;

 

59



--------------------------------------------------------------------------------



 



(i) secure the appointment of a receiver of the Collateral or any part thereof,
whether incidental to a proposed sale of the Collateral or otherwise, and all
disbursements made by such receiver and the expenses of such receivership shall
be added to and be made a part of the Obligations and, whether or not said
principal sum, including such disbursements and expenses, exceeds the
indebtedness originally intended to be secured hereby, the entire amount of said
sum, including such disbursements and expenses, shall be secured by the DIP
Liens and shall be due and payable upon demand therefor and thereafter shall
bear interest at the Default Rate or the maximum rate permitted by applicable
Law, whichever is less;
(j) enter into any extension, reorganization, deposit, merger, consolidation or
other agreement pertaining to, or deposit, surrender, accept, hold or apply
other property in exchange for, the Collateral or any part thereof;
(k) transfer the Collateral or any part thereof to the name of the Collateral
Agent or to the name of a Collateral Agent’s nominee;
(l) take possession of and endorse in the name of the Borrower or in the name of
the Collateral Agent, for the account of the Borrower, any bills of exchange,
checks, drafts, money orders, notes or any other chattel paper, documents or
instruments constituting all or any part of the Collateral or received as
interest, rent or other payment on or on account of the Collateral or any part
thereof or on account of its sale or lease;
(m) appoint another Person (who may be an employee, officer or other
representative of the Collateral Agent) to do any of the foregoing, or take any
other action permitted hereunder, on behalf of the Collateral Agent;
(n) execute (in the name, place and stead of the Borrower) endorsements,
assignments and other instruments of conveyance or transfer with respect to all
or any of the Collateral;
(o) take any other action which the Collateral Agent deems necessary or
desirable to protect or realize upon its security interest in the Collateral or
any part thereof;
(p) require the Borrower to assemble the Collateral or any part thereof and to
make the same (to the extent the same is reasonably moveable) available to the
Collateral Agent at a place to be designated by the Collateral Agent which is
reasonably convenient to the Borrower and the Collateral Agent;
(q) make formal application for the transfer of all or any Governmental
Approvals of the Borrower to the Collateral Agent or to any assignee of the
Collateral Agent or to any purchaser of any of the Collateral to the extent the
same are assignable in accordance with their terms and applicable Laws;
(r) bring an action or proceeding to foreclose or proceed to sell any real
property pursuant to a power of sale; and/or
(s) exercise any other or additional rights or remedies granted to the
Collateral Agent under any other provision of this Agreement or any other
Financing Document, or exercisable by a secured party under the UCC or under any
other applicable Law and without limiting the generality of the foregoing and
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange or
broker’s board or elsewhere, at such price or prices and on such other terms as
the Collateral Agent may deem commercially reasonable in accordance with the
UCC.

 

60



--------------------------------------------------------------------------------



 



Section 8.04 Minimum Notice Period. If, pursuant to applicable Laws, prior
notice of any action described in Section 8.03 (Remedies) is required to be
given to the Borrower, the Borrower hereby acknowledges that the minimum time
required by such applicable Laws, or, if no minimum time is specified, ten
(10) days shall be deemed a reasonable notice period.
Section 8.05 Sale of Collateral. In addition to exercising the foregoing rights,
the Collateral Agent may, to the extent permitted by applicable Laws and subject
to the Orders, arrange for and conduct the sale of the Collateral at a public or
private sale (as the Collateral Agent may elect) which sale may be conducted by
an employee or representative of the Collateral Agent, and any such sale shall
be conducted in a commercially reasonable manner. The Collateral Agent may
release, temporarily or otherwise, to the Borrower any item of Collateral of
which the Collateral Agent has taken possession pursuant to any right granted to
the Collateral Agent by this Agreement without waiving any rights granted to the
Collateral Agent under this Agreement, the other Financing Documents or any
other agreement related hereto or thereto. The Borrower, in connection with the
Collateral Agent’s dealing with or disposing of the Collateral or any part
thereof, hereby waives all rights, legal and equitable, it may now or hereafter
have to require marshaling of assets or to require, upon foreclosure, sales of
assets in a particular order. Each successor of the Borrower under the Financing
Documents agrees that it shall be bound by the above waiver, to the same extent
as if such successor gave the waiver itself. The Borrower also hereby waives, to
the full extent it may lawfully do so, the benefit of all laws providing for
rights of appraisal, valuation, stay, extension or redemption after foreclosure
now or hereafter in force. If the Collateral Agent sells any of the Collateral
upon terms permitting the purchaser to pay the purchase price in installments,
the Borrower will be credited only with payments actually made by the purchaser
and received by the Collateral Agent. In the event the purchaser fails to pay
for the Collateral, the Collateral Agent may resell the Collateral and the
Borrower shall be credited with the proceeds of the sale in excess of the
amounts required to pay the Obligations in full. In the event the Collateral
Agent bids at any foreclosure or trustee’s sale or at any private sale permitted
by Law and this Agreement or any other Financing Document, the Collateral Agent
may bid all or less than the amount of the Obligations. The Collateral Agent
shall not be obligated to make any sale of Collateral regardless of whether or
not notice of sale has been given. The Collateral Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. The Borrower further acknowledges and agrees
that any offer to sell any part of the Collateral that has been (i) publicly
advertised on a bona fide basis in a newspaper or other publication of general
circulation or (ii) made privately in the manner described herein to not less
than fifteen (15) bona fide offerees shall be deemed to involve a “public
disposition” for the purposes of Section 9-610(c) of the UCC.
Section 8.06 Actions Taken by Collateral Agent. Any action or proceeding to
enforce this Agreement or any Project Document or other agreement forming part
of the Collateral may be taken by the Collateral Agent either in the name of the
Borrower or in the Collateral Agent’s name, as the Collateral Agent may deem
necessary.

 

61



--------------------------------------------------------------------------------



 



Section 8.07 Private Sales. The Collateral Agent shall incur no liability as a
result of the sale of the Collateral, or any part thereof, at any private sale
made in good faith by Collateral Agent pursuant to Section 8.03 (Remedies) or
Section 8.05 (Sale of Collateral) conducted in a commercially reasonable manner
and in accordance with the requirements of applicable Laws. The Borrower hereby
waives any claims against the Collateral Agent and the other Senior Secured
Parties arising by reason of the fact that the price at which the Collateral may
have been sold at such a private sale was less than the price that might have
been obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Collateral Agent accepts the first offer received and
does not offer the Collateral to more than one offeree, provided that such
private sale is conducted in a commercially reasonable manner and in accordance
with applicable Laws.
Section 8.08 Access to Land. In exercising its right to take possession of the
Collateral upon the occurrence and during the continuation of an Event of
Default hereunder, the Collateral Agent, personally or by its agents or
attorneys, and subject to the rights of any tenant under any lease or sublease
of the Collateral and subject to the Orders, to the fullest extent permitted by
Law, may enter upon any land owned or leased by the Borrower without being
guilty of trespass or any wrongdoing, and without liability to the Borrower for
damages thereby occasioned.
Section 8.09 Compliance With Limitations and Restrictions. The Borrower hereby
agrees that in respect of any sale of any of the Collateral pursuant to the
terms hereof, the Collateral Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable Laws, or in
order to obtain any required approval of the sale or of the purchaser by any
Governmental Authority or official, and the Borrower further agrees that such
compliance shall not result in such sale being considered or deemed not to have
been made in a commercially reasonable manner, nor shall the Collateral Agent be
liable or accountable to the Borrower for any discount allowed by reason of the
fact that such Collateral is sold in compliance with any such limitation or
restriction.
Section 8.10 No Impairment of Remedies. If, in the exercise of any of its rights
and remedies hereunder, the Collateral Agent forfeits any of its rights or
remedies, including any right to enter a deficiency judgment against the
Borrower or any other Person, whether because of any applicable Law pertaining
to “election of remedies” or otherwise, the Borrower hereby consents to such
action by the Collateral Agent and, to the extent permitted by applicable Law,
waives any claim based upon such action, even if such action by the Collateral
Agent would result in a full or partial loss of any rights of subrogation,
indemnification or reimbursement which the Borrower might otherwise have had but
for such action by the Collateral Agent or the terms herein. Any election of
remedies which results in the denial or impairment of the right of the
Collateral Agent to seek a deficiency judgment against any of the parties to any
of the Financing Documents shall not, to the extent permitted by applicable
Laws, impair the Borrower’s obligations hereunder.

 

62



--------------------------------------------------------------------------------



 



Section 8.11 Attorney-In-Fact. (a) The Borrower hereby constitutes and appoints
the Collateral Agent, acting for and on behalf of itself and the other Senior
Secured Parties and each successor or permitted assign of the Collateral Agent
and the other Senior Secured Parties, the true and lawful attorney-in-fact of
the Borrower, with full power and authority in the place and stead of the
Borrower and in the name of the Borrower, the Collateral Agent or otherwise to
enforce all rights, interests and remedies of the Borrower with respect to the
Collateral or enforce all rights, interests and remedies of the Collateral Agent
under this Agreement (including the rights set forth in this Article VIII);
provided, that the Collateral Agent shall not exercise any of the aforementioned
rights unless an Event of Default has occurred and is continuing and has not
been waived or cured in accordance with this Agreement and the other Financing
Documents; and provided, further, that prior to the exercise by the Collateral
Agent of any of the aforementioned rights, nothing in this Agreement shall
prevent the Borrower from undertaking the Borrower’s operations in the ordinary
course of business with respect to the Collateral, in accordance with the
Financing Documents. This power of attorney is a power coupled with an interest
and shall be irrevocable.
(b) If the Borrower fails to perform any agreement or obligation contained
herein, and such failure continues for ten (10) days following delivery of
written notice by the Collateral Agent to the Borrower, and subject to the
Orders, the Collateral Agent itself may perform, or cause performance of, such
agreement or obligation, and the reasonable expenses of the Collateral Agent
incurred in connection therewith shall be payable by the Borrower and shall be
secured by the Collateral.
Section 8.12 Application of Proceeds. Any moneys received by the Collateral
Agent after the occurrence and during the continuance of an Event of Default may
be held by the Collateral Agent on account of the Obligations without prejudice
to any claim by any Senior Secured Party for any deficiency after such moneys
are received by the Senior Secured Parties, and the Borrower shall remain liable
for any such deficiency. All such moneys may be applied to such part of the
Obligations as the Senior Secured Parties may direct. The Senior Secured Parties
may at any time change any such appropriation of any such moneys received by the
Senior Secured Parties and may reapply the same to any other part of the
Obligations as the Senior Secured Parties may from time to time see fit,
notwithstanding any previous application.
ARTICLE IX
THE AGENTS
Section 9.01 Appointment and Authority. (a) Each Lender hereby irrevocably
appoints, designates and authorizes each Agent to take such action on its behalf
under the provisions of this Agreement and each other Financing Document and to
exercise such powers and perform such duties as are expressly delegated to such
Agent by the terms of this Agreement or any other Financing Document, together
with such actions as are reasonably incidental thereto. The provisions of this
Article IX are solely for the benefit of the Agents and the Lenders, and neither
the Borrower nor any other Person shall have rights as a third party beneficiary
of any of such provisions.

 

63



--------------------------------------------------------------------------------



 



(b) Each Lender hereby appoints WestLB as its Administrative Agent under and for
purposes of each Financing Document to which it is a party. WestLB hereby
accepts this appointment and agrees to act as the Administrative Agent for the
Lenders in accordance with the terms of this Agreement. Each Lender appoints and
authorizes the Administrative Agent to act on behalf of such Lender under each
Financing Document to which it is a party and, in the absence of other written
instructions from the Required Lenders received from time to time by the
Administrative Agent (with respect to which the Administrative Agent agrees that
it will comply, except as otherwise provided in this Section 9.01 or as
otherwise advised by counsel), to exercise such powers hereunder and thereunder
as are specifically delegated to or required of the Administrative Agent by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto. Notwithstanding any provision to the contrary contained
elsewhere in any Financing Document, the Administrative Agent shall not have any
duties or responsibilities except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into any Financing Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
(c) Each Lender hereby appoints WestLB as its Collateral Agent under and for
purposes of each Financing Document to which it is a party. WestLB hereby
accepts this appointment and agrees to act as the Collateral Agent for the
Senior Secured Parties in accordance with the terms of this Agreement. Each of
the Lenders hereby irrevocably appoints and authorizes the Collateral Agent to
act as the agent of such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Borrower or the Pledgor to
the Collateral Agent in order to secure any of the Obligations, together with
such powers and discretion as are reasonably incidental thereto. In this
connection any co-agents, sub-agents and attorneys-in-fact appointed by the
Collateral Agent pursuant to Section 9.05 (Delegation of Duties) for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof), or for
exercising any rights and remedies thereunder at the direction of the Collateral
Agent, as the case may be, shall be entitled to the benefits of all provisions
of this Article IX and Article X (Miscellaneous Provisions) (including
Section 10.08 (Indemnification by the Borrower), as though such co-agents,
sub-agents and attorneys-in-fact were the Collateral Agent under the Financing
Documents. Notwithstanding any provision to the contrary contained elsewhere in
any Financing Document, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein or in the other
Financing Documents to which the Collateral Agent is party, nor shall the
Collateral Agent have or be deemed to have any fiduciary relationship with the
Borrower or any Senior Secured Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into any
Financing Document or otherwise exist against the Collateral Agent. Each of the
Collateral Agent and the Administrative Agent shall have the right at any time
to seek instructions from the Required Lenders or, in the case of the Collateral
Agent, the Administrative Agent as to any discretionary actions contemplated
hereby or in any other Financing Document or if this Agreement or any other
Financing Document is silent as to any matter requiring action by the Collateral
Agent and shall be fully protected in accordance with Section 9.03 (Exculpatory
Provisions) and Section 9.04 (Reliance by Agents) when acting upon such
instructions. Any action taken by the Collateral Agent or the Administrative
Agent under or in relation to this Agreement and any other Financing Document to
which it is party with requisite authority or on the basis of appropriate
instructions received from the Lenders (or otherwise as duly authorized) shall
be binding on each Lender. Without limiting the generality of the foregoing
sentence, the use of the term “agent” in this Agreement with reference to the
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

64



--------------------------------------------------------------------------------



 



Section 9.02 Rights as a Lender. Each Person serving as Agent hereunder or under
any other Financing Document shall have the same rights and powers in its
capacity as a Lender as any other Lender, and may exercise the same as though it
were not an Agent. Each such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor for, or in any other advisory
capacity for, and generally engage in any kind of business with the Borrower or
Affiliates of the Borrower as if such Person were not an Agent hereunder and
without any duty to account therefor to the Lenders or any other Agent.
Section 9.03 Exculpatory Provisions. (a) No Agent nor any of its respective
directors, officers, employees or agents shall have any duties or obligations
except those expressly set forth herein and in the other Financing Documents to
which it is party. Without limiting the generality of the foregoing, no Agent
shall:
(i) be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing;
(ii) have any duty to take any discretionary action or exercise any
discretionary powers except discretionary rights and powers expressly
contemplated hereby or by the other Financing Documents to which it is party
that such Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in such other Financing Documents); provided that such
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Agent to liability or that is contrary to
any Financing Document or applicable Law; and provided further that no such
direction given to such Agent that in the sole judgment of such Agent imposes,
or purports to impose, or might reasonably be expected to impose upon such Agent
any obligation or liability not set forth in this Agreement or arising under
this Agreement or other Financing Documents to which it is party shall be
binding upon such Agent unless such Agent, in its sole discretion, accepts such
direction;
(iii) except as expressly set forth herein and in the other Financing Documents
to which it is party, have any duty to disclose, or be liable for any failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as an Agent or any of its
Affiliates in any capacity; or
(iv) be required to institute any legal proceedings arising out of or in
connection with, or otherwise take steps to enforce, this Agreement or any other
Financing Document other than as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in such other Financing Documents).

 

65



--------------------------------------------------------------------------------



 



(b) No Agent nor any of its respective directors, officers, employees or agents
shall be liable for any action taken or not taken by it (i) with the prior
written consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as may be necessary, or as such Agent may
reasonably believe in good faith to be necessary, under the circumstances as
provided in Section 9.01 (Appointment and Authority)), (ii) in connection with
any amendment, consent, approval or waiver which it is permitted under the
Financing Documents to enter into, agree to or grant or (iii) in the absence of
its own gross negligence or willful misconduct. Each Agent shall be deemed not
to have knowledge of any Default or Event of Default unless and until notice
describing such Default or Event of Default or describing a situation that would
constitute a Default or Event of Default is given to such Agent in writing by
the Borrower or a Lender.
(c) No Agent nor any of its respective directors, officers, employees or agents
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Financing Document, (ii) the contents of any certificate,
report, opinion or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein (including the use of proceeds) or the occurrence or continuance of any
Default or Event of Default, (iv) the execution, validity, enforceability,
effectiveness, genuineness or admissibility into evidence of this Agreement, any
other Financing Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien or security interest (or title to
or rights in any Collateral), or (v) the satisfaction of any condition set forth
in Article VI (Conditions Precedent) or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to any such Agent.
(d) Each Agent may, unless and until it shall be directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in such other Financing Documents), take such
action or refrain from taking such action in respect of a Default or Event of
Default of which such Agent has been advised in writing by the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in such other Financing Documents) as it shall reasonably
deem advisable in the best interests of the Lenders (but shall not be obligated
to do so).
(e) The Collateral Agent may refrain from acting in accordance with any
instructions of the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in such other Financing
Documents) to institute any legal proceedings arising out of or in connection
with this Agreement or any other Financing Document until it has been
indemnified and/or secured to its satisfaction against any and all costs,
expenses or liabilities (including legal fees and expenses) which it would or
might reasonably be expected to incur as a result.
(f) No Agent shall be required to advance or expend any funds or otherwise incur
any financial liability in the performance of its duties or the exercise of its
powers or rights hereunder or under any Financing Document to which it is party
unless it has been provided with security or indemnity reasonably satisfactory
to it against any and all liability or expense which may be incurred by it by
reason of taking or continuing to take such action.

 

66



--------------------------------------------------------------------------------



 



Section 9.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not (nor shall any of its directors, officers, employees or agents) incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and reasonably believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender, each
Agent may presume that such condition is satisfactory to such Lender unless such
Agent shall have received written notice to the contrary from such Lender prior
to the making of such Loan. Each Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts
reasonably selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts. Each Agent may at any time and from time to time solicit written
instructions in the form of directions from the Required Lenders or an order of
a court of competent jurisdiction as to any action that it may be requested or
required to take, or that it may propose to take, in the performance of any of
its obligations under this Agreement or any other Financing Document to which it
is party.
Section 9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise any and all its rights and powers hereunder or under any
other Financing Document by or through any one or more sub agents appointed by
such Agent. Absent gross negligence or willful misconduct in selecting a
sub-agent, no Agent shall be responsible for any action of, or failure to act
by, any sub-agent that has been approved by the Required Lenders. Each Agent and
any such sub agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article IX shall apply to any such sub agent and to the
Related Parties of such Agent and any such sub agent, and shall apply to their
respective activities in connection with their acting as Agent.
Section 9.06 Resignation or Removal of Agent. (a) Any Agent may resign from the
performance of all its functions and duties hereunder and/or under the other
Financing Documents at any time by giving thirty (30) days’ prior notice to the
Borrower and the Lenders. Any Agent may be removed at any time by the Required
Lenders. Such resignation or removal shall take effect upon the appointment of a
successor Agent, in accordance with this Section 9.06.
(b) Upon any notice of resignation by any Agent or upon the removal of any Agent
by the Required Lenders, the Required Lenders shall appoint a successor Agent
hereunder and under each other Financing Document who shall be a commercial bank
having a combined capital and surplus of at least two hundred fifty million
Dollars ($250,000,000).

 

67



--------------------------------------------------------------------------------



 



(c) If no successor Agent has been appointed by the Required Lenders within
thirty (30) days) after the date such notice of resignation was given by such
Agent or the Required Lenders elected to remove such Agent, any Senior Secured
Party may petition any court of competent jurisdiction for the appointment of a
successor Agent. Such court may thereupon, after such notice, if any, as it may
deem proper, appoint a successor Agent, as applicable, who shall serve as Agent
hereunder and under each other Financing Document until such time, if any, as
the Required Lenders appoint a successor Agent, as provided above.
(d) Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Agent, and the retiring (or
removed) Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents. After the retirement or
removal of any Agent hereunder and under the other Financing Documents, the
provisions of this Article IX shall continue in effect for the benefit of such
retiring (or removed) Agent, its sub agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while such
Agent was acting as Agent.
(e) If a retiring (or removed) Agent is the Collateral Agent, such Collateral
Agent will promptly transfer any Collateral in the possession or control of such
Collateral Agent to the successor Collateral Agent and will, subject to payment
of its reasonable costs and expenses (including counsel fees and expenses),
execute and deliver such notices, instructions and assignments as may be
reasonably necessary or desirable to transfer the rights of the Collateral Agent
with respect to such Collateral property to the successor Collateral Agent.
Section 9.07 No Amendment to Duties of Agent Without Consent. No Agent shall be
bound by any waiver, amendment, supplement or modification of this Agreement or
any other Financing Document that affects its rights or duties hereunder or
thereunder unless such Agent shall have given its prior written consent, in its
capacity as Agent, thereto.
Section 9.08 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and make its Loans. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Financing Document or any related agreement or any document furnished
hereunder or thereunder.

 

68



--------------------------------------------------------------------------------



 



Section 9.09 Collateral Agent May File Proofs of Claim. (a) In case of the
pendency of any insolvency or liquidation proceeding relative to the Borrower or
the Pledgor, the Collateral Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Collateral Agent or any other Senior
Secured Party shall have made any demand on the Borrower) shall be entitled and
empowered, but shall not be obligated, by intervention in such proceeding or
otherwise:
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Senior Secured Parties (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Senior Secured Parties and their respective agents and counsel and all
other amounts due the Senior Secured Parties under Section 3.11 (Fees),
Section 10.06 (Costs and Expenses) and Section 10.08 (Indemnification by the
Borrower)) allowed in such judicial proceeding; and
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.
(b) The Borrower and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Collateral Agent and, in
the event that the Collateral Agent consents to the making of such payments
directly to the Lenders, to pay to the Collateral Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their respective agents and counsel, and any other amounts due the Agents under
Section 3.11 (Fees), Section 10.06 (Costs and Expenses) and Section 10.08
(Indemnification by the Borrower).
(c) Nothing contained herein shall be deemed to authorize the Collateral Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Collateral Agent to
vote in respect of the claim of any Lender in any such proceeding.
Section 9.10 Collateral Matters. (a) The Lenders irrevocably authorize the
Collateral Agent to release any Lien on any property granted to or held by the
Collateral Agent under any Financing Document for the benefit of the Senior
Secured Parties (i) upon the occurrence of the Security Discharge Date, (ii) if
approved, authorized or ratified in writing in accordance with Section 10.01
(Amendments, Etc.) or (iii) as permitted pursuant to the terms of the Financing
Documents (including as contemplated by Section 7.02(f) (Negative Covenants —
Asset Dispositions)).
(b) Upon request by the Collateral Agent at any time and from time to time, the
Lenders will confirm in writing the Collateral Agent’s authority to release its
interest in particular types or items of property pursuant to this Section 9.10.
In each case as specified in this Section 9.10, the Collateral Agent will, at
the Borrower’s expense, execute and deliver to the Borrower or the Pledgor, as
the case may be, such documents as such Person may reasonably request to
evidence the release of such item of Collateral in accordance with the terms of
the Financing Documents and this Section 9.10.
(c) Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder or under any of the
other Financing Documents to which it is party, the Collateral Agent shall have
no duty as to any Collateral, as to ascertaining or taking action with respect
to calls, conversions, exchanges, maturities, tenders or other matters relative
to any Collateral, whether or not the Collateral Agent is deemed to have
knowledge of such matters, or as to taking of any necessary steps to preserve
rights against any parties or any other rights pertaining to any Collateral
(including the filing of UCC continuation statements). The Collateral Agent
shall be deemed to have exercised appropriate and due care in the custody and
preservation of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which other collateral agents accord
similar property under financing similar to the Loans.

 

69



--------------------------------------------------------------------------------



 



Section 9.11 Copies. Each Agent shall give prompt notice to each Lender of each
material notice or request required or permitted to be given to such Agent by
the Borrower pursuant to the terms of this Agreement or any other Financing
Document (other than instructions for the transfer of funds from Project
Accounts pursuant to the Accounts Agreement or if otherwise concurrently
delivered to the Lenders by the Borrower). Each Agent will promptly distribute
to each Lender each document or instrument (including each document or
instrument delivered by the Borrower to such Agent pursuant to Article V
(Representations and Warranties), Article VI (Conditions Precedent) and
Article VII (Covenants)) received for its account and copies of all other
communications received by such Agent from the Borrower for distribution to the
Lenders by such Agent in accordance with the terms of this Agreement or any
other Financing Document.
Section 9.12 No Liability for Clean-up of Materials of Environmental Concern. If
the Collateral Agent is required to acquire title to an asset for any reason, or
take any managerial action of any kind in regard thereto, in order to carry out
any duty or obligation for the benefit of another, which in the Collateral
Agent’s sole discretion may cause the Collateral Agent to be considered an
“owner or operator” under any Environmental Laws or otherwise cause the
Collateral Agent to incur, or be exposed to, any environmental liabilities or
any liability under any other federal, state or local law, the Collateral Agent
reserves the right, instead of taking such action, either to resign as
Collateral Agent or to arrange for the transfer of the title or control of the
asset to a court-appointed receiver. The Collateral Agent will not be liable to
any Person for any environmental liabilities or any environmental claims or
contribution actions under any federal, state or local law, rule or regulation
by reason of the Collateral Agent’s action and conduct as authorized, empowered
or directed hereunder or relating to any kind of discharge or release or
threatened discharge or release of any Materials of Environmental Concern into
the environment.
ARTICLE X
MISCELLANEOUS PROVISIONS
Section 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Financing Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders (or, if expressly contemplated hereby, the Administrative
Agent) and, in the case of an amendment, the Borrower and in each such case
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that no such amendment, waiver or consent shall:
(a) waive any condition set forth in Section 6.01 (Conditions to Closing and
First Funding of Loans) without the prior consent of all of the Lenders (other
than the Non-Voting Lenders), except as expressly set forth therein;

 

70



--------------------------------------------------------------------------------



 



(b) extend or increase the Aggregate Commitment or the Commitment of any Lender
(or reinstate any Commitment terminated pursuant to Section 8.02 (Action Upon
Event of Default) without the prior written consent of such Lender (other than
any Non-Voting Lender);
(c) postpone any date scheduled for any payment of principal or interest under
Section 3.01 (Repayment of Loans) or Section 3.02 (Interest Payment Dates), or
any date fixed by the Administrative Agent for the payment of fees or other
amounts due to the Lenders (or any of them) hereunder or under any other
Financing Document without the prior written consent of each Lender affected
thereby (other than any Non-Voting Lender);
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any Fees or other amounts (including any mandatory prepayments under
Section 3.08 (Mandatory Prepayment)) payable hereunder or under any other
Financing Document to any Lender without the prior written consent of each
Lender directly affected thereby (other than any Non-Voting Lender); provided
that only the prior written consent of the Required Lenders shall be necessary
to amend the definition of Default Rate or to waive any obligation of the
Borrower to pay interest at the Default Rate;
(e) change the order of application of any reduction in the Commitments or any
prepayment of Loans from the application thereof set forth in the applicable
provisions of Section 2.05 (Termination or Reduction of Commitments),
Section 3.07 (Optional Prepayment) or Section 3.08 (Mandatory Prepayment) in any
manner without the prior written consent of each Lender affected thereby (other
than any Non-Voting Lender);
(f) change any provision of this Section 10.01, the definition of Required
Lenders or any other provision of any Financing Document specifying the number
or percentage of Lenders required to amend, waive or otherwise modify any rights
under any Financing Document (including any such provision specifying the number
or percentage of Lenders required to waive any Event of Default or forbear from
taking any action or pursuing any remedy with respect to any Event of Default),
or make any determination or grant any consent under any Financing Document,
without the prior written consent of each Lender (other than any Non-Voting
Lender); or
(g) release (i) the Borrower from all or substantially all of its obligations
(except for obligations that are expressly covered in clauses (a)-(f) above)
under any Financing Document, or (ii) Collateral with a fair market value, or a
disposal price, of more than one million Dollars ($1,000,000) in any transaction
or series of related transactions, without the prior written consent of each
Lender (other than any Non-Voting Lender);
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by an Agent in addition to the Lenders required above, affect
the rights or duties of, or any fees or other amounts payable to, such Agent
under this Agreement or any other Financing Document; and (ii) Section 10.03(h)
(Assignments) may not be amended, waived or otherwise modified without the prior
written consent of each Granting Lender all or any part of whose Loan is being
funded by an SPV at the time of such amendment, waiver or other modification.

 

71



--------------------------------------------------------------------------------



 



Notwithstanding the other provisions of this Section 10.01, the Borrower, the
Collateral Agent and the Administrative Agent may (but shall have no obligation
to) amend or supplement the Financing Documents without the consent of any
Lender solely: (i) to cure any ambiguity, defect or inconsistency; (ii) to make
any change that would provide any additional rights or benefits to the Lenders
or (iii) to make, complete or confirm any grant of Collateral permitted or
required by this Agreement or any release of any Collateral that is otherwise
permitted under the terms of this Agreement or the Orders. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.
Section 10.02 Applicable Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT REFERENCE TO CONFLICTS
OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
(b) All judicial proceedings brought against the Borrower arising out of or
relating to this Agreement or any other Financing Document, or any Obligations
hereunder or thereunder, must be brought in the Bankruptcy Court and, if the
Bankruptcy Court does not have (or abstains from) jurisdiction, such proceeding
may be brought in the courts of the State of New York, the courts of the United
States of America for the Southern District of New York and appellate court of
any thereof.
(c) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
CONSENTS AND AGREES THAT THE BANKRUPTCY COURT SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE BORROWER, ON THE ONE
HAND, AND EACH LENDER AND EACH AGENT, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR ANY OF THE OTHER FINANCING DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER FINANCING DOCUMENTS;
PROVIDED, THAT THE BORROWER ACKNOWLEDGES THAT ANY APPEALS FROM THE BANKRUPTCY
COURT MAY HAVE TO BE HEARD BY A COURT OTHER THAN THE BANKRUPTCY COURT; PROVIDED,
FURTHER, THAT, SUBJECT TO RECEIVING PRIOR APPROVAL FROM THE BANKRUPTCY COURT
AUTHORIZING SUCH ACTION, NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE EACH LENDER AND EACH AGENT BRINGING SUIT OR TAKING OTHER LEGAL ACTION
IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR
THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER.
(d) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 10.02(c). THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

72



--------------------------------------------------------------------------------



 



(e) Immunity. To the extent that the Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Borrower hereby irrevocably and unconditionally waives such immunity in respect
of its obligations under the Financing Documents and, without limiting the
generality of the foregoing, agrees that the waivers set forth in this
Section 10.02(e) shall have the fullest scope permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and are intended to be
irrevocable for purposes of such Act.
(f) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.02.
Section 10.03 Assignments. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Agent and Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with Section 10.03(b), (ii) by way of
participation in accordance with Section 10.03(d), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.03(f), or (iv) to an SPV in accordance with the provisions of Section
10.03(h) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, express or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in this Section 10.03 and, to the extent expressly contemplated hereby,
the Related Parties of each Agent and Lender) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

73



--------------------------------------------------------------------------------



 



(b) Any Lender may at any time after the date hereof assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the Commitment (which
for this purpose includes the Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Lender Assignment Agreement with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Lender Assignment Agreement, as of the Trade Date, shall not be less than one
million Dollars ($1,000,000), unless the Administrative Agent otherwise consents
in writing; (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned; (iii) the
parties to each assignment shall execute and deliver to the Administrative Agent
a Lender Assignment Agreement, together with a processing and recordation fee of
two thousand five hundred Dollars ($2,500); provided that (A) no such fee shall
be payable in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund with respect to a Lender and (B) in the case of contemporaneous
assignments by a Lender to one or more Approved Funds managed by the same
investment advisor (which Approved Funds are not then Lenders hereunder), only a
single such two thousand five hundred Dollar ($2,500) fee shall be payable for
all such contemporaneous assignments and (iv) the Eligible Assignee, if it is
not a Lender prior to such assignment, shall deliver to the Administrative Agent
an administrative questionnaire. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to Section 10.03(c), on and after the
effective date specified in each Lender Assignment Agreement, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Lender Assignment Agreement, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Lender
Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of a Lender Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 4.01 (Eurodollar Rate Lending Unlawful), Section 4.03 (Increased
Eurodollar Loan Costs), Section 4.05 (Funding Losses), Section 4.07 (Taxes),
Section 10.06 (Costs and Expenses) and Section 10.08 (Indemnification by the
Borrower) with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.03(b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.03(d).
(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s office a copy of each
Lender Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrower, the Agents and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice.

 

74



--------------------------------------------------------------------------------



 



(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or any Agent, sell participations to any Person (each, a “Participant”)
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall (i) provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 (Amendments, Etc.) that directly affects such Participant and
(ii) require such Participant to comply with Section 10.18 (Treatment of Certain
Information; Confidentiality) as though it were a Lender. Subject to
Section 10.03(e), the Borrower agrees that each Participant shall be entitled to
the benefits of Section 4.01 (Eurodollar Rate Lending Unlawful), Section 4.03
(Increased Eurodollar Loan Costs), Section 4.05 (Funding Losses) and
Section 4.07 (Taxes) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 10.03(b). To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.15
(Right of Setoff) as though it were a Lender; provided such Participant agrees
to be subject to Section 3.13 (Sharing of Payments) as though it were a Lender.
(e) A Participant shall not be entitled to receive any greater payment under
Section 4.01 (Eurodollar Rate Lending Unlawful) or Section 4.03 (Increased
Eurodollar Loan Costs) than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the prior written
consent of the Borrower.
(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g) The words “execution,” “signed,” “signature,” and words of like import in
any Lender Assignment Agreement shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

75



--------------------------------------------------------------------------------



 



(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPV”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPV to fund any Loan, and (ii) if an SPV elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof or, if
it fails to do so, to make such payment to the Administrative Agent as is
required under Section 3.13 (Sharing of Payments). Each party hereto hereby
agrees that (A) neither the grant to any SPV nor the exercise by any SPV of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including their obligations
under Section 4.03 (Increased Eurodollar Loan Costs), (B) no SPV shall be liable
for any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (C) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Financing Document, remain the lender of record hereunder. The
making of a Loan by an SPV hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one (1) year and one (1) day after the payment in full
of all outstanding commercial paper or other senior debt of any SPV, it will not
institute against, or join any other Person in instituting against, such SPV any
insolvency or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPV may (1) with notice to, but without prior consent of the Administrative
Agent and without paying any processing fee therefor, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (2) disclose on a confidential basis any non-public information relating to
its funding of any Loan to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPV.
Section 10.04 Benefits of Agreement. Except as expressly set forth herein,
nothing in this Agreement or any other Financing Document, express or implied,
shall give to any Person, other than the parties hereto and thereto, and each of
their successors and permitted assigns under this Agreement or any other
Financing Document, any benefit or any legal or equitable right or remedy under
this Agreement.
Section 10.05 Consultants. (a) The Required Lenders acting jointly or the
Administrative Agent may, in their sole discretion, appoint any Consultant for
the purposes specified herein. If any of the Consultants is removed or resigns
and thereby ceases to act for purposes of this Agreement and the other Financing
Documents, the Required Lenders acting jointly or the Administrative Agent, as
the case may be, shall designate a Consultant in replacement.

 

76



--------------------------------------------------------------------------------



 



(b) The Borrower shall reimburse each Consultant appointed hereunder for the
reasonable fees and documented expenses of such Consultant retained on behalf of
the Lenders pursuant to this Section 10.05.
(c) In all cases in which this Agreement provides for any Consultant to “agree,”
“approve,” “certify” or “confirm” any report or other document or any fact or
circumstance, such Consultant may make the determinations and evaluations
required in connection therewith based upon information provided by the Borrower
or other sources reasonably believed by such Consultant to be knowledgeable and
responsible, without independently verifying such information; provided that,
notwithstanding the foregoing, such Consultant shall engage in such independent
investigations or findings as it may from time to time deem necessary in its
reasonable discretion to support the determinations and evaluations required of
it.
Section 10.06 Costs and Expenses. The Borrower shall pay (a) all reasonable and
documented out of pocket expenses incurred by the Agents or any Lender
(including all reasonable fees, costs and expenses of counsel for any Senior
Secured Party and a financial advisor for the Administrative Agent) in
connection with (i) the preparation, negotiation, syndication, execution and
delivery of this Agreement and the other Financing Documents (whether or not the
transactions contemplated hereby or thereby are consummated), (ii) the
negotiation, preparation and filing and recordation of the Financing Documents,
the Interim Order and the Final Order, (iii) any amendments, modifications or
waivers of the provisions of this Agreement, the other Financing Documents, the
Interim Order and the Final Order, (iv) the administration of this Agreement,
the other Financing Documents, the Interim Order and the Final Order, (v) the
obtaining of approval of the Financing Documents by the Bankruptcy Court,
(vi) the preparation and review of pleadings, documents and reports related to
the Chapter 11 Case or any subsequent case under Chapter 7 of the Bankruptcy
Code, attendance at meetings, court hearings or conferences related to the
Chapter 11 Case or any subsequent case under Chapter 7 of the Bankruptcy Code
and (vii) general monitoring of the Chapter 11 Case or any subsequent case under
Chapter 7 of the Bankruptcy Code and (b) all out-of-pocket expenses incurred by
the Agents or any Lender (including all fees, costs and expenses of counsel for
any Senior Secured Party), in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Financing Documents,
including its rights under this Section 10.06, including in connection with any
workout, restructuring or negotiations in respect of the Obligations.
Section 10.07 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it has been executed by the Administrative Agent and when the Administrative
Agent has received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or portable
document format (“pdf”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

77



--------------------------------------------------------------------------------



 



Section 10.08 Indemnification by the Borrower. (a) In addition to the indemnity
by the Borrower set forth in Section 10.11(f) (Notices and Other Communications)
and except for Taxes (which are addressed in Section 4.07 (Taxes)), the Borrower
hereby agrees to indemnify each Agent (and any sub-agent thereof), each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including all
reasonable fees, costs and expenses of counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of:
(i) the execution or delivery of this Agreement, any other Transaction Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby;
(ii) any Loan or the use or proposed use of the proceeds therefrom;
(iii) any actual or alleged presence, release or threatened release of Materials
of Environmental Concern on or from the Project or any property owned, leased or
operated by the Borrower, or any liability pursuant to an Environmental Law
related in any way to the Project, the Site or the Borrower;
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any of the
Borrower’s members, managers, or creditors, and regardless of whether any
Indemnitee is a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Financing Documents is
consummated, in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of the Indemnitee;
(v) any claim, demand or liability for broker’s or finder’s or placement fees or
similar commissions, whether or not payable by the Borrower, alleged to have
been incurred in connection with such transactions, other than any broker’s or
finder’s fees payable to Persons engaged by the Lenders or the Agents without
the knowledge of the Borrower; and/or
(vi) the repayment in full of (or, if no Existing Plant Debt is outstanding, the
termination of the commitment for) the Existing Plant Debt.
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and Non-Appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

78



--------------------------------------------------------------------------------



 



(b) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 10.08(a) to be paid by it to any Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to such Agent (or any such sub-agent), or such Related
Party, as the case may be, such Lender’s ratable share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent (or any sub-agent thereof) in its capacity as
such, or against any Related Party of any of the foregoing acting for such Agent
(or any sub-agent thereof) in connection with such capacity. The obligations of
the Lenders to make payments pursuant to this Section 10.08(b) are several and
not joint and shall survive the payment in full of the Obligations and the
termination of this Agreement. The failure of any Lender to make payments on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to do so. The Lenders agree and acknowledge that the
DIP Accounts Bank is an intended third party beneficiary of this
Section 10.08(b).
(c) Except as otherwise provided in ARTICLE VI (Conditions Precedent), all
amounts due under this Section 10.08 shall be payable not later than ten
(10) Business Days after demand therefor.
Section 10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Financing Document, the interest paid or agreed to be paid
under the Financing Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by any Agent or any Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
Section 10.10 No Waiver; Cumulative Remedies. No failure by any Senior Secured
Party to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Financing Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Financing Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
Section 10.11 Notices and Other Communications. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 10.11(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

79



--------------------------------------------------------------------------------



 



(i) if to the Borrower or any Agent, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.11(a); and
(ii) if to any Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its administrative questionnaire.
(b) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.11(d) shall be effective as provided in Section 10.11(d).
(c) Notices and other communications to the Lenders or any Agent hereunder may
be delivered or furnished by electronic communication (including e mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, and in the case of notices to the Collateral Agent, by the
Collateral Agent as well; provided that the foregoing shall not apply to notices
to any Lender pursuant to Article II (Commitments and Funding) if such Lender
has so notified the Administrative Agent. Each of the Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(d) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not received during the normal business hours of the recipient, such notice or
communication shall be deemed to have been received at the opening of business
on the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
Section 10.11(d)(i) of notification that such notice or communication is
available and identifying the website address therefor.
(e) Each of the Borrower and the Agents may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower and each Agent.
(f) The Agents and the Lenders shall be entitled to rely and act upon any
written notices purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with any Agent may be recorded by such Agent, and each of the
parties hereto hereby consents to such recording.

 

80



--------------------------------------------------------------------------------



 



(g) So long as WestLB is the Administrative Agent, the Borrower hereby agrees
that it will provide to the Administrative Agent all information, documents and
other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Financing Documents, including all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to Funding,
(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (iii) provides notice of any
Default or Event of Default or (iv) is required to be delivered to satisfy any
condition precedent to Funding (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to nyc_agency_services@westlb.com. In addition, the
Borrower agrees to continue to provide the Communications to the Administrative
Agent in the manner specified in the Financing Documents but only to the extent
requested by the Administrative Agent.
(h) So long as WestLB is the Administrative Agent, the Borrower further agrees
that the Administrative Agent may make the Communications available to the
Lenders by posting the Communications on http://www.intralinks.com (or any
replacement or successor thereto) or a substantially similar electronic
transmission systems (the “Platform”).
(i) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENTS DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF
THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENTS IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE
BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

81



--------------------------------------------------------------------------------



 



(j) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth in Schedule 10.11(a)
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Financing Documents. Each Lender agrees that notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Financing Documents. Each
Lender agrees to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and that the
foregoing notice may be sent to such e-mail address.
(k) Notwithstanding clauses (g) to (j) above, nothing herein shall prejudice the
right of any Agent or Lender to give any notice or other communication pursuant
to any Financing Document in any other manner specified in such Financing
Document.
Section 10.12 Patriot Act Notice. Each Lender and Agent (for itself and not on
behalf of any Lender or other Agent) hereby notifies the Borrower that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act.
Section 10.13 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of the Borrower or
any other Person or against or in payment of any or all the Obligations. To the
extent that any payment by or on behalf of the Borrower is made to any Agent or
Lender, or any Agent or Lender exercises its right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Agent or Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any insolvency or liquidation proceeding or otherwise, then
(a) to the extent of such recovery, the Obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to each Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by such
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect. The obligations of the Lenders under Section
10.13(b) shall survive the payment in full of the Obligations and the
termination of this Agreement.
Section 10.14 Non-Recourse. The Loans are the obligations solely of the
Borrower, and the Senior Secured Parties will have access only to the Borrower
and the Collateral for repayment. The Obligations of the other Loan Parties are
limited to those specifically stated in the Financing Documents to which each
such entity is a party and, except to the extent expressly set forth in such
Financing Documents, the Loan Parties other than the Borrower have no direct
obligation with respect to the payment of the Loans.

 

82



--------------------------------------------------------------------------------



 



Section 10.15 Right of Setoff. Each Lender and each of its respective Affiliates
is hereby authorized at any time and from time to time during the continuance of
an Event of Default, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Financing Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Financing Document and although such obligations of the Borrower may
be contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender and their respective Affiliates under
this Section 10.15 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have. Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.
Section 10.16 Severability. If any provision of this Agreement or any other
Financing Document is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Financing Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
Section 10.17 Survival. Notwithstanding anything in this Agreement to the
contrary, Section 10.06 (Costs and Expenses) and Section 10.08 (Indemnification
by the Borrower) shall survive any termination of this Agreement. In addition,
each representation and warranty made hereunder and in any other Financing
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
each Agent and each Lender, regardless of any investigation made by any Agent or
any Lender or on their behalf and notwithstanding that any Agent or any Lender
may have had notice or knowledge of any Default or Event of Default at the time
of the Funding, and shall continue in full force and effect as long as any Loan
or any other Obligation hereunder or under any other Financing Document shall
remain unpaid or unsatisfied.
Section 10.18 Treatment of Certain Information; Confidentiality. Each of the
Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
to its Affiliates’ respective partners, directors, officers, employees, agents,
advisors (including legal counsel and financial advisors) and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested or required by any
regulatory authority purporting to have jurisdiction over it; (c) to the extent
required by applicable Law or regulations or by any subpoena or similar legal
process; (d) to any other party to this Agreement; (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder (including any actual or
prospective purchaser of Collateral); (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.18, to (i) any
Eligible Assignee of

 

83



--------------------------------------------------------------------------------



 



or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement, (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of the Borrower or
(iii) any Person (and any of its officers, directors, employees, agents or
advisors) that may enter into or support, directly or indirectly, or that may be
considering entering into or supporting, directly or indirectly, either
(A) contractual arrangements with such Agent or Lender, or any Affiliates
thereof, pursuant to which all or any portion of the risks, rights, benefits or
obligations under or with respect to any Loan or Financing Document is
transferred to such Person or (B) an actual or proposed securitization or
collateralization of, or similar transaction relating to, all or a part of any
amounts payable to or for the benefit of any Lender under any Financing Document
(including any rating agency); (g) with the consent of the Borrower; (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 10.18 or (ii) becomes available to any Agent, any
Lender or any of their respective Affiliates on a non-confidential basis from a
source other than the Borrower; (i) to any state, federal or foreign authority
or examiner (including the National Association of Insurance Commissioners or
any other similar organization) regulating any Lender; or (j) to any rating
agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Borrower received by it from such Lender). In
addition, any Agent and the Lenders may disclose the existence of this Agreement
and information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Financing Documents, the Commitments, and the Funding. For the
purposes of this Section 10.18, “Information” means written information that the
Borrower furnishes to any Agent or Lender after the date hereof (and designated
at the time of delivery thereof in writing as confidential) pursuant to or in
connection with any Financing Document, relating to the assets and business of
the Borrower, but does not include any such information that (i) is or becomes
generally available to the public other than as a result of a breach by such
Agent or Lender of its obligations hereunder, (ii) is or becomes available to
such Agent or Lender from a source other than the Borrower that is not, to the
knowledge of such Agent or Lender, acting in violation of a confidentiality
obligation with the Borrower or (iii) is independently compiled by any Agent or
Lender, as evidenced by their records, without the use of the Information. Any
Person required to maintain the confidentiality of Information as provided in
this Section 10.18 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

84



--------------------------------------------------------------------------------



 



Section 10.19 Waiver of Consequential Damages, Etc. Except as otherwise provided
in Section 10.08 (Indemnification by the Borrower) for the benefit of any
Indemnitee, to the fullest extent permitted by applicable Law, the Borrower
shall not assert, and the Borrower hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Financing Document
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby.
[Remainder of page intentionally blank. Next page is signature page.]

 

85



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Debtor-In-Possession
Credit Agreement to be executed by their respective officers as of the day and
year first above written.

                      SOUTHWEST GEORGIA ETHANOL, LLC,
        as Borrower    
 
                    By:   /s/ Lawrence A. Kamp                  
 
      Name:   Lawrence A. Kamp    
 
      Title:   Chief Financial Officer    

Signature Page to DIP Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      WESTLB AG, NEW YORK BRANCH,         as Administrative
Agent    
 
                    By:   /s/ Dominick D’Ascoli                  
 
      Name:   Dominick D’Ascoli    
 
      Title:   Director    
 
                    By:   /s/ Christian Grane                  
 
      Name:   Christian Grane    
 
      Title:   Executive Director    
 
                    WESTLB AG, NEW YORK BRANCH,         as Collateral Agent    
 
                    By:   /s/ Dominick D’Ascoli                  
 
      Name:   Dominick D’Ascoli    
 
      Title:   Director    
 
                    By:   /s/ Christian Grane                  
 
      Name:   Christian Grane    
 
      Title:   Executive Director    
 
                    WESTLB AG, NEW YORK BRANCH,         as Lender    
 
                    By:   /s/ Dominick D’Ascoli                  
 
      Name:   Dominick D’Ascoli    
 
      Title:   Director    
 
                    By:   /s/ Christian Grane                  
 
      Name:   Christian Grane    
 
      Title:   Executive Director    

 

 



--------------------------------------------------------------------------------



 



                      AGFIRST FARM CREDIT BANK,         as Lender    
 
                    By:   /s/ Victoria N. Kovalenko                  
 
      Title:   Vice President    
 
                    FARM CREDIT BANK OF TEXAS,         as Lender    
 
                    By:   /s/ Isaac E. Bennett                  
 
      Name:   Isaac E. Bennett    
 
      Title:   Vice President    

Signature Page to DIP Credit Agreement

 

 